












--------------------------------------------------------------------------------





FOURTH AMENDED AND RESTATED


AGREEMENT OF LIMITED PARTNERSHIP


OF


GPT OPERATING PARTNERSHIP LP





--------------------------------------------------------------------------------















































Dated as of April 29, 2016









--------------------------------------------------------------------------------


TABLE OF CONTENTS




ARTICLE I
DEFINED TERMS    2

ARTICLE II
ORGANIZATIONAL MATTERS    13

Section 2.01.
Organization    13

Section 2.02.
Name    13

Section 2.03.
Registered Office and Agent; Principal Office    13

Section 2.04.
Term    13

ARTICLE III
PURPOSE    13

Section 3.01.
Purpose and Business    13

Section 3.02.
Powers    14

Section 3.03.
Partnership Only for Purposes Specified    14

ARTICLE IV
CAPITAL CONTRIBUTIONS AND ISSUANCES OF PARTNERSHIP INTERESTS    14

Section 4.01.
Capital Contributions of the Partners    14

Section 4.02.
Issuances of Partnership Interests    15

Section 4.03.
No Preemptive Rights    17

Section 4.04.
Other Contribution Provisions    17



 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


Section 4.05.
No Interest on Capital    17

ARTICLE V
DISTRIBUTIONS    17

Section 5.01.
Requirement and Characterization of Distributions    17

Section 5.02.
Amounts Withheld    18

Section 5.03.
Distributions Upon Liquidation    18

Section 5.04.
Revisions to Reflect Issuance of Additional Partnership Interests    18

ARTICLE VI
ALLOCATIONS    18

Section 6.01.
Allocations For Capital Account Purposes    18

Section 6.02.
Revisions to Allocations to Reflect Issuance of Additional Partnership
Interests    20

ARTICLE VII
MANAGEMENT AND OPERATIONS OF BUSINESS    21

Section 7.01.
Management    21

Section 7.02.
Certificate of Limited Partnership    24

Section 7.03.
Title to Partnership Assets    25

Section 7.04.
Reimbursement of the General Partner    25



 
ii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


Section 7.05.
Outside Activities of the General Partner    26

Section 7.06.
Transactions with Affiliates    28

Section 7.07.
Indemnification    28

Section 7.08.
Liability of the General Partner    30

Section 7.09.
Other Matters Concerning the General Partner    31

Section 7.10.
Reliance by Third Parties    32

Section 7.11.
Restrictions on General Partner’s Authority    32

Section 7.12.
Loans by Third Parties    33

ARTICLE VIII
RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS    33

Section 8.01.
Limitation of Liability    33

Section 8.02.
Management of Business    33

Section 8.03.
Outside Activities of Limited Partners    33

Section 8.04.
Return of Capital    34

Section 8.05.
Rights of Limited Partners Relating to the Partnership    34

Section 8.06.
Class A Redemption Right    35



 
iii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


Section 8.07.
Redemption of 7.125% Series A Cumulative Redeemable Preferred Units    37

ARTICLE IX
BOOKS, RECORDS, ACCOUNTING AND REPORTS    37

Section 9.01.
Records and Accounting    37

Section 9.02.
Fiscal Year    38

Section 9.03.
Reports    38

ARTICLE X
TAX MATTERS    38

Section 10.01.
Preparation of Tax Returns    38

Section 10.02.
Tax Elections    39

Section 10.03.
Tax Matters Partner    39

Section 10.04.
Organizational Expenses    41

Section 10.05.
Withholding    41

Section 10.06.
Effect of Unit Exchanges    41

ARTICLE XI
TRANSFERS AND WITHDRAWALS    42

Section 11.01.
Transfer    42

Section 11.02.
Transfers of Partnership Interests of General Partner    42



 
iv
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


Section 11.03.
Limited Partners’ Rights to Transfer    43

Section 11.04.
Substituted Limited Partners    44

Section 11.05.
Assignees    45

Section 11.06.
General Provisions    45

ARTICLE XII
ADMISSION OF PARTNERS    47

Section 12.01.
Admission of Successor General Partner    47

Section 12.02.
Admission of Additional Limited Partners    47

Section 12.03.
Amendment of Agreement and Certificate of Limited Partnership    48

ARTICLE XIII
DISSOLUTION AND LIQUIDATION    48

Section 13.01.
Dissolution    48

Section 13.02.
Winding Up    49

Section 13.03.
Compliance with Timing Requirements of Regulations    50

Section 13.04.
Deemed Distribution and Recontribution    50

Section 13.05.
Rights of Limited Partners    51

Section 13.06.
Notice of Dissolution    51



 
v
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


Section 13.07.
Cancellation of Certificate of Limited Partnership    51

Section 13.08.
Reasonable Time for Winding Up    51

Section 13.09.
Waiver of Partition    51

Section 13.10.
Liability of Liquidator    51

ARTICLE XIV
AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS    52

Section 14.01.
Amendments    52

Section 14.02.
Meetings of the Partners    53

ARTICLE XV
GENERAL PROVISIONS    54

Section 15.01.
Addresses and Notice    54

Section 15.02.
Titles and Captions    54

Section 15.03.
Pronouns and Plurals    55

Section 15.04.
Further Action    55

Section 15.05.
Binding Effect    55

Section 15.06.
Creditors    55

Section 15.07.
Waiver    55



 
vi
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


Section 15.08.
Counterparts    55

Section 15.09.
Applicable Law    55

Section 15.10.
Invalidity of Provisions    55

Section 15.11.
Power of Attorney    56

Section 15.12.
Entire Agreement    57

Section 15.13.
No Rights as Stockholders    57

Section 15.14.
Limitation to Preserve REIT Status    57



Exhibit A – Partners and Partnership Interests
Exhibit B – Capital Account Maintenance
Exhibit C – Special Allocation Rules
Exhibit D – Notice of Redemption
Exhibit E – Designation of the Rights, Powers, Privileges, Restrictions,
Qualifications and Limitations of the LTIP Units
Exhibit F – Designation of the Preferences, Conversion and Other Rights, Voting
Powers, Restrictions, Limitations as to Distributions, Qualifications and Terms
and     Conditions of Redemption of the 7.125% Series A Cumulative Redeemable
Preferred Units



FOURTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
GPT OPERATING PARTNERSHIP LP


THIS FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP, dated as of
April 29, 2016, is entered into by and among GRAMERCY PROPERTY TRUST, a Maryland
real estate investment trust, as the General Partner of and a Limited Partner in
GPT Operating Partnership LP, and the Persons (as defined below) whose names are
set forth on Exhibit A, as attached hereto (as it may be amended from time to
time).
AGREEMENT
WHEREAS, the parties hereto are party to the Third Amended and Restated
Agreement of Limited Partnership, dated April 27, 2012 (the “Third Amended and
Restated Agreement of Limited Partnership”), which amended and restated the
Second Amended and Restated Agreement of Limited Partnership, dated January 30,
2009, which amended and restated the Amended and Restated Agreement of Limited
Partnership, dated October 24, 2006, which amended and restated the Agreement of
Limited Partnership, dated July 1, 2004;
WHEREAS, the General Partner desires to modify the Third Amended and Restated
Partnership Agreement to incorporate the provisions of Amendment No. 2 to the
Third Amended and Restated Agreement of Limited Partnership of CSP Operating
Partnership LP, dated as of December 15, 2015, and the Third Amendment to the
Third Amended and Restated Agreement of Limited Partnership of CSP Operating
Partnership LP, dated as of December 17, 2015;
WHEREAS, Section 14.01(a) hereof grants the General Partner the authority to
cause the Partnership to issue interests in the Partnership in one or more
classes or series, with such designations, preferences and relative,
participating, optional or other special rights, powers and duties as may be
determined by the General Partner in its sole and absolute discretion;
WHEREAS, the General Partner has determined that it is necessary and desirable
to issue Class A Units in exchange for all of the outstanding Class A limited
partnership units of GPT Property Trust LP (“Legacy Gramercy OP”), the former
operating partnership of Gramercy Property Trust Inc. (“Legacy Gramercy”), on a
3.1898-for-1 basis (the “OP Unit Exchange”), which is the same exchange ratio
used to convert Legacy Gramercy common stock into common shares of beneficial
interest of the General Partner at the closing of the merger between Legacy
Gramercy and the General Partner on December 17, 2015;
WHEREAS, the General Partner has determined that, in connection with the
issuance of Class A Units in the OP Unit Exchange, it is necessary and desirable
to issue LTIP Units in exchange for all of the outstanding LTIP Units of Legacy
Gramercy OP (the “Legacy LTIP Units”) on the same basis as the OP Unit Exchange
(the “LTIP Unit Exchange”);
WHEREAS, the General Partner desires to amend the Third Amended and Restated
Partnership Agreement to remove the Class B Interests and all references
thereto, to create the “LTIP Units” as additional Partnership Units having
designations, preferences and other rights that are substantially the same as
the Legacy LTIP Units and to make such other changes as are necessary and
desirable to effect the OP Unit Exchange and the LTIP Unit Exchange; and
WHEREAS, pursuant to Section 14.01(b), the General Partner is hereby amending
and restating the Third Amended and Restated Partnership Agreement to reflect
the desired changes prior to the completion of the OP Unit Exchange and the LTIP
Unit Exchange.
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby enter into this Fourth
Amended and Restated Agreement of Limited Partnership (the “Agreement”) in its
entirety and agree to continue the Partnership as a limited partnership under
the Delaware Revised Uniform Limited Partnership Act, as amended from time to
time, as follows:
ARTICLE I

DEFINED TERMS
The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement
“7.125% Series A Cumulative Redeemable Preferred Units” means the Partnership
Units designated as such having the rights, powers, privileges, restrictions,
qualifications and limitations set forth in Exhibit F hereto.
“Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del. C. §
17-101, et seq., as it may be amended from time to time, and any successor to
such statute.
“Additional Limited Partner” means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 12.02 hereof and who is shown as such on the
books and records of the Partnership.
“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each Partnership Year (i) increased by any amounts which such
Partner is obligated to restore pursuant to any provision of this Agreement or
is deemed to be obligated to restore pursuant to the penultimate sentences of
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and (ii) decreased by the
items described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6). The foregoing definition of
Adjusted Capital Account is intended to comply with the provisions of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.
“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Partnership Year.
“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Exhibit B hereto.
“Adjustment Date” has the meaning set forth in Section 4.02.B hereof.
“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
(ii) any Person owning or controlling ten percent (10%) or more of the
outstanding voting interests of such Person, (iii) any Person of which such
Person owns or controls ten percent (10%) or more of the voting interests or
(iv) any officer, director, general partner or trustee of such Person or any
Person referred to in clauses (i), (ii), and (iii) above. For purposes of this
definition, “control,” when used with respect to any Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
“Agreed Value” means (i) in the case of any Contributed Property, the 704(c)
Value of such property as of the time of its contribution to the Partnership,
reduced by any liabilities either assumed by the Partnership upon such
contribution or to which such property is subject when contributed; and (ii) in
the case of any property distributed to a Partner by the Partnership, the
Partnership’s Carrying Value of such property at the time such property is
distributed, reduced by any indebtedness either assumed by such Partner upon
such distribution or to which such property is subject at the time of
distribution as determined under Section 752 of the Code and the Regulations
thereunder.
“Agreement” means this Fourth Amended and Restated Agreement of Limited
Partnership, as it may be amended, supplemented or restated from time to time.
“Assignee” means a Person to whom one or more Partnership Units have been
transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.05
hereof.
“Book-Tax Disparities” means, with respect to any item of Contributed Property
or Adjusted Property, as of the date of any determination, the difference
between the Carrying Value of such Contributed Property or Adjusted Property and
the adjusted basis thereof for federal income tax purposes as of such date. A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to Exhibit
B hereto and the hypothetical balance of such Partner’s Capital Account computed
as if it had been maintained, with respect to each such Contributed Property or
Adjusted Property, strictly in accordance with federal income tax accounting
principles.
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.
“Capital Account” means the Capital Account maintained for a Partner pursuant to
Exhibit B hereto.
“Capital Contribution” means, with respect to any Partner, any cash, cash
equivalents or the Agreed Value of Contributed Property which such Partner
contributes or is deemed to contribute to the Partnership pursuant to Section
4.01 or 4.02 hereof.
“Carrying Value” means (i) with respect to a Contributed Property or Adjusted
Property, the 704(c) Value of such property reduced (but not below zero) by all
Depreciation with respect to such Contributed Property or Adjusted Property, as
the case may be, charged to the Partners’ Capital Accounts and (ii) with respect
to any other Partnership property, the adjusted basis of such property for
federal income tax purposes, all as of the time of determination. The Carrying
Value of any property shall be adjusted from time to time in accordance with
Exhibit B hereto, and to reflect changes, additions or other adjustments to the
Carrying Value for dispositions and acquisitions of Partnership properties, as
deemed appropriate by the General Partner.
“Cash Amount” means an amount of cash equal to the Value on the Valuation Date
of the Shares Amount.
“Certificate” means the Certificate of Limited Partnership relating to the
Partnership filed in the office of the Delaware Secretary of State on March 30,
2004, as amended from time to time in accordance with the terms hereof and the
Act.
“Class A Unit” means Class A Units of the Partnership.
“Class A Unit Economic Balance” has the meaning set forth in Section 6.01.E
hereof.
“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, as interpreted by the applicable Regulations thereunder. Any
reference herein to a specific section or sections of the Code shall be deemed
to include a reference to any corresponding provision of future law.
“Consent” means the consent or approval of a proposed action by a Partner given
in accordance with Section 14.02 hereof.
“Contributed Property” means each property or other asset contributed to the
Partnership, in such form as may be permitted by the Act, but excluding cash
contributed or deemed contributed to the Partnership. Once the Carrying Value of
a Contributed Property is adjusted pursuant to Exhibit B hereto, such property
shall no longer constitute a Contributed Property for purposes of Exhibit B
hereto, but shall be deemed an Adjusted Property for such purposes.
“Conversion Factor” means 1.0; provided that in the event that the General
Partner Entity (i) declares or pays a dividend on its outstanding Shares in
Shares or makes a distribution to all holders of its outstanding Shares in
Shares, (ii) subdivides its outstanding Shares or (iii) combines its outstanding
Shares into a smaller number of Shares, the Conversion Factor shall be adjusted
by multiplying the Conversion Factor by a fraction, the numerator of which shall
be the number of Shares issued and outstanding on the record date for such
dividend, distribution, subdivision or combination (assuming for such purposes
that such dividend, distribution, subdivision or combination has occurred as of
such time) and the denominator of which shall be the actual number of Shares
(determined without the above assumption) issued and outstanding on the record
date for such dividend, distribution, subdivision or combination; and provided,
further that in the event that an entity shall cease to be the General Partner
Entity (the “Predecessor Entity”) and another entity shall become the General
Partner Entity (the “Successor Entity”), the Conversion Factor shall be adjusted
by multiplying the Conversion Factor by a fraction, the numerator of which is
the Value of one share of the Predecessor Entity, determined as of the time
immediately prior to when the Successor Entity becomes the General Partner
Entity, and the denominator of which is the Value of one Share of the Successor
Entity determined as of that same date. For purposes of the second proviso in
the preceding sentence, in the event that any stockholders of the Predecessor
Entity will receive consideration in connection with the transaction in which
the Successor Entity becomes the General Partner Entity, the numerator in the
fraction described above for determining the adjustment to the Conversion Factor
(that is, the Value of one Share of the Predecessor Entity) shall be the sum of
the greatest amount of cash and the fair market value of any securities and
other consideration that the holder of one Share in the Predecessor Entity could
have received in such transaction (determined without regard to any provisions
governing fractional shares). Any adjustment to the Conversion Factor shall
become effective immediately after the effective date of such event retroactive
to the record date, if any, for the event giving rise thereto; it being intended
that (x) adjustments to the Conversion Factor are to be made in order to avoid
unintended dilution or anti-dilution as a result of transactions in which Shares
are issued, redeemed or exchanged without a corresponding issuance, redemption
or exchange of Partnership Units and (y) if a Specified Redemption Date shall
fall between the record date and the effective date of any event of the type
described above, that the Conversion Factor applicable to such redemption shall
be adjusted to take into account such event.
“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person, (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof, and (iv) obligations of such Person
incurred in connection with entering into a lease which, in accordance with
generally accepted accounting principles, should be capitalized.
“Declaration of Trust” means the second amended and restated declaration of
trust or other organizational document governing the General Partner Entity, as
amended or restated from time to time.
“Depreciation” means, for each fiscal year, an amount equal to the federal
income tax depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such year, except that if the Carrying
Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Carrying Value as the
federal income tax depreciation, amortization, or other cost recovery deduction
for such year bears to such beginning adjusted tax basis; provided, however,
that if the federal income tax depreciation, amortization, or other cost
recovery deduction for such year is zero, Depreciation shall be determined with
reference to such beginning Carrying Value using any reasonable method selected
by the General Partner.
“Economic Capital Account Balance” has the meaning set forth in Section 6.01.E
hereof.
“Effective Date” means the date of the closing of the General Partner’s initial
public offering.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Funding Debt” means the incurrence of any Debt by or on behalf of the General
Partner for the purpose of providing funds to the Partnership.
“Funds From Operations” means net income available to holders of Partnership
Units (other than preferred Partnership Units, if any, issued from time to time)
computed in accordance with GAAP, excluding gains (or losses) from sales of
property, plus depreciation and amortization on real estate assets, and after
adjustments for unconsolidated partnerships and joint ventures.
“General Partner” means Gramercy Property Trust, a Maryland real estate
investment trust, or its successors as general partner of the Partnership.
“General Partner Entity” means the General Partner, provided, however, that if
(i) the shares of common beneficial interest (or other comparable equity
interests) of the General Partner are at any time not Publicly Traded and (ii)
the shares of common beneficial interest (or other comparable equity interests)
of an entity that owns, directly or indirectly, fifty percent (50%) or more of
the shares of common beneficial interest (or other comparable equity interests)
of the General Partner are Publicly Traded, the term “General Partner Entity”
shall refer to such entity whose shares of common beneficial interest (or other
comparable equity securities) are Publicly Traded. If both requirements set
forth in clauses (i) and (ii) above are not satisfied, then the term “General
Partner Entity” shall mean the General Partner.
“General Partner Payment” has the meaning set forth in Section 15.14 hereof.
“General Partnership Interest” means a Partnership Interest held by the General
Partner that is a general partnership interest. A General Partnership Interest
may be expressed as a number of Partnership Units.
“IRS” means the Internal Revenue Service, which administers the internal revenue
laws of the United States.
“Immediate Family” means, with respect to any natural Person, such natural
Person’s spouse, parents, descendants, nephews, nieces, brothers, and sisters.
“Incapacity” or “Incapacitated” means, (i) as to any individual Partner, death,
total physical disability or entry by a court of competent jurisdiction
adjudicating such Partner incompetent to manage his or her Person or estate,
(ii) as to any corporation which is a Partner, the filing of a certificate of
dissolution, or its equivalent, for the corporation or the revocation of its
charter, (iii) as to any partnership which is a Partner, the dissolution and
commencement of winding up of the partnership, (iv) as to any estate which is a
Partner, the distribution by the fiduciary of the estate’s entire interest in
the Partnership, (v) as to any trustee of a trust which is a Partner, the
termination of the trust (but not the substitution of a new trustee) or (vi) as
to any Partner, the bankruptcy of such Partner. For purposes of this definition,
bankruptcy of a Partner shall be deemed to have occurred when (a) the Partner
commences a voluntary proceeding seeking liquidation, reorganization or other
relief under any bankruptcy, insolvency or other similar law now or hereafter in
effect, (b) the Partner is adjudged as bankrupt or insolvent, or a final and
nonappealable order for relief under any bankruptcy, insolvency or similar law
now or hereafter in effect has been entered against the Partner, (c) the Partner
executes and delivers a general assignment for the benefit of the Partner’s
creditors, (d) the Partner files an answer or other pleading admitting or
failing to contest the material allegations of a petition filed against the
Partner in any proceeding of the nature described in clause (b) above, (e) the
Partner seeks, consents to or acquiesces in the appointment of a trustee,
receiver or liquidator for the Partner or for all or any substantial part of the
Partner’s properties, (f) any proceeding seeking liquidation, reorganization or
other relief under any bankruptcy, insolvency or other similar law now or
hereafter in effect has not been dismissed within one hundred twenty (120) days
after the commencement thereof, (g) the appointment without the Partner’s
consent or acquiescence of a trustee, receiver or liquidator has not been
vacated or stayed within ninety (90) days of such appointment or (h) an
appointment referred to in clause (g) is not vacated within ninety (90) days
after the expiration of any such stay.
“Indemnitee” means (i) any Person made a party to a proceeding or threatened
with being made a party to a proceeding by reason of its status as (A) the
General Partner, (B) a Limited Partner or (C) a director or officer of the
Partnership or the General Partner and (ii) such other Persons (including
Affiliates of the General Partner, a Limited Partner or the Partnership) as the
General Partner may designate from time to time (whether before or after the
event giving rise to potential liability), in its sole and absolute discretion.
“Limited Partner” means any Person named as a Limited Partner in Exhibit A
attached hereto, as such Exhibit may be amended and restated from time to time,
or any Substituted Limited Partner or Additional Limited Partner, in such
Person’s capacity as a Limited Partner in the Partnership.
“Limited Partnership Interest” means a Partnership Interest of a Limited
Partnership in the Partnership representing a fractional part of the Partnership
Interests of all Limited Partners and includes any and all benefits to which the
holder of such a Partnership Interest may be entitled as provided in this
Agreement, together with all obligations of such Person to comply with the terms
and provisions of this Agreement. A Limited Partnership Interest may be
expressed as a number of Partnership Units.
“Liquidating Event” has the meaning set forth in Section 13.01 hereof.
“Liquidator” has the meaning set forth in Section 13.02.A hereof.
“LTIP Units” means the Partnership Units designated as such having the rights,
powers, privileges, restrictions, qualifications and limitations set forth in
Exhibit E hereto.
“Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain for such taxable period over the
Partnership’s items of loss and deduction for such taxable period. The items
included in the calculation of Net Income shall be determined in accordance with
Exhibit B hereto. If an item of income, gain, loss or deduction that has been
included in the initial computation of Net Income is subjected to the special
allocation rules in Exhibit C hereto, Net Income or the resulting Net Loss,
whichever the case may be, shall be recomputed without regard to such item.
“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction for such taxable period over the
Partnership’s items of income and gain for such taxable period. The items
included in the calculation of Net Loss shall be determined in accordance with
Exhibit B hereto. If an item of income, gain, loss or deduction that has been
included in the initial computation of Net Loss is subjected to the special
allocation rules in Exhibit C hereto, Net Loss or the resulting Net Income,
whichever the case may be, shall be recomputed without regard to such item.
“New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase shares of
common beneficial interest (or other comparable equity interest) of the General
Partner, excluding grants under any Stock Option Plan, or (ii) any Debt issued
by the General Partner that provides any of the rights described in clause (i).
“Nonrecourse Built-in Gain” means, with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or negative pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Section 2.B of Exhibit C hereto if such properties were
disposed of in a taxable transaction in full satisfaction of such liabilities
and for no other consideration.
“Nonrecourse Deductions” has the meaning set forth in Regulations Section
1.704-2(b)(1), and the amount of Nonrecourse Deductions for a Partnership Year
shall be determined in accordance with the rules of Regulations Section
1.704-2(c).
“Nonrecourse Liability” has the meaning set forth in Regulations Section
1.752-1(a)(2).
“Notice of Redemption” means a Notice of Redemption substantially in the form of
Exhibit D attached hereto.
“Partner” means the General Partner or a Limited Partner, and “Partners” means
the General Partner and the Limited Partners.
“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).
“Partner Nonrecourse Debt” has the meaning set forth in Regulations Section
1.704-2(b)(4).
“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i)(2), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Partnership Year shall be determined
in accordance with the rules of Regulations Section 1.704-2(i)(2).
“Partnership” means GPT Operating Partnership LP, the limited partnership formed
under the Act and continued upon the terms and conditions set forth in this
Agreement, and any successor thereto.
“Partnership Interest” means a Limited Partnership Interest, the General
Partnership Interest, or LTIP Units and includes any and all benefits to which
the holder of such a Partnership Interest may be entitled as provided in this
Agreement, together with all obligations of such Person to comply with the terms
and provisions of this Agreement. A Partnership Interest may be expressed as a
number of Partnership Units.
“Partnership Minimum Gain” has the meaning set forth in Regulations Section
1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as any net
increase or decrease in Partnership Minimum Gain, for a Partnership Year shall
be determined in accordance with the rules of Regulations Section 1.704-2(d).
“Partnership Record Date” means the record date established by the General
Partner either (i) for distributions pursuant to Section 5.01 hereof, which
record date shall be the same as the record date established by the General
Partner Entity for a distribution to its shareholders of some or all of its
portion of such distribution received by the General Partner if the shares of
common beneficial interest (or comparable equity interests) of the General
Partner Entity are Publicly Traded, or (ii) if applicable, for determining the
Partners entitled to vote on or consent to any proposed action for which the
consent or approval of the Partners is sought pursuant to Section 14.02 hereof.
“Partnership Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued pursuant to Sections 4.01 and 4.02 hereof, and
includes Class A Units, 7.125% Series A Cumulative Redeemable Preferred Units,
LTIP Units and any other classes or series of Partnership Units established
after the date hereof. The number of Partnership Units outstanding and the
Percentage Interests represented by such Partnership Units are set forth in
Exhibit A hereto, as such Exhibit may be amended and restated from time to time.
The ownership of Partnership Units may be evidenced by a certificate in a form
approved by the General Partner.
“Partnership Year” means the fiscal year of the Partnership, which shall be the
calendar year.
“Percentage Interest” means, as to a Partner holding a class of Partnership
Interests, its interest in such class, determined by dividing the Partnership
Units of such class owned by such Partner by the total number of Partnership
Units of such class then outstanding as specified in Exhibit A attached hereto,
as such exhibit may be amended and restated from time to time, multiplied by the
aggregate Percentage Interest allocable to such class of Partnership Interests.
“Person” means a natural person, partnership (whether general or limited),
trust, estate, association, corporation, limited liability company,
unincorporated organization, custodian, nominee or any other individual or
entity in its own or any representative capacity.
“Publicly Traded” means listed or admitted to trading on the New York Stock
Exchange, the American Stock Exchange or another national securities exchange or
designated for quotation on the NASDAQ National Market, or any successor to any
of the foregoing.
“Qualified REIT Subsidiary” means any Subsidiary of the General Partner that is
a “qualified REIT subsidiary” within the meaning in Section 856(i) of the Code.
“Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment required by Section 743 of the Code) upon the
disposition of any property or asset of the Partnership, which gain is
characterized as either ordinary income or as “unrecaptured Section 1250 gain”
(as defined in Section 1(h)(6) of the Code) because it represents the recapture
of depreciation deductions previously taken with respect to such property or
asset.
“Redeeming Partner” has the meaning set forth in Section 8.06.A hereof.
“Redemption Amount” means either the Cash Amount or the Shares Amount, as
determined by the General Partner in its sole and absolute discretion; provided
that in the event that the Shares are not Publicly Traded at the time a
Redeeming Partner exercises its Redemption Right the Redemption Amount shall be
paid only in the form of the Cash Amount unless the Redeeming Partner, in its
sole and absolute discretion, consents to payment of the Redemption Amount in
the form of the Shares Amount. A Redeeming Partner shall have no right, without
the General Partner’s consent, in its sole and absolute discretion, to receive
the Redemption Amount in the form of the Shares Amount.
“Redemption Right” has the meaning set forth in Section 8.06.A hereof.
“Regulations” means the Income Tax Regulations promulgated under the Code, as
such regulations may be amended from time to time (including corresponding
provisions of succeeding regulations).
“REIT” means a real estate investment trust under Section 856 of the Code.
“REIT Requirements” has the meaning set forth in Section 5.01.A hereof.
“Residual Gain” or “Residual Loss” means any item of gain or loss, as the case
may be, of the Partnership recognized for federal income tax purposes resulting
from a sale, exchange or other disposition of Contributed Property or Adjusted
Property, to the extent such item of gain or loss is not allocated pursuant to
Section 2.B.1(a) or 2.B.2(a) of Exhibit C hereto to eliminate Book-Tax
Disparities.
“Safe Harbor” has the meaning set forth in Section 11.06.F hereof.
“Securities Act” means the Securities Act of 1933, as amended.
“704(c) Value” of any Contributed Property means the fair market value of such
property at the time of contribution as determined by the General Partner using
such reasonable method of valuation as it may adopt. Subject to Exhibit B
hereto, the General Partner shall, in its sole and absolute discretion, use such
method as it deems reasonable and appropriate to allocate the aggregate of the
704(c) Values of Contributed Properties in a single or integrated transaction
among each separate property on a basis proportional to their fair market
values.
“Share” means a share of common beneficial interest (or other comparable equity
interest) of the General Partner Entity. Shares may be issued in one or more
classes or series in accordance with the terms of the Declaration of Trust (or,
if the General Partner is not the General Partner Entity, the organizational
documents of the General Partner Entity). In the event that there is more than
one class or series of Shares, the term “Shares” shall, as the context requires,
be deemed to refer to the class or series of Shares that correspond to the class
or series of Partnership Interests for which the reference to Shares is made.
When used with reference to Class A Units, the term “Shares” refers to shares of
common stock (or other comparable equity interest) of the General Partner
Entity.
“Shares Amount” means a number of Shares equal to the product of the number of
Partnership Units offered for redemption by a Redeeming Partner times the
Conversion Factor; provided that, in the event the General Partner Entity issues
to all holders of Shares rights, options, warrants or convertible or
exchangeable securities entitling such holders to subscribe for or purchase
Shares or any other securities or property (collectively, the “rights”), then
the Shares Amount for any Partnership Units outstanding prior to the issuance of
such rights shall also include such rights that a holder of that number of
Shares would be entitled to receive.
“Specially Distributed Assets” has the meaning set forth in Section 7.05.A
hereof.
“Specified Redemption Date” means the tenth Business Day after receipt by the
General Partner of a Notice of Redemption; provided that, if the Shares are not
Publicly Traded, the Specified Redemption Date means the thirtieth Business Day
after receipt by the General Partner of a Notice of Redemption.
“Stock Option Plan” means any stock incentive plan of the General Partner, the
Partnership or any Affiliate of the Partnership or the General Partner.
“Stockholders Equity” means the aggregate gross proceeds from all sales of
Partnership Units (other than preferred Partnership Units, if any, issued from
time to time).
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership or joint venture, or other entity of which a
majority of (i) the voting power of the voting equity securities or (ii) the
outstanding equity interests is owned, directly or indirectly, by such Person.
“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.04 hereof.
“Successor Entity” has the meaning set forth in the definition of “Conversion
Factor” herein.
“Terminating Capital Transaction” means any sale or other disposition of all or
substantially all of the assets of the Partnership for cash or a related series
of transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership for cash.
“Termination Transaction” has the meaning set forth in Section 11.02.B hereof.
“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (i) the fair market value of
such property (as determined under Exhibit B hereto) as of such date, over (ii)
the Carrying Value of such property (prior to any adjustment to be made pursuant
to Exhibit B hereto) as of such date.
“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (i) the Carrying Value of such
property (prior to any adjustment to be made pursuant to Exhibit B hereto) as of
such date, over (ii) the fair market value of such property (as determined under
Exhibit B hereto) as of such date.
“Valuation Date” means the date of receipt by the General Partner of a Notice of
Redemption or, if such date is not a Business Day, the first Business Day
thereafter.
“Value” means, with respect to any outstanding Shares of the General Partner
Entity that are Publicly Traded, the average of the daily market price for the
ten (10) consecutive trading days immediately preceding the date with respect to
which value must be determined or, if such date is not a Business Day, the
immediately preceding Business Day. The market price for each such trading day
shall be the closing price, regular way, on such day, or if no such sale takes
place on such day, the average of the closing bid and asked prices on such day.
In the event that the outstanding Shares of the General Partner Entity are
Publicly Traded and the Shares Amount includes rights that a holder of Shares
would be entitled to receive, then the Value of such rights shall be determined
by the General Partner acting in good faith on the basis of such quotations and
other information as it considers, in its reasonable judgment, appropriate. In
the event that the Shares of the General Partner Entity are not Publicly Traded,
the Value of the Shares Amount per Partnership Unit offered for redemption
(which will be the Cash Amount per Partnership Unit offered for redemption
payable pursuant to Section 8.06) means the amount that a holder of one
Partnership Unit would receive if each of the assets of the Partnership were to
be sold for its fair market value on the Specified Redemption Date, the
Partnership were to pay all of its outstanding liabilities, and the remaining
proceeds were to be distributed to the Partners in accordance with the terms of
this Agreement. Such Value shall be determined by the General Partner, acting in
good faith and based upon a commercially reasonable estimate of the amount that
would be realized by the Partnership if each asset of the Partnership (and each
asset of each Partnership, limited liability company, joint venture or other
entity in which the Partnership owns a direct or indirect interest) were sold to
an unrelated purchaser in an arms’ length transaction where neither the
purchaser nor the seller were under economic compulsion to enter into the
transaction (without regard to any discount in value as a result of the
Partnership’s minority interest in any property or any illiquidity of the
Partnership’s interest in any property). In connection with determining the
value of the Partnership Interest for purposes of determining the number of
additional Partnership Units issuable upon a Capital Contribution funded by an
underwritten public offering of shares of common beneficial interest (or other
comparable equity interest) of the General Partner, the Value of such shares
shall be the public offering price per share of such class of the common
beneficial interest (or other comparable equity interest) sold.
ARTICLE II
    

ORGANIZATIONAL MATTERS
Section 2.01.
    Organization
The Partnership is a limited partnership organized pursuant to the provisions of
the Act and upon the terms and conditions set forth in the Agreement. Except as
expressly provided herein to the contrary, the rights and obligations of the
Partners and the administration and termination of the Partnership shall be
governed by the Act. The Partnership Interest of each Partner shall be personal
property for all purposes.
Section 2.02.
    Name
The name of the Partnership is GPT Operating Partnership LP. The Partnership’s
business may be conducted under any other name or names deemed advisable by the
General Partner, including the name of the General Partner or any Affiliate
thereof. The words “Limited Partnership,” “L.P.,” “Ltd.” or similar words or
letters shall be included in the Partnership’s name where necessary for the
purposes of complying with the laws of any jurisdiction that so requires. The
General Partner in its sole and absolute discretion may change the name of the
Partnership at any time and from time to time and shall notify the Limited
Partners of such change in the next regular communication to the Limited
Partners.
Section 2.03.
    Registered Office and Agent; Principal Office
The address of the registered office of the Partnership in the State of Delaware
shall be located at 2711 Centerville Road, Suite 400, Wilmington, Delaware
19808, and the registered agent for service of process on the Partnership in the
State of Delaware at such registered office shall be Corporation Service
Company. The principal office of the Partnership shall be 521 Fifth Avenue, 30th
Floor, New York, New York, 10175 or such other place as the General Partner may
from time to time designate by notice to the Limited Partners. The Partnership
may maintain offices at such other place or places within or outside the State
of Delaware as the General Partner deems advisable.
Section 2.04.
    Term
The term of the Partnership commenced on March 30, 2004, the date on which the
Certificate was filed in the office of the Secretary of State of the State of
Delaware in accordance with the Act, and shall continue until December 31, 2103,
unless it is dissolved sooner pursuant to the provisions of Article XIII hereof
or as otherwise provided by law.
ARTICLE III
    

PURPOSE
Section 3.01.
    Purpose and Business
The purpose and nature of the business to be conducted by the Partnership is (i)
to conduct any business that may be lawfully conducted by a limited partnership
organized pursuant to the Act; provided, however, that such business shall be
limited to and conducted in such a manner as to permit the General Partner
Entity at all times to be classified as a REIT, unless the General Partner
ceases to qualify or is not qualified as a REIT for any reason or reasons not
related to the business conducted by the Partnership; (ii) to enter into any
partnership, joint venture, limited liability company or other similar
arrangement to engage in any of the foregoing or the ownership of interests in
any entity engaged, directly or indirectly, in any of the foregoing; and (iii)
to do anything necessary or incidental to the foregoing. In connection with the
foregoing, the Partners acknowledge that the status of the General Partner
Entity as a REIT inures to the benefit of all the Partners and not solely the
General Partner or its Affiliates.
Section 3.02.
    Powers
The Partnership is empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit of the Partnership, including, without limitation, full
power and authority, directly or through its ownership interest in other
entities, to enter into, perform and carry out contracts of any kind, borrow
money and issue evidences of indebtedness whether or not secured by mortgage,
deed of trust, pledge or other lien, acquire, own, manage, improve and develop
real property, and lease, sell, transfer and dispose of real property; provided,
however, that the Partnership shall not take, or refrain from taking, any action
which, in the judgment of the General Partner, in its sole and absolute
discretion, (i) could adversely affect the ability of the General Partner Entity
to continue to qualify as a REIT, (ii) could subject the General Partner Entity
to any additional taxes under Section 857 or Section 4981 of the Code or (iii)
could violate any law or regulation of any governmental body or agency having
jurisdiction over the General Partner Entity or its securities, unless such
action (or inaction) shall have been specifically consented to by the General
Partner in writing.
Section 3.03.
    Partnership Only for Purposes Specified
The Partnership shall be a partnership only for the purposes specified in
Section 3.01 above, and this Agreement shall not be deemed to create a
partnership among the Partners with respect to any activities whatsoever other
than the activities within the purposes of the Partnership as specified in
Section 3.01 above.
ARTICLE IV
    

CAPITAL CONTRIBUTIONS AND ISSUANCES
OF PARTNERSHIP INTERESTS
Section 4.01.
    Capital Contributions of the Partners
A.
    Capital Contributions. Prior to the date hereof, certain Partners made
Capital Contributions to the Partnership. Exhibit A hereto reflects the Capital
Contributions made by each Partner, the Partnership Units assigned to each
Partner and the Percentage Interest in the Partnership represented by such
Partnership Units. The Capital Accounts of the Partners and the Carrying Values
of the Partnership’s Assets have been and will continue to be determined
pursuant to Section 1.D of Exhibit B hereto to reflect the Capital Contributions
made.
B.
    General Partnership Interest. A number of Partnership Units held by the
General Partner equal to one percent (1%) of all outstanding Partnership Units
shall be deemed to be the General Partnership Interest. All other Partnership
Units held by the General Partner shall be deemed to be Limited Partnership
Interests and shall be held by the General Partner in its capacity as a Limited
Partner in the Partnership.
C.
    Capital Contributions By Merger. To the extent the Partnership acquires any
property by the merger of any other Person into the Partnership, Persons who
receive Partnership Interests in exchange for their interests in the Person
merging into the Partnership shall become Partners and shall be deemed to have
made Capital Contributions as provided in the applicable merger agreement and as
set forth in Exhibit A hereto.
D.
    No Obligation to Make Additional Capital Contributions. Except as provided
in Sections 7.05 and 10.05 hereof, the Partners shall have no obligation to make
any additional Capital Contributions or provide any additional funding to the
Partnership (whether in the form of loans, repayments of loans or otherwise). No
Partner shall have any obligation to restore any deficit that may exist in its
Capital Account, either upon a liquidation of the Partnership or otherwise.
Section 4.02.
    Issuances of Partnership Interests
A.
    General. The General Partner is hereby authorized to cause the Partnership
from time to time to issue to Partners (including the General Partner and its
Affiliates) or other Persons (including, without limitation, in connection with
the contribution of property to the Partnership) Partnership Units or other
Partnership Interests in one or more classes, or in one or more series of any of
such classes, with such designations, preferences and relative, participating,
optional or other special rights, powers and duties, including rights, powers
and duties senior to Limited Partnership Interests, all as shall be determined,
subject to applicable Delaware law, by the General Partner in its sole and
absolute discretion, including, without limitation, (i) the allocations of items
of Partnership income, gain, loss, deduction and credit to each such class or
series of Partnership Interests, (ii) the right of each such class or series of
Partnership Interests to share in Partnership distributions and (iii) the rights
of each such class or series of Partnership Interests upon dissolution and
liquidation of the Partnership; provided, that no such Partnership Units or
other Partnership Interests shall be issued to the General Partner unless either
(a) the Partnership Interests are issued in connection with the grant, award or
issuance of Shares or other equity interests in the General Partner having
designations, preferences and other rights such that the economic interests
attributable to such Shares or other equity interests are substantially similar
to the designations, preferences and other rights (except voting rights) of the
additional Partnership Interests issued to the General Partner in accordance
with this Section 4.02.A or (b) the Partnership Interests are issued to all
Partners holding Partnership Interests in the same class in proportion to their
respective Percentage Interests in such class. In the event that the Partnership
issues Partnership Interests pursuant to this Section 4.02.A, the General
Partner shall make such revisions to this Agreement (including but not limited
to the revisions described in Section 5.04, Section 6.02 and Section 8.06
hereof) as it deems necessary to reflect the issuance of such additional
Partnership Interests.
B.
    Percentage Interest Adjustments in the Case of Capital Contributions for
Class A Units. Upon the acceptance of additional Capital Contributions in
exchange for Class A Units, the Percentage Interest related thereto shall be
equal to a fraction, the numerator of which is equal to the amount of cash, if
any, plus the Agreed Value of Contributed Property, if any, contributed with
respect to such additional Partnership Units and the denominator of which is
equal to the sum of (i) value of the Partnership Interests for all outstanding
Class A Units (computed as of the Business Day immediately preceding the date on
which the additional Capital Contributions are made (an “Adjustment Date”)) plus
(ii) the aggregate amount of additional Capital Contributions contributed to the
Partnership on such Adjustment Date in respect of such additional Class A Units.
The Percentage Interest of each other Partner holding Class A Units not making a
full pro rata Capital Contribution shall be adjusted to a fraction the numerator
of which is equal to the sum of (i) the value of such Limited Partner (computed
as of the Business Day immediately preceding the Adjustment Date) plus (ii) the
amount of additional Capital Contributions (such amount being equal to the
amount of cash, if any, plus the Agreed Value of Contributed Property, if any,
so contributed), if any, made by such Partner to the Partnership in respect of
such Class A Units as of such Adjustment Date and the denominator of which is
equal to the sum of (i) the value of the outstanding Class A Units (computed as
of the Business Day immediately preceding such Adjustment Date) plus (ii) the
aggregate amount of the additional Capital Contributions contributed to the
Partnership on such Adjustment Date in respect of such additional Class A Units.
For purposes of calculating a Partner’s Percentage Interest of Class A Units
pursuant to this Section 4.02.B, cash Capital Contributions by the General
Partner will be deemed to equal the cash contributed by the General Partner plus
(a) in the case of cash contributions funded by an offering of any equity
interests in or other securities of the General Partner, the offering costs
attributable to the cash contributed to the Partnership, and (b) in the case of
Class A Units issued pursuant to Section 7.05.E hereof, an amount equal to the
difference between the Value of the Shares sold pursuant to any Stock Option
Plan and the net proceeds of such sale.
C.
    Classes of Partnership Units. Subject to Section 4.02.A above, the
Partnership shall have the following classes of Partnership Units: (i) “Class A
Units”; (ii) “LTIP Units”; and (iii) “7.125% Series A Cumulative Redeemable
Preferred Units”. Class A Units may be issued to newly admitted Partners in
exchange for the contribution by such Partners of cash, real estate partnership
interests, stock, notes or other assets or consideration.
D.
    Issuance of LTIP Units. From time to time the General Partner may issue LTIP
Units to Persons providing services to or for the benefit of the Partnership.
LTIP Units shall have the rights, powers, privileges, restrictions,
qualifications and limitations specified in Exhibit E hereto. LTIP Units are
intended to qualify as profits interests in the Partnership and for the
avoidance of doubt, the provisions of Section 4.04 shall not apply to the
issuance of LTIP Units.
E.
    7.125% Series A Cumulative Redeemable Preferred Units. The 7.125% Series A
Cumulative Redeemable Preferred Units shall have the rights, powers, privileges,
restrictions, qualifications and limitations specified in Exhibit F attached
hereto and made part hereof.
Section 4.03.
    No Preemptive Rights
Except to the extent expressly granted by the Partnership pursuant to another
agreement, no Person shall have any preemptive, preferential or other similar
right with respect to (i) additional Capital Contributions or loans to the
Partnership or (ii) issuance or sale of any Partnership Units or other
Partnership Interests.
Section 4.04.
    Other Contribution Provisions
In the event that any Partner is admitted to the Partnership and is given a
Capital Account in exchange for services rendered to the Partnership, such
transaction shall be treated by the Partnership and the affected Partner as if
the Partnership had compensated such Partner in cash, and the Partner had
contributed such cash to the capital of the Partnership.
Section 4.05.
    No Interest on Capital
No Partner shall be entitled to interest on its Capital Contributions or its
Capital Account.
ARTICLE V
    

DISTRIBUTIONS
Section 5.01.
    Requirement and Characterization of Distributions
F.
    General. Except as otherwise provided herein, the General Partner shall make
distributions at such times and in such amounts as it may determine. Such
distributions shall be made to the Partners who are Partners on the Partnership
Record Date for such distribution. Notwithstanding anything to the contrary
contained herein, in no event may a Partner receive a distribution with respect
to a Partnership Unit for a quarter or shorter period if such Partner is
entitled to receive a distribution relating to such period with respect to a
Share for which such Partnership Unit has been redeemed or exchanged. Unless
otherwise expressly provided for herein or in an agreement at the time a new
class of Partnership Interests is created in accordance with Article IV hereof,
no Partnership Interest shall be entitled to a distribution in preference to any
other Partnership Interest. The General Partner shall make such reasonable
efforts, as determined by it in its sole and absolute discretion and consistent
with the qualification of the General Partner Entity as a REIT, to make
distributions (a) to Limited Partners so as to preclude any such distribution or
portion thereof from being treated as part of a sale of property by a Limited
Partner under Section 707 of the Code or the Regulations thereunder; provided
that, the General Partner and the Partnership shall not have liability to a
Limited Partner under any circumstances as a result of any distribution to a
Limited Partner being so treated, and (b) to the General Partner in an amount
sufficient to enable the General Partner Entity to pay stockholder dividends
that will (1) satisfy the requirements for qualification as a REIT under the
Code and the Regulations (the “REIT Requirements”) and (2) avoid any federal
income or excise tax liability for the General Partner Entity.
G.
    Method. Distributions shall be made (i) first, to each holder of a
Partnership Interest that is entitled to any preference in distribution, in
accordance with the rights of any such class of Partnership Interests, and (ii)
thereafter, to the holders of Class A Units and each other class of Partnership
Interests ranking in parity to the Class A Units (including, without limitation,
the LTIP Units if and to the extent they are then entitled to participate in
such distributions pursuant to Section 2 of Exhibit E hereto), in proportion to
the relative Percentage Interests of each such class of Partnership Interests.
All distributions within a class of Partnership Units shall be pro rata in
proportion to the respective Percentage Interests on the applicable Partnership
Record Date.
Section 5.02.
    Amounts Withheld
All amounts withheld pursuant to the Code or any provisions of any state or
local tax law and Section 10.05 hereof with respect to any allocation, payment
or distribution to the General Partner, the Limited Partners or Assignees shall
be treated as amounts distributed to the General Partner, Limited Partners or
Assignees pursuant to Section 5.01 above for all purposes under this Agreement.
Section 5.03.
    Distributions Upon Liquidation
Proceeds from a Liquidating Event or from a Terminating Capital Transaction
shall be distributed to the Partners in accordance with Section 13.02 hereof.
Section 5.04.
    Revisions to Reflect Issuance of Additional Partnership Interests
In the event that the Partnership issues additional Partnership Interests to the
General Partner or any Additional Limited Partner pursuant to Article IV hereof,
the General Partner shall make such revisions to this Article V as it deems
necessary to reflect the issuance of such additional Partnership Interests. Such
revisions shall not require the consent or approval of any other Partner.
ARTICLE VI
    

ALLOCATIONS
Section 6.01.
    Allocations For Capital Account Purposes
For purposes of maintaining the Capital Accounts and in determining the rights
of the Partners among themselves, the Partnership’s items of income, gain, loss
and deduction (computed in accordance with Exhibit B hereto) shall be allocated
among the Partners in each taxable year (or portion thereof) as provided herein
below.
A.
    Net Income. After giving effect to the special allocations set forth in
Section 1 of Exhibit C hereto, Net Income shall be allocated (i) first, to the
General Partner to the extent that Net Losses previously allocated to the
General Partner, on a cumulative basis, pursuant to the last sentence of Section
6.01.B below exceed Net Income previously allocated to the General Partner, on a
cumulative basis, pursuant to this clause (i) of Section 6.01.A, (ii) second, to
Holders of any Partnership Interests that are entitled to any preference in
distribution in accordance with the rights of any such class of Partnership
Interests until each such Partnership Interest has been allocated, on a
cumulative basis pursuant to this clause (ii), Net Income equal to the sum of
the amount of distributions theretofore received (or to be received with respect
to the fiscal year of the Partnership in which such Net Income accrues) with
respect to such Partnership Interests pursuant to clause (i) of Section 5.01.B
hereof and the amount of any prior allocations of Net Losses to such class of
Partnership Interests pursuant to Section 6.01.B.(i) below (and, within such
class, pro rata in proportion to the respective interests in such class as of
the last day of the period for which such allocation is being made) and (iii)
third, with respect to Partnership Interests that are not entitled to any
preference in the allocation of Net Income, pro rata to each such class in
accordance with the terms of such class (and, within such class, pro rata in
proportion to the respective interests in such class as of the last day of the
period for which such allocation is being made).
B.
    Net Losses. After giving effect to the special allocations set forth in
Section 1 of Exhibit C hereto, Net Losses shall be allocated (i) first, to the
Holders of any Partnership Interests that are entitled to any preference in
distribution in accordance with the rights of any such class of Partnership
Interests to the extent that any prior allocations of Net Income to such class
of Partnership Interests pursuant to Section 6.01.A(ii) above exceed, on a
cumulative basis, distributions theretofore received (or to be received with
respect to the fiscal year of the Partnership in which such Net Income accrues)
with respect to such Partnership Interests pursuant to clause (i) of Section
5.01.B hereof (and, within such class, pro rata in proportion to the respective
interests in such class as of the last day of the period for which such
allocation is being made) and (ii) second, with respect to classes of
Partnership Interests that are not entitled to any preference in distribution,
pro rata to each such class in accordance with the terms of such class (and,
within such class, pro rata in proportion to the respective interests in such
class as of the last day of the period for which such allocation is being made);
provided that, Net Losses shall not be allocated to any Limited Partner pursuant
to this Section 6.01.B to the extent that such allocation would cause such
Limited Partner to have an Adjusted Capital Account Deficit (or increase any
existing Adjusted Capital Account Deficit) at the end of such taxable year (or
portion thereof). All Net Losses in excess of the limitations set forth in this
Section 6.01.B shall be allocated to the General Partner.
C.
    Allocation of Nonrecourse Debt. For purposes of Regulations Section
1.752-3(a), the Partners agree that Nonrecourse Liabilities of the Partnership
in excess of the sum of (i) the amount of Partnership Minimum Gain and (ii) the
total amount of Nonrecourse Built-in Gain shall be allocated by the General
Partner by taking into account facts and circumstances related to each Partner’s
respective interest in the profits of the Partnership. For this purpose, the
General Partner shall have the sole and absolute discretion in any fiscal year
to allocate such excess Nonrecourse Liabilities among the Partners in any manner
permitted under Code Section 752 and the Regulations thereunder.
D.
    Recapture Income. Any gain allocated to the Partners upon the sale or other
taxable disposition of any Partnership asset shall, to the extent possible after
taking into account other required allocations of gain pursuant to Exhibit C
hereto, be characterized as Recapture Income in the same proportions and to the
same extent as such Partners have been allocated any deductions directly or
indirectly giving rise to the treatment of such gains as Recapture Income.
E.
    Special Allocations. With respect to LTIP Units, after giving effect to the
special allocations set forth in Section 1 of Exhibit C hereto, and
notwithstanding the provisions of Sections 6.01.A and 6.01.B above, but subject
to the prior allocation of income and gain under clauses 6.01.A (i) and (ii)
above, any Liquidating Gains shall first be allocated to the holders of LTIP
Units until the Economic Capital Account Balances of such holders, to the extent
attributable to their ownership of LTIP Units, are equal to (i) the Class A Unit
Economic Balance, multiplied by (ii) the number of their LTIP Units; provided
that no such Liquidating Gains will be allocated with respect to any particular
LTIP Unit unless and to the extent that such Liquidating Gains, when aggregated
with other Liquidating Gains realized since the issuance of such LTIP Unit,
exceed Liquidating Losses realized since the issuance of such LTIP Unit. After
giving effect to the special allocations set forth in Section 1 of Exhibit C
hereto, and notwithstanding the provisions of Sections 6.01.A and 6.01.B above,
in the event that, due to distributions with respect to Class A Units in which
the LTIP Units do not participate or otherwise, the Economic Capital Account
Balance of any present or former holder of LTIP Units, to the extent
attributable to the holder’s ownership of LTIP Units, exceeds the target balance
specified above, then Liquidating Losses shall be allocated to such holder to
the extent necessary to reduce or eliminate the disparity. In the event that
Liquidating Gains or Liquidating Losses are allocated under this Section 6.01.E,
Net Income allocable under clause 6.01.A(iii) and any Net Losses shall be
recomputed without regard to the Liquidating Gains or Liquidating Losses so
allocated. For this purpose, “Liquidating Gains” means any net capital gain
realized in connection with the actual or hypothetical sale of all or
substantially all of the assets of the Partnership, including but not limited to
net capital gain realized in connection with an adjustment to the Carrying Value
of Partnership assets under Section 1.D of Exhibit B to this Agreement.
Similarly, “Liquidating Losses” means any net capital loss realized in
connection with any such event. The “Economic Capital Account Balances” of the
holders of LTIP Units will be equal to their Capital Account balances, plus the
amount of their shares of any Partner Minimum Gain or Partnership Minimum Gain,
in either case to the extent attributable to their ownership of LTIP Units.
Similarly, the “Class A Unit Economic Balance” shall mean (i) the Capital
Account balance of the General Partner, plus the amount of the General Partner’s
share of any Partner Minimum Gain or Partnership Minimum Gain, in either case to
the extent attributable to the General Partner’s ownership of Class A Units and
computed on a hypothetical basis after taking into account all allocations
through the date on which any allocation is made under this Section 6.01.E,
divided by (ii) the number of the General Partner’s Class A Units. Any such
allocations shall be made among the holders of LTIP Units in proportion to the
amounts required to be allocated to each under this Section 6.01.E. The parties
agree that the intent of this Section 6.01.E is to make the Capital Account
balance associated with each LTIP Unit economically equivalent to the Capital
Account balance associated with the General Partner’s Class A Units (on a
per-unit basis), but only if the Partnership has recognized cumulative net gains
with respect to its assets since the issuance of the relevant LTIP Unit.
Section 6.02.
    Revisions to Allocations to Reflect Issuance of Additional Partnership
Interests
In the event that the Partnership issues additional Partnership Interests to the
General Partner or any Additional Limited Partner pursuant to Article IV hereof,
the General Partner shall make such revisions to this Article VI and Exhibit A
as it deems necessary to reflect the terms of the issuance of such additional
Partnership Interests, including making preferential allocations to classes of
Partnership Interests that are entitled thereto. Such revisions shall not
require the consent or approval of any other Partner.
ARTICLE VII
    

MANAGEMENT AND OPERATIONS OF BUSINESS
Section 7.01.
    Management
A.
    Powers of General Partner. Except as otherwise expressly provided in this
Agreement, all management powers over the business and affairs of the
Partnership are and shall be exclusively vested in the General Partner, and no
Limited Partner shall have any right to participate in or exercise control or
management power over the business and affairs of the Partnership. The General
Partner may not be removed by the Limited Partners with or without cause;
provided, however, that if the Shares (or comparable equity securities) of the
General Partner Entity are not Publicly Traded, the General Partner may be
removed with cause with the Consent of the Limited Partners. In addition to the
powers now or hereafter granted a general partner of a limited partnership under
applicable law or which are granted to the General Partner under any other
provision of this Agreement, the General Partner, subject to Sections 7.06 and
7.11 below, shall have full power and authority to do all things deemed
necessary or desirable by it to conduct the business of the Partnership, to
exercise all powers set forth in Section 3.02 hereof and to effectuate the
purposes set forth in Section 3.01 hereof, including, without limitation:
(1)
    the making of any expenditures, the lending or borrowing of money or will
permit the General Partner Entity (as long as the General Partner Entity
qualifies as a REIT) to avoid the payment of any federal income tax (including,
for this purpose, any excise tax pursuant to Section 4981 of the Code) and to
make distributions to its stockholders sufficient to permit the General Partner
Entity to maintain REIT status, the assumption or guarantee of, or other
contracting for, indebtedness and other liabilities, the issuance of evidences
of indebtedness (including the securing of same by mortgage, deed of trust or
other lien or encumbrance on the Partnership’s assets) and the incurring of any
obligations the General Partner deems necessary for the conduct of the
Partnership;
(2)
    the making of tax, regulatory and other filings, or rendering of periodic or
other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership;
(3)
    the acquisition, disposition, mortgage, pledge, encumbrance, hypothecation
or exchange of any or all of the assets of the Partnership (including the
exercise or grant of any conversion, option, privilege or subscription right or
other right available in connection with any assets at any time held by the
Partnership) or the merger or other combination of the Partnership with or into
another entity, on such terms as the General Partner deems proper;
(4)
    the use of the assets of the Partnership (including, without limitation,
cash on hand) for any purpose consistent with the terms of this Agreement and on
any terms it sees fit, including, without limitation, the financing of the
conduct of the operations of the Partnership or any of the Partnership’s
Subsidiaries, the lending of funds to other Persons (including, without
limitation, the Partnership’s Subsidiaries) and the repayment of obligations of
the Partnership and its Subsidiaries and any other Person in which the
Partnership has an equity investment and the making of capital contributions to
its Subsidiaries;
(5)
    the negotiation, execution, delivery and performance of any contracts,
conveyances or other instruments that the General Partner considers useful or
necessary to the conduct of the Partnership’s operations or the implementation
of the General Partner’s powers under this Agreement, including contracting with
contractors, developers, consultants, accountants, legal counsel, other
professional advisors, and other agents and the payment of their expenses and
compensation out of the Partnership’s assets;
(6)
    the mortgage, pledge, encumbrance or hypothecation of any assets of the
Partnership, and the use of the assets of the Partnership (including, without
limitation, cash on hand) for any purpose consistent with the terms of this
Agreement and on any terms it sees fit, including, without limitation, the
financing of the conduct or the operations of the General Partners or the
Partnership, the lending of funds to other Persons (including, without
limitation, any Subsidiaries of the Partnership) and the repayment of
obligations of the Partnership, any of its Subsidiaries and any other Person in
which it has an equity investment;
(7)
    the distribution of Partnership cash or other Partnership assets in
accordance with this Agreement;
(8)
    the holding, managing, investing and reinvesting of cash and other assets of
the Partnership;
(9)
    the collection and receipt of revenues and income of the Partnership;
(10)
    the selection, designation of powers, authority and duties and dismissal of
employees of the Partnership (including, without limitation, employees having
titles such as “president,” “vice president,” “secretary” and “treasurer”) and
agents, outside attorneys, accountants, consultants and contractors of the
Partnership, and the determination of their compensation and other terms of
employment or hiring;
(11)
    the maintenance of such insurance for the benefit of the Partnership and the
Partners as it deems necessary or appropriate;
(12)
    the formation of, or acquisition of an interest (including non-voting
interests in entities controlled by Affiliates of the Partnership or third
parties) in, and the contribution of property to, any further limited or general
partnerships, joint ventures, limited liability companies or other relationships
that it deems desirable (including, without limitation, the acquisition of
interests in, and the contributions of funds or property, or the making of
loans, to its Subsidiaries and any other Person in which it has an equity
investment from time to time or the incurrence of indebtedness on behalf of such
Persons or the guarantee of obligations of such Persons); provided that, as long
as the General Partner has determined to qualify as a REIT, the Partnership may
not engage in any such formation, acquisition or contribution that would cause
the General Partner to fail to qualify as a REIT;
(13)
    the control of any matters affecting the rights and obligations of the
Partnership, including the settlement, compromise, submission to arbitration or
any other form of dispute resolution or abandonment of any claim, cause of
action, liability, debt or damages due or owing to or from the Partnership, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the representation of the
Partnership in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurring of legal
expense and the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;
(14)
    the determination of the fair market value of any Partnership property
distributed in kind, using such reasonable method of valuation as the General
Partner may adopt;
(15)
    the exercise, directly or indirectly, through any attorney-in-fact acting
under a general or limited power of attorney, of any right, including the right
to vote, appurtenant to any assets or investment held by the Partnership;
(16)
    the exercise of any of the powers of the General Partner enumerated in this
Agreement on behalf of or in connection with any Subsidiary of the Partnership
or any other Person in which the Partnership has a direct or indirect interest,
individually or jointly with any such Subsidiary or other Person;
(17)
    the exercise of any of the powers of the General Partner enumerated in this
Agreement on behalf of any Person in which the Partnership does not have any
interest pursuant to contractual or other arrangements with such Person;
(18)
    the making, executing and delivering of any and all deeds, leases, notes,
deeds to secure debt, mortgages, deeds of trust, security agreements,
conveyances, contracts, guarantees, warranties, indemnities, waivers, releases
or other legal instruments or agreements in writing necessary or appropriate in
the judgment of the General Partner for the accomplishment of any of the powers
of the General Partner under this Agreement;
(19)
    the distribution of cash to acquire Partnership Units held by a Limited
Partner in connection with a Limited Partner’s exercise of its Redemption Right
under Section 8.06 hereof; and
(20)
    the amendment and restatement of Exhibit A hereto to reflect accurately at
all times the Capital Contributions and Percentage Interests of the Partners as
the same are adjusted from time to time to the extent necessary to reflect
redemptions, Capital Contributions, the issuance of Partnership Units, the
admission of any Additional Limited Partner or any Substituted Limited Partner
or otherwise, which amendment and restatement, notwithstanding anything in this
Agreement to the contrary, shall not be deemed an amendment of this Agreement,
as long as the matter or event being reflected in Exhibit A hereto otherwise is
authorized by this Agreement.
B.
    No Approval by Limited Partners. Except as provided in Section 7.11 below,
each of the Limited Partners agrees that the General Partner is authorized to
execute, deliver and perform the above-mentioned agreements and transactions on
behalf of the Partnership without any further act, approval or vote of the
Partners, notwithstanding any other provision of this Agreement, the Act or any
applicable law, rule or regulation, to the full extent permitted under the Act
or other applicable law. The execution, delivery or performance by the General
Partner or the Partnership of any agreement authorized or permitted under this
Agreement shall not constitute a breach by the General Partner of any duty that
the General Partner may owe the Partnership or the Limited Partners or any other
Persons under this Agreement or of any duty stated or implied by law or equity.
C.
    Insurance. At all times from and after the date hereof, the General Partner
may cause the Partnership to obtain and maintain (i) casualty, liability and
other insurance on the properties of the Partnership, (ii) liability insurance
for the Indemnitees hereunder and (iii) such other insurance as the General
Partner, in its sole and absolute discretion, determines to be necessary.
D.
    Working Capital and Other Reserves. At all times from and after the date
hereof, the General Partner may cause the Partnership to establish and maintain
working capital reserves in such amounts as the General Partner, in its sole and
absolute discretion, deems appropriate and reasonable from time to time,
including upon liquidation of the Partnership pursuant to Section 13.02 hereof.
E.
    No Obligations to Consider Tax Consequences of Limited Partners.
In exercising its authority under this Agreement, the General Partner may, but
shall be under no obligation to, take into account the tax consequences to any
Partner (including the General Partner) of any action taken (or not taken) by
it. The General Partner and the Partnership shall not have liability to a
Limited Partner for monetary damages or otherwise for losses sustained,
liabilities incurred or benefits not derived by such Limited Partner in
connection with such decisions, provided that the General Partner has acted in
good faith and pursuant to its authority under this Agreement.
Section 7.02.
    Certificate of Limited Partnership
The General Partner has previously filed the Certificate with the Secretary of
State of Delaware. To the extent that such action is determined by the General
Partner to be reasonable and necessary or appropriate, the General Partner shall
file amendments to and restatements of the Certificate and do all the things to
maintain the Partnership as a limited partnership (or a partnership in which the
limited partners have limited liability) under the laws of the State of Delaware
and each other state, the District of Columbia or other jurisdiction in which
the Partnership may elect to do business or own property. Subject to the terms
of Section 8.05.A(4) hereof, the General Partner shall not be required, before
or after filing, to deliver or mail a copy of the Certificate or any amendment
thereto to any Limited Partner. The General Partner shall use all reasonable
efforts to cause to be filed such other certificates or documents as may be
reasonable and necessary or appropriate for the formation, continuation,
qualification and operation of a limited partnership (or a partnership in which
the limited partners have limited liability) in the State of Delaware and any
other state, the District of Columbia or other jurisdiction in which the
Partnership may elect to do business or own property.
Section 7.03.
    Title to Partnership Assets
Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partners, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine,
including Affiliates of the General Partner. The General Partner hereby declares
and warrants that any Partnership assets for which legal title is held in the
name of the General Partner or any nominee or Affiliate of the General Partner
shall be held by the General Partner for the use and benefit of the Partnership
in accordance with the provisions of this Agreement provided, however, that the
General Partner shall use its best efforts to cause beneficial and record title
to such assets to be vested in the Partnership as soon as reasonably
practicable. All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which legal
title to such Partnership assets is held.
Section 7.04.
    Reimbursement of the General Partner
A.
    No Compensation. Except as provided in this Section 7.04 and elsewhere in
this Agreement (including the provisions of Articles V and VI hereof regarding
distributions, payments and allocations to which it may be entitled), the
General Partner shall not be compensated for its services as general partner of
the Partnership.
B.
    Responsibility for Partnership Expenses. The Partnership shall be
responsible for and shall pay all expenses relating to the Partnership’s
organization, the ownership of its assets and its operations. The General
Partner shall be reimbursed on a monthly basis, or such other basis as the
General Partner may determine in its sole and absolute discretion, for all
expenses it incurs relating to the ownership and operation of, or for the
benefit of, the Partnership (including, without limitation, expenses related to
the management and administration of any Subsidiaries of the General Partner or
the Partnership or Affiliates of the Partnership such as auditing expenses and
filing fees); provided that, the amount of any such reimbursement shall be
reduced by (i) any interest earned by the General Partner with respect to bank
accounts or other instruments or accounts held by it as permitted in Section
7.05.A below and (ii) any amount derived by the General Partner from any
investments permitted in Section 7.05.A below; and, provided further that the
General Partner shall not be reimbursed for (i) income tax liabilities or (ii)
filing or similar fees in connection with maintaining the General Partner’s
continued corporate existence that are incurred by the General Partner. The
General Partner shall determine in good faith the amount of expenses incurred by
it related to the ownership and operation of, or for the benefit of, the
Partnership. In the event that certain expenses are incurred for the benefit of
the Partnership and other entities (including the General Partner), such
expenses will be allocated to the Partnership and such other entities in such a
manner as the General Partner in its sole and absolute discretion deems fair and
reasonable. Such reimbursements shall be in addition to any reimbursement to the
General Partner pursuant to Section 10.03 hereof and as a result of
indemnification pursuant to Section 7.07 below. All payments and reimbursements
hereunder shall be characterized for federal income tax purposes as expenses of
the Partnership incurred on its behalf, and not as expenses of the General
Partner.
C.
    Partnership and Other Interests Issuance and Repurchase Expenses. The
General Partner shall also be reimbursed for all expenses it incurs relating to
any issuance or repurchase of additional Partnership Interests, Shares, Debt of
the Partnership or the General Partner or rights, options, warrants or
convertible or exchangeable securities pursuant to Article IV hereof (including,
without limitation, all costs, expenses, damages and other payments resulting
from or arising in connection with litigation related to any of the foregoing),
all of which expenses are considered by the Partners to constitute expenses of,
and for the benefit of, the Partnership.
D.
    Reimbursement not a Distribution. If and to the extent any reimbursement
made pursuant to this Section 7.04 is determined for federal income tax purposes
not to constitute a payment of expenses of the Partnership, the amount so
determined shall be treated as a distribution to the General Partner and there
shall be a corresponding special allocation of gross income to the General
Partner, for purposes of computing the Partners’ Capital Accounts.
Section 7.05.
    Outside Activities of the General Partner
A.
    General. Notwithstanding anything in this Agreement to the contrary, it is
expressly understood and agreed that the General Partner may, if it determines
such action to be in the best interests of the REIT or the Partnership, elect to
cause some or all of the assets of the Partnership (including cash expected to
be utilized to purchase assets that will be so held) to be distributed to and
held directly by the General Partner (the “Specially Distributed Assets”).
Concurrently with any such distribution, the General Partner shall (i) amend
Section 5.01 of this Agreement so as to provide that, from and after the date of
such distribution, each Partner other than the General Partner will receive the
same distributions that it would have received had the Specially Distributed
Assets been held by the Partnership rather than directly by the General Partner
(and a corresponding adjustment shall be made to the distributions to be made to
the General Partner); and (ii) make such further amendments to this Agreement
(including, without limitation, to the income and loss allocation provisions of
Section 6.01 hereof) as may be necessary or appropriate to effect the intention
of the parties that the Partners be placed, as nearly as possible, in the same
position they would have been in had such Specially Distributed Assets been held
by the Partnership rather than directly by the General Partner; provided,
however, that the General Partner shall in no event be required to make
contributions to the Partnership to fund distributions to the other Partners.
B.
    Repurchase of Shares. In the event the General Partner exercises its rights
under the Declaration of Trust to purchase Shares or otherwise elects to
purchase from its stockholders Shares in connection with a stock repurchase or
similar program or for the purpose of delivering such shares to satisfy an
obligation under any dividend reinvestment or stock purchase program adopted by
the General Partner, any employee stock purchase plan adopted by the General
Partner or any similar obligation or arrangement undertaken by the General
Partner in the future, then the General Partner shall cause the Partnership to
purchase from the General Partner that number of Partnership Units of the
appropriate class equal to the product obtained by multiplying the number of
Shares purchased by the General Partner times a fraction, the numerator of which
is one and the denominator of which is the Conversion Factor, on the same terms
and for the same aggregate price that the General Partner purchased such Shares.
C.
    Forfeiture of Shares. In the event the Partnership or the General Partner
acquires Shares as a result of the forfeiture of such Shares under a restricted
or similar share plan, then the General Partner shall cause the Partnership to
cancel that number of Partnership Units of the appropriate class equal to the
number of Shares so acquired divided by the Conversion Factor, and, if the
Partnership acquired such Shares, it shall transfer such Shares to the General
Partner for cancellation.
D.
    Issuances of Shares. After the Effective Date, the General Partner shall not
grant, award, or issue any additional Shares (other than Shares issued pursuant
to Section 8.06 hereof or pursuant to a dividend or distribution (including any
stock split) of Shares to all of its stockholders), other equity securities of
the General Partner or New Securities unless (i) the General Partner shall
cause, pursuant to Section 4.02.A hereof, the Partnership to issue to the
General Partner Partnership Interests or rights, options, warrants or securities
of the Partnership having designations, preferences and other rights, all such
that the economic interests are substantially the same as those of such
additional Shares, other equity securities or New Securities, as the case may
be, and (ii) the General Partner transfers to the Partnership, as an additional
Capital Contribution, the proceeds from the grant, award, or issuance of such
additional Shares, other equity securities or New Securities, as the case may
be, or from the exercise of rights contained in such additional Shares, other
equity securities or New Securities, as the case may be. Without limiting the
foregoing, the General Partner is expressly authorized to issue additional
Shares, other equity securities or New Securities, as the case maybe, for less
than fair market value, and the General Partner is expressly authorized,
pursuant to Section 4.02.A hereof, to cause the Partnership to issue to the
General Partner corresponding Partnership Interests, as long as (a) the General
Partner concludes in good faith that such issuance is in the interests of the
General Partner and the Partnership (for example, and not by way of limitation,
the issuance of Shares and corresponding Partnership Units pursuant to a stock
purchase plan providing for purchases of Shares, either by employees or
stockholders, at a discount from fair market value or pursuant to employee stock
options that have an exercise price that is less than the fair market value of
the Shares, either at the time of issuance or at the time of exercise) and (b)
the General Partner transfers all proceeds from any such issuance or exercise to
the Partnership as an additional Capital Contribution.
E.
    Stock Option Plan. If at any time or from time to time, the General Partner
sells Shares pursuant to any Stock Option Plan, the General Partner shall
transfer the net proceeds of the sale of such Shares to the Partnership as an
additional Capital Contribution in exchange for an amount of additional
Partnership Units equal to the number of Shares so sold divided by the
Conversion Factor.
F.
    Funding Debt. The General Partner may incur a Funding Debt, including,
without limitation, a Funding Debt that is convertible into Shares or otherwise
constitutes a class of New Securities, subject to the condition that the General
Partner lends to the Partnership the net proceeds of such Funding Debt;
provided, that the General Partner shall not be obligated to lend the net
proceeds of any Funding Debt to the Partnership in a manner that would be
inconsistent with the General Partner’s ability to remain qualified as a REIT.
If the General Partner enters into any Funding Debt, the loan to the Partnership
shall be on comparable terms and conditions, including interest rate, repayment
schedule and costs and expenses, as are applicable with respect to or incurred
in connection with such Funding Debt.
Section 7.06.
    Transactions with Affiliates
A.
    Transactions with Certain Affiliates. Except as expressly permitted by this
Agreement (other than Section 7.01.A hereof which shall not be considered
authority for a transaction that otherwise would be prohibited by this Section
7.06.A), the Partnership shall not, directly or indirectly, sell, transfer or
convey any property to, or purchase any property from, or borrow funds from, or
lend funds to, any Partner or any Affiliate of the Partnership or the General
Partner or the General Partner Entity that is not also a Subsidiary of the
Partnership, except pursuant to transactions that are on terms that are fair and
reasonable and no less favorable to the Partnership than would be obtained from
an unaffiliated third party.
B.
    Benefit Plans. The General Partner, in its sole and absolute discretion and
without the approval of the Limited Partners, may propose and adopt on behalf of
the Partnership employee benefit plans funded by the Partnership for the benefit
of employees of the General Partner, the Partnership, Subsidiaries of the
Partnership or any Affiliate of any of them in respect of services performed,
directly or indirectly, for the benefit of the Partnership, the General Partner,
or any of the Partnership’s Subsidiaries.
C.
    Conflict Avoidance. The General Partner is expressly authorized to enter
into, in the name and on behalf of the Partnership, a right of first opportunity
arrangement and other conflict avoidance agreements with various Affiliates of
the Partnership and General Partner on such terms as the General Partner, in its
sole and absolute discretion, believes are advisable.
Section 7.07.
    Indemnification
A.
    General. The Partnership shall indemnify each Indemnitee from and against
any and all losses, claims, damages, liabilities, joint or several, expenses
(including, without limitation, attorneys fees and other legal fees and
expenses), judgments, fines, settlements and other amounts arising from or in
connection with any and all claims, demands, actions, suits or proceedings,
civil, criminal, administrative or investigative incurred by the Indemnitee and
relating to the Partnership or the General Partner or the formation or
operations of, or the ownership of property by, either of them as set forth in
this Agreement in which any such Indemnitee may be involved, or is threatened to
be involved, as a party or otherwise, unless it is established by a final
determination of a court of competent jurisdiction that: (i) the act or omission
of the Indemnitee was material to the matter giving rise to the proceeding and
either was committed in bad faith or was the result of active and deliberate
dishonesty, (ii) the Indemnitee actually received an improper personal benefit
in money, property or services or (iii) in the case of any criminal proceeding,
the Indemnitee had reasonable cause to believe that the act or omission was
unlawful. Without limitation, the foregoing indemnity shall extend to any
liability of any Indemnitee, pursuant to a loan guarantee, contractual
obligations for any indebtedness or other obligations or otherwise, for any
indebtedness of the Partnership or any Subsidiary of the Partnership (including,
without limitation, any indebtedness which the Partnership or any Subsidiary of
the Partnership has assumed or taken subject to), and the General Partner is
hereby authorized and empowered, on behalf of the Partnership, to enter into one
or more indemnity agreements consistent with the provisions of this Section 7.07
in favor of any Indemnitee having or potentially having liability for any such
indebtedness. The termination of any proceeding by judgment, order or settlement
does not create a presumption that the Indemnitee did not meet the requisite
standard of conduct set forth in this Section 7.07.A. The termination of any
proceeding by conviction or upon a plea of nolo contendere or its equivalent, or
an entry of an order of probation prior to judgment, creates a rebuttable
presumption that the Indemnitee acted in a manner contrary to that specified in
this Section 7.07.A with respect to the subject matter of such proceeding. Any
indemnification pursuant to this Section 7.07 shall be made only out of the
assets of the Partnership, and any insurance proceeds from the liability policy
covering the General Partner and any Indemnitees, and neither the General
Partner nor any Limited Partner shall have any obligation to contribute to the
capital of the Partnership or otherwise provide funds to enable the Partnership
to fund its obligations under this Section 7.07.
B.
    Advancement of Expenses. Reasonable expenses expected to be incurred by an
Indemnitee shall be paid or reimbursed by the Partnership in advance of the
final disposition of any and all claims, demands, actions, suits or proceedings,
civil, criminal, administrative or investigative made or threatened against an
Indemnitee upon receipt by the Partnership of (i) a written affirmation by the
Indemnitee of the Indemnitee’s good faith belief that the standard of conduct
necessary for indemnification by the Partnership as authorized in this Section
7.07.B has been met and (ii) a written undertaking by or on behalf of the
Indemnitee to repay the amount if it shall ultimately be determined that the
standard of conduct has not been met.
C.
    No Limitation of Rights. The indemnification provided by this Section 7.07
shall be in addition to any other rights to which an Indemnitee or any other
Person may be entitled under any agreement, pursuant to any vote of the
Partners, as a matter of law or otherwise, and shall continue as to an
Indemnitee who has ceased to serve in such capacity unless otherwise provided in
a written agreement pursuant to which such Indemnitee is indemnified.
D.
    Insurance. The Partnership may purchase and maintain insurance on behalf of
the Indemnitees and such other Persons as the General Partner shall determine
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.
E.
    Benefit Plan Fiduciary. For purposes of this Section 7.07, (i) the
Partnership shall be deemed to have requested an Indemnitee to serve as
fiduciary of an employee benefit plan whenever the performance by it of its
duties to the Partnership also imposes duties on, or otherwise involves services
by, it to the plan or participants or beneficiaries of the plan, (ii) excise
taxes assessed on an Indemnitee with respect to an employee benefit plan
pursuant to applicable law shall constitute fines within the meaning of this
Section 7.07 and (iii) actions taken or omitted by the Indemnitee with respect
to an employee benefit plan in the performance of its duties for a purpose
reasonably believed by it to be in the interest of the participants and
beneficiaries of the plan shall be deemed to be for a purpose which is not
opposed to the best interests of the Partnership.
F.
    No Personal Liability for Limited Partners. In no event may an Indemnitee
subject any of the Partners to personal liability by reason of the
indemnification provisions set forth in this Agreement.
G.
    Interested Transactions. An Indemnitee shall not be denied indemnification
in whole or in part under this Section 7.07 because the Indemnitee had an
interest in the transaction with respect to which the indemnification applies if
the transaction was otherwise permitted by the terms of this Agreement.
H.
    Benefit. The provisions of this Section 7.07 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons. Any
amendment, modification or repeal of this Section 7.07, or any provision hereof,
shall be prospective only and shall not in any way affect the limitation on the
Partnership’s liability to any Indemnitee under this Section 7.07 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or related to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.
I.
    Indemnification Payments Not Distributions. If and to the extent any
payments to the General Partner pursuant to this Section 7.07 constitute gross
income to the General Partner (as opposed to the repayment of advances made on
behalf of the Partnership), such amounts shall constitute guaranteed payments
within the meaning of Section 707(c) of the Code, shall be treated consistently
therewith by the Partnership and all Partners, and shall not be treated as
distributions for purposes of computing the Partners’ Capital Accounts.
Section 7.08.
    Liability of the General Partner
A.
    General. Notwithstanding anything to the contrary set forth in this
Agreement, the General Partner and its directors and officers shall not be
liable for monetary damages to the Partnership, any Partners or any Assignees
for losses sustained, liabilities incurred or benefits not derived as a result
of errors in judgment or mistakes of fact or law or of any act or omission if
the General Partner or its directors and officers acted in good faith.
B.
    No Obligation to Consider Separate Interests of Limited Partners or
Stockholders. The Limited Partners expressly acknowledge that the General
Partner is acting on behalf of the Partnership and the General Partner’s
stockholders collectively, that the General Partner is under no obligation to
consider the separate interests of the Limited Partners (including, without
limitation, the tax consequences to Limited Partners or Assignees or to such
stockholders) in deciding whether to cause the Partnership to take (or decline
to take) any actions. In the event of a conflict between the interests of the
shareholders of the General Partner Entity on one hand and the Limited Partners
on the other, the General Partner shall endeavor in good faith to resolve the
conflict in a manner not adverse to either the shareholders of the General
Partner Entity or the Limited Partners; provided, however, that for so long as
the General Partner Entity, directly, or the General Partner, owns a controlling
interest in the Partnership, any such conflict that cannot be resolved in a
manner not adverse to either the shareholders of the General Partner Entity or
the Limited Partners shall be resolved in favor of the shareholders. The General
Partner shall not be liable for monetary damages or otherwise for losses
sustained, liabilities incurred or benefits not derived by Limited Partners in
connection with such decisions, provided that the General Partner has acted in
good faith.
C.
    Actions of Agents. Subject to its obligations and duties as General Partner
set forth in Section 7.01.A above, the General Partner may exercise any of the
powers granted to it by this Agreement and perform any of the duties imposed
upon it hereunder either directly or by or through its employees or agents. The
General Partner shall not be responsible for any misconduct or negligence on the
part of any such employee or agent appointed by the General Partner in good
faith.
D.
    Effect of Amendment. Any amendment, modification or repeal of this Section
7.08 or any provision hereof shall be prospective only and shall not in any way
affect the limitations on the General Partner’s liability to the Partnership and
the Limited Partners under this Section 7.08 as in effect immediately prior to
such amendment, modification or repeal with respect to claims arising from or
relating to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when such claims may arise or be asserted.
E.
    Certain Definitions. Whenever in this Agreement the General Partner is
permitted or required to make a decision (i) in its “sole discretion” or
“discretion,” or under a similar grant of authority or latitude, the General
Partner shall be entitled to consider such interests and factors as it desires
and may consider its own interests, and shall have no duty or obligation to give
any consideration to any interest of or factors affecting the Partnership or the
Limited Partners, or (ii) in its “good faith” or under another express standard,
the General Partner shall act under such express standard and shall not be
subject to any other or different standards imposed by this Agreement or by law
or any other agreement contemplated herein.
Section 7.09.
    Other Matters Concerning the General Partner
A.
    Reliance on Documents. The General Partner may rely and shall be protected
in acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, bond, debenture or
other paper or document believed by it in good faith to be genuine and to have
been signed or presented by the proper party or parties.
B.
    Reliance on Advisors. The General Partner may consult with legal counsel,
accountants, appraisers, management consultants, investment bankers and other
consultants and advisors selected by it, and any act taken or omitted to be
taken in reliance upon the opinion of such Persons as to matters which the
General Partner reasonably believes to be within such Person’s professional or
expert competence shall be conclusively presumed to have been done or omitted in
good faith and in accordance with such opinion.
C.
    Action Through Agents. The General Partner shall have the right, in respect
of any of its powers or obligations hereunder, to act through any of its duly
authorized officers and a duly appointed attorney or attorneys-in-fact. Each
such attorney shall, to the extent provided by the General Partner in the power
of attorney, have full power and authority to do and perform all and every act
and duty which is permitted or required to be done by the General Partner
hereunder.
D.
    Actions to Maintain REIT Status or Avoid Taxation of the General Partner
Entity. Notwithstanding any other provisions of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (i) to protect the ability of the General Partner Entity to
continue to qualify as a REIT or (ii) to allow the General Partner Entity to
avoid incurring any liability for taxes under Section 857 or 4981 of the Code,
is expressly authorized under this Agreement and is deemed approved by all of
the Limited Partners.
Section 7.10.
    Reliance by Third Parties
Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner has
full power and authority, without consent or approval of any other Partner or
Person, to encumber, sell or otherwise use in any manner any and all assets of
the Partnership, to enter into any contracts on behalf of the Partnership and to
take any and all actions on behalf of the Partnership, and such Person shall be
entitled to deal with the General Partner as if the General Partner were the
Partnership’s sole party in interest, both legally and beneficially. Each
Limited Partner hereby waives any and all defenses or other remedies which may
be available against such Person to contest, negate or disaffirm any action of
the General Partner in connection with any such dealing. In no event shall any
Person dealing with the General Partner or its representatives be obligated to
ascertain that the terms of this Agreement have been complied with or to inquire
into the necessity or expedience of any act or action of the General Partner or
its representatives. Each and every certificate, document or other instrument
executed on behalf of the Partnership by the General Partner or its
representatives shall be conclusive evidence in favor of any and every Person
relying thereon or claiming thereunder that (i) at the time of the execution and
delivery of such certificate, document or instrument, this Agreement was in full
force and effect, (ii) the Person executing and delivering such certificate,
document or instrument was duly authorized and empowered to do so for and on
behalf of the Partnership, and (iii) such certificate, document or instrument
was duly executed and delivered in accordance with the terms and provisions of
this Agreement and is binding upon the Partnership.
Section 7.11.
    Restrictions on General Partner’s Authority
A.
    Consent Required. The General Partner may not take any action in
contravention of an express prohibition or limitation of this Agreement without
the written Consent of (i) all Partners adversely affected or (ii) such lower
percentage of the Limited Partnership Interests as may be specifically provided
for under a provision of this Agreement or the Act.
B.
    Sale of All Assets of the Partnership. Except as provided in Article XIII
hereof, the General Partner may not, directly or indirectly, cause the
Partnership to sell, exchange, transfer or otherwise dispose of all or
substantially all of the Partnership’s assets in a single transaction or a
series of related transactions (including by way of merger (including a
triangular merger), consolidation or other combination with any other Persons)
(i) if such merger, sale or other transaction is in connection with a
Termination Transaction permitted under Section 11.02.B hereof, without the
Consent of the Partners holding a majority of Percentage Interests (including
the effect of any Partnership Units held by the General Partner) or (ii)
otherwise, without the Consent of the Limited Partners.
Section 7.12.
    Loans by Third Parties
The Partnership may incur Debt, or enter into similar credit, guarantee,
financing or refinancing arrangements for any purpose (including, without
limitation, in connection with any acquisition of property or other assets) with
any Person that is not the General Partner upon such terms as the General
Partner determines appropriate; provided that, the Partnership shall not incur
any Debt that is recourse to the General Partner, except to the extent otherwise
agreed to by the General Partner in its sole discretion.
ARTICLE VIII
    

RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS
Section 8.01.
    Limitation of Liability
The Limited Partners shall have no liability under this Agreement except as
expressly provided in this Agreement, including Section 10.05 hereof, or under
the Act.
Section 8.02.
    Management of Business
No Limited Partner or Assignee (other than the General Partner, any of its
Affiliates or any officer, director, employee, partner, agent or trustee of the
General Partner, the Partnership or any of their Affiliates, in their capacity
as such) shall take part in the operation, management or control (within the
meaning of the Act) of the Partnership’s business, transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership. The transaction of any such business by the General Partner, any of
its Affiliates or any officer, director, employee, partner, agent or trustee of
the General Partner, the Partnership or any of their Affiliates, in their
capacity as such, shall not affect, impair or eliminate the limitations on the
liability of the Limited Partners or Assignees under this Agreement.
Section 8.03.
    Outside Activities of Limited Partners
Subject to Section 7.05 hereof, and subject to any agreements entered into
pursuant to Section 7.06.C hereof and to any other agreements entered into by a
Limited Partner or its Affiliates with the Partnership or a Subsidiary, any
Limited Partner (other than the General Partner) and any officer, director,
employee, agent, trustee, Affiliate or stockholder of any Limited Partner shall
be entitled to and may have business interests and engage in business activities
in addition to those relating to the Partnership, including business interests
and activities in direct or indirect competition with the Partnership. Neither
the Partnership nor any Partners shall have any rights by virtue of this
Agreement in any business ventures of any Limited Partner or Assignee. None of
the Limited Partners (other than the General Partner) nor any other Person shall
have any rights by virtue of this Agreement or the partnership relationship
established hereby in any business ventures of any other Person (other than the
General Partner to the extent expressly provided herein), and such Person shall
have no obligation pursuant to this Agreement to offer any interest in any such
business ventures to the Partnership, any Limited Partner or any such other
Person, even if such opportunity is of a character which, if presented to the
Partnership, any Limited Partner or such other Person, could be taken by such
Person.
Section 8.04.
    Return of Capital
Except pursuant to the right of redemption set forth in Section 8.06 below, no
Limited Partner shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent of distributions made pursuant to this
Agreement or upon termination of the Partnership as provided herein. No Limited
Partner or Assignee shall have priority over any other Limited Partner or
Assignee either as to the return of Capital Contributions (except as permitted
by Section 4.02.A hereof) or, except to the extent provided by Exhibit C hereto
or as permitted by Sections 4.02.A, 5.01.B, 6.01.A (ii) and 6.01.B(i) hereof or
otherwise expressly provided in this Agreement, as to profits, losses,
distributions or credits.
Section 8.05.
    Rights of Limited Partners Relating to the Partnership
D.
    General. In addition to other rights provided by this Agreement or by the
Act, and except as limited by 8.05.D below, each Limited Partner shall have the
right, for a purpose reasonably related to such Limited Partner’s interest as a
limited partner in the Partnership, upon written demand with a statement of the
purpose of such demand and at such Limited Partner’s own expense:
(1)
    to obtain a copy of the most recent annual and quarterly reports filed with
the Securities and Exchange Commission by the General Partner Entity pursuant to
the Exchange Act;
(2)
    to obtain a copy of the Partnership’s federal, state and local income tax
returns for each Partnership Year,
(3)
    to obtain a current list of the name and last known business, residence or
mailing address of each Partner,
(4)
    to obtain a copy of this Agreement and the Certificate and all amendments
thereto, together with executed copies of all powers of attorney pursuant to
which this Agreement, the Certificate and all amendments thereto have been
executed; and
(5)
    to obtain true and full information regarding the amount of cash and a
description and statement of any other property or services contributed by each
Partner and which each Partner has agreed to contribute in the future, and the
date on which each became a Partner.
E.
    Notice of Conversion Factor. The Partnership shall notify each Limited
Partner upon request of the then current Conversion Factor and any changes that
have been made thereto.
F.
    Notice of Extraordinary Transaction of the General Partner Entity. The
General Partner Entity shall not make any extraordinary distributions of cash or
property to its shareholders or effect a merger (including without limitation, a
triangular merger), a sale of all or substantially all of its assets or any
other similar extraordinary transaction without notifying the Limited Partners
of its intention to make such distribution or effect such merger, sale or other
extraordinary transaction at least twenty (20) Business Days prior to the record
date to determine shareholders eligible to receive such distribution or to vote
upon the approval of such merger, sale or other extraordinary transaction (or,
if no such record date is applicable, at least twenty (20) Business Days before
consummation of such merger, sale or other extraordinary transaction). This
provision for such notice shall not be deemed (i) to permit any transaction that
otherwise is prohibited by this Agreement or requires a Consent of the Partners
or (ii) to require a Consent of the Limited Partners to a transaction that does
not otherwise require Consent under this Agreement. Each Limited Partner agrees,
as a condition to the receipt of the notice pursuant hereto, to keep
confidential the information set forth therein until such time as the General
Partner Entity has made public disclosure thereof and to use such information
during such period of confidentiality solely for purposes of determining whether
or not to exercise the Redemption Right; provided, however, that a Limited
Partner may disclose such information to its attorney, accountant and/or
financial advisor for purposes of obtaining advice with respect to such exercise
so long as such attorney, accountant and/or financial advisor agrees to receive
and hold such information subject to this confidentiality requirement.
G.
    Confidentiality. Notwithstanding any other provision of this Section 8.05,
the General Partner may keep confidential from the Limited Partners, for such
period of time as the General Partner determines in its sole and absolute
discretion to be reasonable, any information that (i) the General Partner
reasonably believes to be in the nature of trade secrets or other information
the disclosure of which the General Partner in good faith believes is not in the
best interests of the Partnership or could damage the Partnership or its
business or (ii) the Partnership is required by law or by agreements with
unaffiliated third parties to keep confidential.
Section 8.06.
    Class A Redemption Right
J.
    General. (i) Subject to Section 8.06.C below, on or after the date one (1)
year after the issuance of a Class A Unit to a Limited Partner pursuant to
Article IV hereof, the holder of a Class A Unit (if other than the General
Partner or the General Partner Entity) shall have the right (the “Redemption
Right”) to require the Partnership to redeem such Class A Unit on a Specified
Redemption Date and at a redemption price equal to and in the form of the Cash
Amount to be paid by the Partnership. Any such Redemption Right shall be
exercised pursuant to a Notice of Redemption delivered to the Partnership (with
a copy to the General Partner) by the Limited Partner who is exercising the
Redemption Right (the “Redeeming Partner”). A Limited Partner may not exercise
the Redemption Right for less than one thousand (1,000) Class A Units or, if
such Redeeming Partner holds less than one thousand (1,000) Class A Units, for
less than all of the Class A Units held by such Redeeming Partner.
(i)
    The Redeeming Partner shall have no right with respect to any Class A Units
so redeemed to receive any distributions paid after the Specified Redemption
Date.
(ii)
    The Assignee of any Limited Partner may exercise the rights of such Limited
Partner pursuant to this Section 8.06 and such Limited Partner shall be deemed
to have assigned such rights to such Assignee and shall be bound by the exercise
of such rights by such Limited Partner’s Assignee. In connection with any
exercise of such rights by such Assignee on behalf of such Limited Partner, the
Cash Amount shall be paid by the Partnership directly to such Assignee and not
to such Limited Partner.
(iii)
    Notwithstanding the foregoing, the Redemption Right shall not be exercisable
with respect to any Class A Unit issued upon conversion of an LTIP Unit until on
or after the date that is one (1) year after the date on which the LTIP Unit was
issued, provided however, that the foregoing restriction shall not apply if the
Redemption Right is exercised by a LTIP Unit holder in connection with a
transaction that falls within the definition of a “change of control” under the
agreement or agreements pursuant to which the LTIP Units were issued to him or
her and provided further that the one (1) year requirement set forth in the
first sentence of Section 8.06.A(i) shall not apply with respect to Class A
Units issued upon conversion of LTIP Units.
K.
    General Partner Assumption of Right. (i) If a Limited Partner has delivered
a Notice of Redemption, the General Partner may, in its sole and absolute
discretion (subject to any limitations on ownership and transfer of Shares set
forth in the Declaration of Trust), elect to assume directly and satisfy a
Redemption Right by paying to the Redeeming Partner either the Cash Amount or
the Shares Amount, as the General Partner determines in its sole and absolute
discretion (provided that payment of the Redemption Amount in the form of Shares
shall be in Shares registered under Section 12 of the Exchange Act and listed
for trading on the exchange or national market on which the Shares are Publicly
Traded, and provided, further that, in the event that the Shares are not
Publicly Traded at the time a Redeeming Partner exercises its Redemption Right,
the Redemption Amount shall be paid only in the form of the Cash Amount unless
the Redeeming Partner, in its sole and absolute discretion, consents to payment
of the Redemption Amount in the form of the Shares Amount), on the Specified
Redemption Date, whereupon the General Partner shall acquire the Class A Units
offered for redemption by the Redeeming Partner and shall be treated for all
purposes of this Agreement as the owner of such Partnership Units. Unless the
General Partner, in its sole and absolute discretion, shall exercise its right
to assume directly and satisfy the Redemption Right, the General Partner shall
not have any obligation to the Redeeming Partner or to the Partnership with
respect to the Redeeming Partner’s exercise of the Redemption Right. In the
event the General Partner shall exercise its right to satisfy the Redemption
Right in the manner described in the first sentence of this Section 8.06.B and
shall fully perform its obligations in connection therewith, the Partnership
shall have no right or obligation to pay any amount to the Redeeming Partner
with respect to such Redeeming Partner’s exercise of the Redemption Right, and
each of the Redeeming Partner, the Partnership and the General Partner shall,
for federal income tax purposes, treat the transaction between the General
Partner and the Redeeming Partner as a sale of the Redeeming Partner’s
Partnership Units to the General Partner. Nothing contained in this Section
8.06.B shall imply any right of the General Partner to require any Limited
Partner to exercise the Redemption Right afforded to such Limited Partner
pursuant to Section 8.06.A above.
(i)
    In the event that the General Partner determines to pay the Redeeming
Partner the Redemption Amount in the form of Shares, the total number of Shares
to be paid to the Redeeming Partner in exchange for the Redeeming Partner’s
Partnership Units shall be the applicable Shares Amount. In the event this
amount is not a whole number of Shares, the Redeeming Partner shall be paid (i)
that number of Shares which equals the nearest whole number less than such
amount plus (ii) an amount of cash which the General Partner determines, in its
reasonable discretion, to represent the fair value of the remaining fractional
Share which would otherwise be payable to the Redeeming Partner.
(ii)
    Each Redeeming Partner agrees to execute such documents as the General
Partner may reasonably require in connection with the issuance of Shares upon
exercise of the Redemption Right.
L.
    Exceptions to Exercise of Redemption Right. Notwithstanding the provisions
of Sections 8.06.A and 8.06.B above, a Partner shall not be entitled to exercise
the Redemption Right pursuant to Section 8.06.A above if (but only as long as)
the delivery of Shares to such Partner on the Specified Redemption Date (i)
would be prohibited under the Declaration of Trust or (ii) as long as the Shares
are Publicly Traded, would be prohibited under applicable federal or state
securities laws or regulations (in each case regardless of whether the General
Partner would in fact assume and satisfy the Redemption Right).
M.
    No Liens on Partnership Units Delivered for Redemption. Each Limited Partner
covenants and agrees with the General Partner that all Partnership Units
delivered for redemption shall be delivered to the Partnership or the General
Partner, as the case may be, free and clear of all liens, and, notwithstanding
anything contained herein to the contrary, neither the General Partner nor the
Partnership shall be under any obligation to acquire Partnership Units which are
or may be subject to any liens. Each Limited Partner further agrees that, in the
event any state or local property transfer tax is payable as a result of the
transfer of its Partnership Units to the Partnership or the General Partner,
such Limited Partner shall assume and pay such transfer tax.
N.
    Additional Partnership Interests; Modification of Holding Period. In the
event that the Partnership issues Partnership Interests to any Additional
Limited Partner pursuant to Article IV hereof, the General Partner shall make
such revisions to this Section 8.06 as it determines are necessary to reflect
the issuance of such Partnership Interests (including setting forth any
restrictions on the exercise of the Redemption Right with respect to such
Partnership Interests which differ from those set forth in this Agreement),
provided, however, that no such revisions shall materially adversely affect the
rights of any other Limited Partner to exercise its Redemption Right without
that Limited Partner’s prior written consent. In addition, the General Partner
may, with respect to any holder or holders of Partnership Units, at any time and
from time to time, as it shall determine in its sole and absolute discretion,
(i) reduce or waive the length of the period prior to which such holder or
holders may not exercise the Redemption Right or (ii) reduce or waive the length
of the period between the exercise of the Redemption Right and the Specified
Redemption Date.
Section 8.07.
    Redemption of 7.125% Series A Cumulative Redeemable Preferred Units.
Holders of 7.125% Series A Cumulative Redeemable Preferred Units shall not be
entitled to the Redemption Right provided for in Section 8.06.A of this
Agreement.
ARTICLE IX
    

BOOKS, RECORDS, ACCOUNTING AND REPORTS
Section 9.01.
    Records and Accounting
The General Partner shall keep or cause to be kept at the principal office of
the Partnership appropriate books and records with respect to the Partnership’s
business, including, without limitation, all books and records necessary to
provide to the Limited Partners any information, lists and copies of documents
required to be provided pursuant to Section 9.03 below. Any records maintained
by or on behalf of the Partnership in the regular course of its business may be
kept on, or be in the form of, punch cards, magnetic tape, photographs,
micrographics or any other information storage device, provided that the records
so maintained are convertible into clearly legible written form within a
reasonable period of time. The books of the Partnership shall be maintained, for
financial and tax reporting purposes, on an accrual basis in accordance with
generally accepted accounting principles.
Section 9.02.
    Fiscal Year
The fiscal year of the Partnership shall be the calendar year.
Section 9.03.
    Reports
G.
    Annual Reports. As soon as practicable, but in no event later than the date
on which the General Partner Entity mails its annual report to its shareholders,
the General Partner shall cause to be mailed to each Limited Partner an annual
report, as of the close of the most recently ended Partnership Year, containing
financial statements of the Partnership, or of the General Partner Entity if
such statements are prepared solely on a consolidated basis with the
Partnership, for such Partnership Year, presented in accordance with generally
accepted accounting principles, such statements to be audited by a nationally
recognized firm of independent public accountants selected by the General
Partner Entity.
H.
    Quarterly Reports. If and to the extent that the General Partner Entity
mails quarterly reports to its shareholders, as soon as practicable, but in no
event later than the date on which such reports are mailed, the General Partner
shall cause to be mailed to each Limited Partner a report containing unaudited
financial statements, as of the last day of such calendar quarter, of the
Partnership, or of the General Partner Entity if such statements are prepared
solely on a consolidated basis with the Partnership, and such other information
as may be required by applicable law or regulation, or as the General Partner
determines to be appropriate.
I.
    The General Partner shall have satisfied its obligations under Section
9.03.A and Section 9.03.B by posting or making available the reports required by
this Section 9.03 on the website maintained from time to time by the Partnership
or the General Partner Entity, provided that such reports are able to be printed
or downloaded from such website.
ARTICLE X
    

TAX MATTERS
Section 10.01.
    Preparation of Tax Returns
The General Partner shall arrange for the preparation and timely filing of all
returns of Partnership income, gains, deductions, losses and other items
required of the Partnership for federal and state income tax purposes and shall
use all reasonable efforts to furnish, within ninety (90) days of the close of
each taxable year, the tax information reasonably required by Limited Partners
for federal and state income tax reporting purposes.
Section 10.02.
    Tax Elections
J.
    Except as otherwise provided herein, the General Partner shall, in its sole
and absolute discretion, determine whether to make any available election
pursuant to the Code. The General Partner shall have the right to seek to revoke
any such election (including, without limitation, an election under Section 754
of the Code) upon the General Partner’s determination in its sole and absolute
discretion that such revocation is in the best interests of the Partners.
K.
    To the extent provided for in Regulations, revenue rulings, revenue
procedures and/or other IRS guidance issued after April 29, 2016, the
Partnership is hereby authorized to, and at the direction of the General Partner
shall, elect a safe harbor under which the fair market value of any Partnership
Interests issued after the effective date of such Regulations (or other
guidance, e.g., Notice 2005-43) will be treated as equal to the liquidation
value of such Partnership Interests (i.e., a value equal to the total amount
that would be distributed with respect to such interests if the Partnership sold
all of its assets for their fair market value immediately after the issuance of
such Partnership Interests, satisfied its liabilities (excluding any
non-recourse liabilities to the extent the balance of such liabilities exceeds
the fair market value of the assets that secure them) and distributed the net
proceeds to the Partners under the terms of this Agreement). In the event that
the Partnership makes a safe harbor election as described in the preceding
sentence, each Partner hereby agrees to comply with all safe harbor requirements
with respect to transfers of such Partnership Interests while the safe harbor
election remains effective.
Section 10.03.
    Tax Matters Partner
H.
    General. The General Partner shall be the “tax matters partner” or the
“partnership representative” (as set forth below) of the Partnership for federal
income tax purposes. Pursuant to Section 6223(c)(3) of the Code, upon receipt of
notice from the IRS of the beginning of an administrative proceeding with
respect to the Partnership, the tax matters partner shall furnish the IRS with
the name, address, taxpayer identification number and profit interest of each of
the Limited Partners and any Assignees; provided, however, that such information
is provided to the Partnership by the Limited Partners.
I.
    Powers. The tax matters partner is authorized, but not required:
(1) to enter into any settlement with the IRS with respect to any administrative
or judicial proceedings for the adjustment of Partnership items required to be
taken into account by a Partner for income tax purposes (such administrative
proceedings being referred to as a “tax audit” and such judicial proceedings
being referred to as “judicial review”), and in the settlement agreement the tax
matters partner may expressly state that such agreement shall bind all Partners,
except that such settlement agreement shall not bind any Partner (i) who (within
the time prescribed pursuant to the Code and Regulations) files a statement with
the IRS providing that the tax matters partner shall not have the authority to
enter into a settlement agreement on behalf of such Partner or (ii) who is a
“notice partner” (as defined in Section 6231(a)(8) of the Code) or a member of a
“notice group” (as defined in Section 6223(b)(2) of the Code);
(i)
    to take whatever steps necessary to make the election under section 6221(b)
of the Code, as amended by the Bipartisan Budget Act of 2015, P.L. 114-74
(together with any subsequent amendments thereto, Regulations promulgated
thereunder, and published administrative interpretations thereof) not to be
subject to partnership-level audit proceedings. In the event that the General
Partner is ineligible or decides not to make such election for any reason,
General Partner is hereby protectively designated as the “partnership
representative” of the Partnership for any year in which the election under
section 6221(b) is invalid. In this capacity, the General Partner shall
represent the Partnership in any disputes, controversies or proceedings with the
IRS or with any state or local taxing authority and is hereby authorized to take
any and all actions that it is permitted to take when acting in that capacity,
including making the election under Section 6226 of the Code to have the Limited
Partners take tax adjustments into account on their own tax returns;
(1)
    in the event that a notice of a final administrative adjustment at the
Partnership level of any item required to be taken into account by a Partner for
tax purposes (a “final adjustment”) is mailed to the tax matters partner, to
seek judicial review of such final adjustment, including the filing of a
petition for readjustment with the Tax Court or the filing of a complaint for
refund with the United States Claims Court or the District Court of the United
States for the district in which the Partnership’s principal place of business
is located;
(2)
    to intervene in any action brought by any other Partner for judicial review
of a final adjustment;
(3)
    to file a request for an administrative adjustment with the IRS at any time
and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;
(4)
    to enter into an agreement with the IRS to extend the period for assessing
any tax which is attributable to any item required to be taken into account by a
Partner for tax purposes, or an item affected by such item; and
(5)
    to take any other action on behalf of the Partners of the Partnership in
connection with any tax audit or judicial review proceeding to the extent
permitted by applicable law or regulations.
The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the tax matters partner
and the provisions relating to indemnification of the General Partner set forth
in Section 7.07 hereof shall be fully applicable to the tax matters partner in
its capacity as such.
J.
    Reimbursement. The tax matters partner shall receive no compensation for its
services. All third party costs and expenses incurred by the tax matters partner
in performing its duties as such (including legal and accounting fees and
expenses) shall be borne by the Partnership. Nothing herein shall be construed
to restrict the Partnership from engaging an accounting firm or a law firm to
assist the tax matters partner in discharging its duties hereunder.
Section 10.04.
    Organizational Expenses
The Partnership shall elect to deduct expenses, if any, incurred by it in
organizing the Partnership ratably over a sixty (60) month period as provided in
Section 709 of the Code.
Section 10.05.
    Withholding
Each Limited Partner hereby authorizes the Partnership to withhold from or pay
on behalf of or with respect to such Limited Partner any amount of federal,
state, local, or foreign taxes that the General Partner determines that the
Partnership is required to withhold or pay with respect to any amount
distributable or allocable to such Limited Partner pursuant to this Agreement,
including, without limitation, any taxes required to be withheld or paid by the
Partnership pursuant to Section 1441, 1442, 1445, 1446 or 1471-1474, inclusive,
of the Code and the Regulations thereunder. Any amount paid on behalf of or with
respect to a Limited Partner shall constitute a recourse loan by the Partnership
to such Limited Partner, which loan shall be repaid by such Limited Partner
within fifteen (15) days after notice from the General Partner that such payment
must be made unless (i) the Partnership withholds such payment from a
distribution which would otherwise be made to the Limited Partner or (ii) the
General Partner determines, in its sole and absolute discretion, that such
payment may be satisfied out of the available funds of the Partnership which
would, but for such payment, be distributed to the Limited Partner. Any amounts
withheld pursuant to the foregoing clauses (i) or (ii) shall be treated as
having been distributed to such Limited Partner. Each Limited Partner hereby
unconditionally and irrevocably grants to the Partnership a security interest in
such Limited Partner’s Partnership Interest to secure such Limited Partner’s
obligation to pay to the Partnership any amounts required to be paid pursuant to
this Section 10.05. In the event that a Limited Partner fails to pay any amounts
owed to the Partnership pursuant to this Section 10.05 when due, the General
Partner may, in its sole and absolute discretion, elect to make the payment to
the Partnership on behalf of such defaulting Limited Partner, and in such event
shall be deemed to have loaned such amount to such defaulting Limited Partner
and shall succeed to all rights and remedies of the Partnership as against such
defaulting Limited Partner (including, without limitation, the right to receive
distributions). Any amounts payable by a Limited Partner hereunder shall bear
interest at the base rate on corporate loans at large United States money center
commercial banks, as published from time to time in the Wall Street Journal,
plus four (4) percentage points (but not higher than the maximum lawful rate)
from the date such amount is due (i.e., fifteen (15) days after demand) until
such amount is paid in full. Each Limited Partner shall take such actions as the
Partnership or the General Partner shall request in order to perfect or enforce
the security interest created hereunder.
Section 10.06.
    Effect of Unit Exchanges
After the OP Unit Exchange and the LTIP Unit Exchange, Legacy Gramercy OP will
have only a single owner that is a regarded entity for U.S. federal income tax
purposes. The former partners of Legacy Gramercy OP will carry on the business
of Legacy Gramercy OP in the Partnership. The Partnership is intended to be
treated as a continuation of the Legacy Gramercy OP within the meaning of
Section 708(a) of the Code, and the Partnership will file its tax returns on
this basis. In connection with the OP Unit Exchange and the LTIP Unit Exchange,
the General Partner will revalue the Capital Accounts of the Partners as
provided in section 1.704-1(b)(2)(iv)(f) of the Treasury Regulations and Section
1.D(2) of Exhibit B hereto.
ARTICLE XI
    

TRANSFERS AND WITHDRAWALS
Section 11.01.
    Transfer
L.
    Definition. The term “transfer,” when used in this Article XI with respect
to a Partnership Interest or a Partnership Unit, shall be deemed to refer to a
transaction by which the General Partner purports to assign all or any part of
its General Partnership Interest to another Person or by which a Limited Partner
purports to assign all or any part of its Limited Partnership Interest to
another Person, and includes a sale, assignment, gift, pledge, encumbrance,
hypothecation, mortgage, exchange or any other disposition by law or otherwise.
The term “transfer” when used in this Article XI does not include any redemption
or repurchase of Partnership Units by the Partnership from a Partner (including
the General Partner), acquisition of Partnership Units from a Limited Partner by
the General Partner pursuant to Section 8.06 hereof or otherwise or any
conversion of LTIP Units into Class A Units. No part of the interest of a
Limited Partner shall be subject to the claims of any creditor, any spouse for
alimony or support, or to legal process, and may not be voluntarily or
involuntarily alienated or encumbered except as may be specifically provided for
in this Agreement.
M.
    General. No Partnership Interest shall be transferred, in whole or in part,
except in accordance with the terms and conditions set forth in this Article XI.
Any transfer or purported transfer of a Partnership Interest not made in
accordance with this Article XI shall be null and void.
Section 11.02.
    Transfers of Partnership Interests of General Partner
K.
    Except for transfers of Partnership Units to the Partnership as provided in
Section 7.05 or Section 8.06 hereof, the General Partner may not transfer any of
its Partnership Interest except (i) in connection with a transaction described
in Section 11.02.B below (ii) to a wholly-owned Subsidiary or (iii) as otherwise
expressly permitted under this Agreement, nor shall the General Partner withdraw
as General Partner except in connection with a transaction described in Section
11.02.B below.
L.
    The General Partner shall not engage in any merger (including a triangular
merger), consolidation or other combination with or into another person, sale of
all or substantially all of its assets or any reclassification, recapitalization
or change of outstanding Shares (other than a change in par value, or from par
value to no par value, or as a result of a subdivision or combination as
described in the definition of “Conversion Factor”) (“Termination Transaction”),
unless the Termination Transaction has been approved by the Consent of the
Partners holding a majority or more of the then outstanding Percentage Interests
(including the effect of any Partnership Units held by the General Partner) and
in connection with which all Limited Partners either will receive, or will have
the right to elect to receive, for each Partnership Unit an amount of cash,
securities, or other property equal to the product of the Conversion Factor and
the greatest amount of cash, securities or other property paid to a holder of
Shares, if any, corresponding to such Partnership Unit that was issued pursuant
to Section 4.02.A hereof in consideration of one such Share at any time during
the period from and after the date on which the Termination Transaction is
consummated; provided that, if, in connection with the Termination Transaction,
a purchase, tender or exchange offer shall have been made to and accepted by the
holders of more than fifty percent (50%) of the outstanding Shares, each holder
of Partnership Units shall receive, or shall have the right to elect to receive,
the greatest amount of cash, securities, or other property which such holder
would have received had it exercised the Redemption Right and received Shares in
exchange for its Partnership Units immediately prior to the expiration of such
purchase, tender or exchange offer and had thereupon accepted such purchase,
tender or exchange offer.
Section 11.03.
    Limited Partners’ Rights to Transfer
O.
    General. A Limited Partner may not transfer any of such Limited Partner’s
rights as a Limited Partner without the consent of the General Partner, which
consent the General Partner may withhold in its sole discretion.
P.
    Incapacitated Limited Partners. If a Limited Partner is subject to
Incapacity, the executor, administrator, trustee, committee, guardian,
conservator or receiver of such Limited Partner’s estate shall have all the
rights of a Limited Partner, but not more rights than those enjoyed by other
Limited Partners for the purpose of settling or managing the estate and such
power as the Incapacitated Limited Partner possessed to transfer all or any part
of its interest in the Partnership. The Incapacity of a Limited Partner, in and
of itself, shall not dissolve or terminate the Partnership.
Q.
    No Transfers Violating Securities Laws. The General Partner may prohibit any
transfer of Partnership Units by a Limited Partner if, in the opinion of legal
counsel to the Partnership, such transfer would require filing of a registration
statement under the Securities Act or would otherwise violate any federal, or
state securities laws or regulations applicable to the Partnership or the
Partnership Unit.
R.
    No Transfers Affecting Tax Status of Partnership. No transfer of Partnership
Units by a Limited Partner (including a redemption or exchange pursuant to
Section 8.06 hereof) may be made to any Person if (i) in the opinion of legal
counsel for the Partnership, it would result in the Partnership being treated as
an association taxable as a corporation for federal income tax purposes or would
result in a termination of the Partnership for federal income tax purposes
(except as a result of the redemption or exchange for Shares of all Partnership
Units held by all Limited Partners other than the General Partner or the General
Partner Entity or any Subsidiary of either the General Partner or the General
Partner Entity or pursuant to a transaction expressly permitted under Section
7.11.B or Section 11.02 hereof), (ii) in the opinion of legal counsel for the
Partnership, it would adversely affect the ability of the General Partner Entity
or any Subsidiary that has elected to be taxed as a REIT to continue to qualify
as a REIT or would subject the General Partner Entity or such Subsidiary REIT to
any additional taxes under Section 857 or Section 4981 of the Code or (iii) such
transfer is effectuated through an “established securities market” or a
“secondary market (or the substantial equivalent thereof)” within the meaning of
Section 7704 of the Code.
S.
    No Transfers to Holders of Nonrecourse Liabilities. No pledge or transfer of
any Partnership Units may be made to a lender to the Partnership, or to any
Person who is related (within the meaning of Section 1.752-4(b) of the
Regulations) to any lender to the Partnership, whose loan constitutes a
Nonrecourse Liability without the consent of the General Partner, in its sole
and absolute discretion; provided that, as a condition to such consent the
lender will be required to enter into an arrangement with the Partnership and
the General Partner to exchange or redeem for the Redemption Amount any
Partnership Units transferred or in which a security interest is held
simultaneously with the time at which such lender would be deemed to be a
partner in the Partnership for purposes of allocating liabilities to such lender
under Section 752 of the Code.
T.
    Transfer Register. The General Partner shall keep a register for the
Partnership on which the transfer, pledge or release of Partnership Units shall
be shown and pursuant to which entries shall be made to effect all transfers,
pledges or releases as required by Sections 8-207,8-313(1) and 8-321 of the
Uniform Commercial Code, as amended, in effect in the States of New York and
Delaware; provided, however, that if there is any conflict between such
requirements, the provisions of the Delaware Uniform Commercial Code shall
govern. The General Partner shall (i) place proper entries in such register
clearly showing each transfer and each pledge and grant of security interest and
the transfer and assignment pursuant thereto, such entries to be endorsed by the
General Partner and (ii) maintain the register and make the register available
for inspection by all of the Partners and their pledgees at all times during the
term of this Agreement. Nothing herein shall be deemed a consent to any pledge
or transfer otherwise prohibited under this Agreement.
Section 11.04.
    Substituted Limited Partners
F.
    Consent of General Partner. No Limited Partner shall have the right to
substitute a transferee as a Limited Partner in its place without the consent of
the General Partner to the admission of a transferee of the interest of a
Limited Partner pursuant to this Section 11.04 as a Substituted Limited Partner,
which consent may be given or withheld by the General Partner in its sole and
absolute discretion. The General Partner’s failure or refusal to permit a
transferee of any such interests to become a Substituted Limited Partner shall
not give rise to any cause of action against the Partnership or any Partner;
provided that a transfer which does not require consent of the General Partner
under Section 11.03.A shall not require the General Partner’s consent under this
section.
G.
    Rights of Substituted Limited Partner. A transferee who has been admitted as
a Substituted Limited Partner in accordance with this Article XI shall have all
the rights and powers and be subject to all the restrictions and liabilities of
a Limited Partner under this Agreement. The admission of any transferee as a
Substituted Limited Partner shall be conditioned upon the transferee executing
and delivering to the Partnership an acceptance of all the terms and conditions
of this Agreement (including, without limitation, the provisions of Section
15.11 hereof and such other documents or instruments as may be required to
effect the admission).
H.
    Amendment and Restatement of Exhibit A. Upon the admission of a Substituted
Limited Partner, the General Partner shall amend and restate Exhibit A hereto to
reflect the name, address, Capital Account, number of Partnership Units, and
Percentage Interest of such Substituted Limited Partner and to eliminate or
adjust, if necessary, the name, address, Capital Account and Percentage Interest
of the predecessor of such Substituted Limited Partner.
Section 11.05.
    Assignees
If the General Partner, in its sole and absolute discretion, does not consent to
the admission of any permitted transferee under Section 11.03 above as a
Substituted Limited Partner, as described in Section 11.04 above, such
transferee shall be considered an Assignee for purposes of this Agreement. An
Assignee shall be entitled to all the rights of an assignee of a limited
partnership interest under the Act, including the right to receive distributions
from the Partnership and the share of Net Income, Net Losses, gain, loss and
Recapture Income attributable to the Partnership Units assigned to such
transferee, and shall have the rights granted to the Limited Partners under
Section 8.06 hereof but shall not be deemed to be a holder of Partnership Units
for any other purpose under this Agreement, and shall not be entitled to vote
such Partnership Units in any matter presented to the Limited Partners for a
vote (such Partnership Units being deemed to have been voted on such matter in
the same proportion as all other Partnership Units held by Limited Partners are
voted). In the event any such transferee desires to make a further assignment of
any such Partnership Units, such transferee shall be subject to all the
provisions of this Article XI to the same extent and in the same manner as any
Limited Partner desiring to make an assignment of Partnership Units.
Section 11.06.
    General Provisions
A.
    Withdrawal of Limited Partner. No Limited Partner may withdraw from the
Partnership other than as a result of a permitted transfer of all of such
Limited Partner’s Partnership Units in accordance with this Article XI or
pursuant to redemption of all of its Partnership Units under Section 8.06
hereof.
B.
    Termination of Status as Limited Partner. Any Limited Partner who shall
transfer all of its Partnership Units in a transfer permitted pursuant to this
Article XI or pursuant to redemption of all of its Partnership Units under
Section 8.06 hereof shall cease to be a Limited Partner.
C.
    Timing of Transfers. Transfers pursuant to this Article XI may only be made
on the first day of a fiscal quarter of the Partnership, unless the General
Partner otherwise agrees.
D.
    Allocations. If any Partnership Interest is transferred during any quarterly
segment of the Partnership’s fiscal year in compliance with the provisions of
this Article XI or redeemed or transferred pursuant to Section 8.06 hereof, then
Net Income, Net Losses, each item thereof and all other items attributable to
such interest for such fiscal year shall be divided and allocated between the
transferor Partner and the transferee Partner by taking into account their
varying interests during the fiscal year in accordance with Section 706(d) of
the Code, using the interim closing of the books method (unless the General
Partner, in its sole and absolute discretion, elects to adopt a daily, weekly,
or a monthly proration period, in which event Net Income, Net Losses, each item
thereof and all other items attributable to such interest for such fiscal year
shall be prorated based upon the applicable method selected by the General
Partner). Solely for purposes of making such allocations, each of such items for
the calendar month in which the transfer or redemption occurs shall be allocated
to the Person who is a Partner as of midnight on the last day of said month. All
distributions attributable to any Partnership Unit with respect to which the
Partnership Record Date is before the date of such transfer, assignment or
redemption shall be made to the transferor Partner or the Redeeming Partner, as
the case may be, and, in the case of a transfer or assignment other than a
redemption, all distributions thereafter attributable to such Partnership Unit
shall be made to the transferee Partner.
E.
    Additional Restrictions. In addition to any other restrictions on transfer
herein contained, including without limitation the provisions of this Article
XI, in no event may any transfer or assignment of a Partnership Interest by any
Partner (including pursuant to Section 8.06 hereof) be made without the express
consent of the General Partner, in its sole and absolute discretion, (i) to any
person or entity who lacks the legal right, power or capacity to own a
Partnership Interest; (ii) in violation of applicable law; (iii) of any
component portion of a Partnership Interest, such as the Capital Account, or
rights to distributions, separate and apart from all other components of a
Partnership Interest except as permitted by Section 11.03.A; (iv) if in the
opinion of legal counsel to the Partnership such transfer would cause a
termination of the Partnership for federal or state income tax purposes (except
as a result of the redemption or exchange for Shares of all Partnership Units
held by all Limited Partners or pursuant to a transaction expressly permitted
under Section 7.11.B or Section 11.02 hereof); (v) if in the opinion of counsel
to the Partnership, such transfer would cause the Partnership to cease to be
classified as a partnership for federal income tax purposes (except as a result
of the redemption or exchange for Shares of all Partnership Units held by all
Limited Partners or pursuant to a transaction expressly permitted under Section
7.11.B or Section 11.02 hereof); (vi) if such transfer would cause the
Partnership to become, with respect to any employee benefit plan subject to
Title I of ERISA, a “party-in-interest” (as defined in Section 3(14) of ERISA)
or a “disqualified person” (as defined in Section 4975(c) of the Code); (vii)
without the consent of the General Partner, to any “benefit plan investor”
within the meaning of Department of Labor Regulations Section 2510.3-101(f);
(viii) if such transfer would, in the opinion of counsel to the Partnership,
cause any portion of the assets of the Partnership to constitute assets of any
employee benefit plan pursuant to Department of Labor Regulations Section
2570.3-101; (ix) if such transfer requires the registration of such Partnership
Interest pursuant to any applicable federal or state securities laws; (x) if
such transfer is effectuated through an “established securities market” or a
“secondary market” (or the substantial equivalent thereof) within the meaning of
Section 7704 of the Code or such transfer causes the Partnership to become a
“publicly traded partnership,” as such term is defined in Section 469(k)(2) or
Section 7704(b) of the Code; (xi) if such transfer subjects the Partnership to
regulation under the Investment Company Act of 1940, the Investment Advisors Act
of 1940 or the Employee Retirement. Income Security Act of 1974, each as
amended; (xii) if such transfer could adversely affect the ability of the
General Partner Entity or Subsidiary REIT to remain qualified as a REIT; or
(xiii) if in the opinion of legal counsel for the Partnership, such transfer
would adversely affect the ability of the General Partner Entity or Subsidiary
REIT to continue to qualify as a REIT or subject the General Partner Entity to
any additional taxes under Section 857 or Section 4981 of the Code.
F.
    Avoidance of “Publicly Traded Partnership” Status. The General Partner shall
monitor the transfers of interests in the Partnership to determine (i) if such
interests are being traded on an “established securities market” or a “secondary
market (or the substantial equivalent thereof)” within the meaning of Section
7704 of the Code and (ii) whether additional transfers of interests would result
in the Partnership being unable to qualify for at least one of the “safe
harbors” set forth in Regulations Section 1.7704-1 (or such other guidance
subsequently published by the IRS setting forth safe harbors under which
interests will not be treated as “readily tradable” on a secondary market (or
the substantial equivalent thereof) within the meaning of Section 7704 of the
Code (the “Safe Harbors”). The General Partner shall take all steps reasonably
necessary or appropriate to prevent any trading of interests or any recognition
by the Partnership of transfers made on such markets and, except as otherwise
provided herein, to insure that at least one of the Safe Harbors is met.
ARTICLE XII
    

ADMISSION OF PARTNERS
Section 12.01.
    Admission of Successor General Partner
A successor to all of the General Partner’s General Partnership Interest
pursuant to Section 11.02 hereof who is proposed to be admitted as a successor
General Partner shall be admitted to the Partnership as the General Partner,
effective upon such transfer. Any such transferee shall carry on the business of
the Partnership without dissolution. In each case, the admission shall be
subject to the successor General Partner’s executing and delivering to the
Partnership an acceptance of all of the terms and conditions of this Agreement
and such other documents or instruments as may be required to effect the
admission.
Section 12.02.
    Admission of Additional Limited Partners
U.
    General. No Person shall be admitted as an Additional Limited Partner
without the consent of the General Partner, which consent shall be given or
withheld in the General Partner’s sole and absolute discretion. A Person who
makes a Capital Contribution to the Partnership in accordance with this
Agreement, including, without limitation, pursuant to Section 401.C hereof, or
who exercises an option to receive Partnership Units shall be admitted to the
Partnership as an Additional Limited Partner only with the consent of the
General Partner and only upon furnishing to the General Partner (i) evidence of
acceptance in form satisfactory to the General Partner of all of the terms and
conditions of this Agreement, including, without limitation, the power of
attorney granted in Section 15.11 hereof and (ii) such other documents or
instruments as may be required in the discretion of the General Partner in order
to effect such Person’s admission as an Additional Limited Partner. The
admission of any Person as an Additional Limited Partner shall become effective
on the date upon which the name of such Person is recorded on the books and
records of the Partnership, following the consent of the General Partner to such
admission.
V.
    Allocations to Additional Limited Partners. If any Additional Limited
Partner is admitted to the Partnership on any day other than the first day of a
Partnership Year, then Net Income, Net Losses, each item thereof and all other
items allocable among Partners and Assignees for such Partnership Year shall be
allocated among such Additional Limited Partner and all other Partners and
Assignees by taking into account their varying interests during the Partnership
Year in accordance with Section 706(d) of the Code, using the interim closing of
the books method (unless the General Partner, in its sole and absolute
discretion, elects to adopt a daily, weekly or monthly proration method, in
which event Net Income, Net Losses, and each item thereof would be prorated
based upon the applicable period selected by the General Partner). Solely for
purposes of making such allocations, each of such items for the calendar month
in which an admission of any Additional Limited Partner occurs shall be
allocated among all the Partners and Assignees including such Additional Limited
Partner. All distributions with respect to which the Partnership Record Date is
before the date of such admission shall be made solely to Partners and Assignees
other than the Additional Limited Partner, and all distributions thereafter
shall be made to all the Partners and Assignees including such Additional
Limited Partner.
Section 12.03.
    Amendment of Agreement and Certificate of Limited Partnership
For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership (including an amendment and restatement of Exhibit A hereto)
and, if necessary, to prepare as soon as practical an amendment of this
Agreement and, if required by law, shall prepare and file an amendment to the
Certificate and may for this purpose exercise the power of attorney granted
pursuant to Section 15.11 hereof.
ARTICLE XIII
    

DISSOLUTION AND LIQUIDATION
Section 13.01.
    Dissolution
The Partnership shall not be dissolved by the admission of Substituted Limited
Partners or Additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the
withdrawal of the General Partner, any successor General Partner shall continue
the business of the Partnership. The Partnership shall dissolve, and its affairs
shall be wound up, upon the first to occur of any of the following (“Liquidating
Events”):
(i)
    the expiration of its term as provided in Section 2.04 hereof;
(ii)
    an event of withdrawal of the General Partner, as defined in the Act (other
than an event of bankruptcy), unless, within ninety (90) days after the
withdrawal a “majority in interest” (as defined below) of the remaining Partners
Consent in writing to continue the business of the Partnership and to the
appointment, effective as of the date of withdrawal, of a substitute General
Partner;
(iii)
    an election to dissolve the Partnership made by the General Partner, in its
sole and absolute discretion, on or after January 1, 2054;
(iv)
    entry of a decree of judicial dissolution of the Partnership pursuant to the
provisions of the Act; or
(v)
    a final and nonappealable judgment is entered by a court of competent
jurisdiction ruling that the General Partner is bankrupt or insolvent, or a
final and nonappealable order for relief is entered by a court with appropriate
jurisdiction against the General Partner, in each case under any federal or
state bankruptcy or insolvency laws as now or hereafter in effect, unless prior
to or within ninety days after of the entry of such order or judgment a
“majority in interest” (as defined below) of the remaining Partners Consent in
writing to continue the business of the Partnership and to the appointment,
effective as of a date prior to the date of such order or judgment, of a
substitute General Partner.
As used herein, a “majority in interest” shall refer to Partners (excluding the
General Partner) who hold more than fifty percent (50%) of the outstanding
Percentage Interests not held by the General Partner.
Section 13.02.
    Winding Up
I.
    General. Upon the occurrence of a Liquidating Event, the Partnership shall
continue solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets, and satisfying the claims of its creditors and Partners.
No Partner shall take any action that is inconsistent with, or not necessary to
or appropriate for, the winding up of the Partnership’s business and affairs.
The General Partner (or, in the event there is no remaining General Partner, any
Person elected by a majority in interest of the Limited Partners (the
“Liquidator”)) shall be responsible for overseeing the winding up and
dissolution of the Partnership and shall take full account of the Partnership’s
liabilities and property and the Partnership property shall be liquidated as
promptly as is consistent with obtaining the fair value thereof, and the
proceeds therefrom (which may, to the extent determined by the General Partner,
include equity or other securities of the General Partner or any other entity)
shall be applied and distributed in the following order:
(1)
    First, to the payment and discharge of all of the Partnership’s debts and
liabilities to creditors other than the Partners;
(2)
    Second, to the payment and discharge of all of the Partnership’s debts and
liabilities to the Partners;
(3)
    Third, to the holders of Partnership Interests that are entitled to any
preference in distribution upon liquidation in accordance with the rights of any
such class or series of Partnership Interests (and, within each such class or
series, to each holder thereof pro rata based on its Percentage Interest in such
class); and
(4)
    The balance, if any, to the Partners in accordance with their Capital
Accounts, after giving effect to all contributions, distributions, and
allocations for all periods.
The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article XIII.
J.
    Deferred Liquidation. Notwithstanding the provisions of Section 13.02.A
above which require liquidation of the assets of the Partnership, but subject to
the order of priorities set forth therein, if prior to or upon dissolution of
the Partnership the Liquidator determines that an immediate sale of part or all
of the Partnership’s assets would be impractical or would cause undue loss to
the Partners, the Liquidator may, in its sole and absolute discretion, defer for
a reasonable time the liquidation of any assets except those necessary to
satisfy liabilities of the Partnership (including to those Partners as
creditors) or distribute to the Partners, in lieu of cash, as tenants in common
and in accordance with the provisions of Section 13.02.A above, undivided
interests in such Partnership assets as the Liquidator deems not suitable for
liquidation. Any such distributions in kind shall be made only if, in the good
faith judgment of the Liquidator, such distributions in kind are in the best
interest of the Partners, and shall be subject to such conditions relating to
the disposition and management of such properties as the Liquidator deems
reasonable and equitable and to any agreements governing the operation of such
properties at such time. The Liquidator shall determine the fair market value of
any property distributed in kind using such reasonable method of valuation as it
may adopt.
Section 13.03.
    Compliance with Timing Requirements of Regulations
Subject to Section 13.04 below, in the event the Partnership is “liquidated”
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g), distributions
shall be made pursuant to this Article XIII to the General Partner and Limited
Partners who have positive Capital Accounts in compliance with Regulations
Section 1.704-1(b)(2)(ii)(b)(2). If any Partner has a deficit balance in its
Capital Account (after giving effect to all contributions, distributions and
allocations for all taxable years, including the year during which such
liquidation occurs), such Partner shall have no obligation to make any
contribution to the capital of the Partnership with respect to such deficit, and
such deficit shall not be considered a debt owed to the Partnership or to any
other Person for any purpose whatsoever. In the discretion of the General
Partner, a pro rata portion of the distributions that would otherwise be made to
the General Partner and Limited Partners pursuant to this Article XIII may be:
(A) distributed to a trust established for the benefit of the General Partner
and Limited Partners for the purposes of liquidating Partnership assets,
collecting amounts owed to the Partnership and paying any contingent or
unforeseen liabilities or obligations of the Partnership or of the General
Partner arising out of or in connection with the Partnership (in which case the
assets of any such trust shall be distributed to the General Partner and Limited
Partners from time to time, in the reasonable discretion of the General Partner,
in the same proportions as the amount distributed to such trust by the
Partnership would otherwise have been distributed to the General Partner and
Limited Partners pursuant to this Agreement); or (B) withheld to provide a
reasonable reserve for Partnership liabilities (contingent or otherwise) and to
reflect the unrealized portion of any installment obligations owed to the
Partnership, provided that such withheld amounts shall be distributed to the
General Partner and Limited Partners as soon as practicable.
Section 13.04.
    Deemed Distribution and Recontribution
Notwithstanding any other provision of this Article XIII, in the event the
Partnership is deemed liquidated within the meaning of Regulations Section
1.704-1(b)(2)(ii)(g) but no Liquidating Event has occurred, the Partnership’s
property shall not be liquidated, the Partnership’s liabilities shall not be
paid or discharged and the Partnership’s affairs shall not be wound up. Instead,
for federal income tax purposes and for purposes of maintaining Capital Accounts
pursuant to Exhibit B hereto, the Partnership shall be deemed to have
distributed its assets in kind to the General Partner and Limited Partners, who
shall be deemed to have assumed and taken such assets subject to all Partnership
liabilities, all in accordance with their respective Capital Accounts.
Immediately thereafter, the General Partner and Limited Partners shall be deemed
to have recontributed the Partnership assets in kind to the Partnership, which
shall be deemed to have assumed and taken such assets subject to all such
liabilities.
Section 13.05.
    Rights of Limited Partners
Except as otherwise provided in this Agreement, each Limited Partner shall look
solely to the assets of the Partnership for the return of its Capital
Contributions and shall have no right or power to demand or receive property
other than cash from the Partnership. Except as otherwise expressly provided in
this Agreement, no Limited Partner shall have priority over any other Limited
Partner as to the return of its Capital Contributions, distributions, or
allocations.
Section 13.06.
    Notice of Dissolution
In the event a Liquidating Event occurs or an event occurs that would, but for
provisions of an election or objection by one or more Partners pursuant to
Section 13.01 above, result in a dissolution of the Partnership, the General
Partner shall, within thirty (30) days thereafter, provide written notice
thereof to each of the Partners and to all other parties with whom the
Partnership regularly conducts business (as determined in the discretion of the
General Partner) and shall publish notice thereof in a newspaper of general
circulation in each place in which the Partnership regularly conducts business
(as determined in the discretion of the General Partner).
Section 13.07.
    Cancellation of Certificate of Limited Partnership
Upon the completion of the liquidation of the Partnership cash and property as
provided in Section 13.02 above, the Partnership shall be terminated and the
Certificate and all qualifications of the Partnership as a foreign limited
partnership in jurisdictions other than the State of Delaware shall be canceled
and such other actions as may be necessary to terminate the Partnership shall be
taken.
Section 13.08.
    Reasonable Time for Winding Up
A reasonable time shall be allowed for the orderly winding up of the business
and affairs of the Partnership and the liquidation of its assets pursuant to
Section 13.02 above, in order to minimize any losses otherwise attendant upon
such winding-up, and the provisions of this Agreement shall remain in effect
among the Partners during the period of liquidation.
Section 13.09.
    Waiver of Partition
Each Partner hereby waives any right to partition of the Partnership property.
Section 13.10.
    Liability of Liquidator
The Liquidator shall be indemnified and held harmless by the Partnership in the
same manner and to the same degree as an Indemnitee may be indemnified pursuant
to Section 7.07 hereof.
ARTICLE XIV
    

AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS
Section 14.01.
    Amendments
K.
    General. Amendments to this Agreement may be proposed by the General Partner
or by any Limited Partners holding twenty-five percent (25%) or more of the
Partnership Interests. Following such proposal (except an amendment pursuant to
Section 14.01.B below), the General Partner shall submit any proposed amendment
to the Limited Partners. The General Partner shall seek the written vote of the
Partners on the proposed amendment or shall call a meeting to vote thereon and
to transact any other business that it may deem appropriate. For purposes of
obtaining a written vote, the General Partner may require a response within a
reasonable specified time, but not less than fifteen (15) days, and failure to
respond in such time period shall constitute a vote which is consistent with the
General Partner’s recommendation with respect to the proposal. Except as
provided in Section 14.01.B, 14.01.C or 14.01.D below, a proposed amendment
shall be adopted and be effective as an amendment hereto if it is approved by
the General Partner and it receives the Consent of Partners holding a majority
of the Percentage Interests of the Limited Partners (including Limited
Partnership Interests held by the General Partner).
L.
    Amendments Not Requiring Limited Partner Approval. Notwithstanding Section
14.01.A or Section 14.01.C hereof, the General Partner shall have the power,
without the Consent of the Limited Partners, to amend this Agreement as may be
required to facilitate or implement any of the following purposes:
(1)
    to add to the obligations of the General Partner or surrender any right or
power granted to the General Partner or any Affiliate of the General Partner for
the benefit of the Limited Partners;
(2)
    to reflect the admission, substitution, termination or withdrawal of any
Partner in accordance with this Agreement;
(3)
    to set forth the designations, rights, powers, duties, and preferences of
the holders of any additional Partnership Interests issued pursuant to Article
IV hereof;
(4)
    to reflect a change that does not adversely affect any of the Limited
Partners in any material respect, or to cure any ambiguity, correct or
supplement any provision in this Agreement not inconsistent with law or with
other provisions, or make other changes with respect to matters arising under
this Agreement that will not be inconsistent with law or with the provisions of
this Agreement or as may be expressly provided by any other provisions of this
Agreement;
(5)
    to adjust the terms hereof to reflect any Specially Distributed Assets, as
contemplated in Section 7.05.A hereof; and
(6)
    to satisfy any requirements, conditions, or guidelines contained in any
order, directive, opinion, ruling or regulation of a federal, state or local
agency or contained in federal, state or local law.
The General Partner shall notify the Limited Partners when any action under this
Section 14.01.B is taken in the next regular communication to the Limited
Partners.
M.
    Amendments Requiring Limited Partner Approval (Excluding General Partner).
Notwithstanding Section 14.01.A above, without the Consent of the Limited
Partners (not including Limited Partnership Interests held by the General
Partner), the General Partner shall not amend Section 4.02.A, Section 7.01.A
(second sentence only), Section 7.05, Section 7.06, Section 7.08, Section 11.02,
Section 13.01, this Section 14.01.C or Section 14.02.
N.
    Other Amendments Requiring Certain Limited Partner Approval. Notwithstanding
anything in this Section 14.01 to the contrary, this Agreement shall not be
amended with respect to any Partner adversely affected without the Consent of
such Partner adversely affected if such amendment would (i) convert a Limited
Partner’s interest in the Partnership into a general partner’s interest, (ii)
modify the limited liability of a Limited Partner, (iii) amend Section 7.11.A,
(iv) amend Article V, Article VI, or Section 13.02.A(3) (except as permitted
pursuant to Sections 4.02, 5.04, 6.02 and 14.01.B(3)), (v) amend Section 8.06 or
any defined terms set forth in Article I that relate to the Redemption Right
(except as permitted in Section 8.06.E); or (vi) amend this Section 14.01D.
Moreover, this Agreement may be amended by the General Partner to provide that
certain Limited Partners have the obligation, upon liquidation of their
interests in the Partnership (within the meaning of Regulations Section
1.704-1(b)(2)(ii)(g)), to restore to the Partnership the amounts of their
negative Capital Account balances, if any, for the benefit of creditors of the
Partnership or Partners with positive Capital Account balances or both, together
with any necessary corresponding amendments (including corresponding amendments
to Sections 6.01.A, 6.01.B and Exhibit C), with the consent of only such Limited
Partners and of any other Limited Partners already subject to such a restoration
obligation whose restoration obligation may be affected by such amendment.
O.
    Amendment and Restatement of Exhibit A Not An Amendment. Notwithstanding
anything in this Article XIV or elsewhere in this Agreement to the contrary, any
amendment and restatement of Exhibit A hereto by the General Partner to reflect
events or changes otherwise authorized or permitted by this Agreement, whether
pursuant to Section 7.01.A(20) hereof or otherwise, shall not be deemed an
amendment of this Agreement and may be done at any time and from time to time,
as necessary by the General Partner without the Consent of the Limited Partners.
Section 14.02.
    Meetings of the Partners
E.
    General. Meetings of the Partners may be called by the General Partner and
shall be called upon the receipt by the General Partner of a written request by
Limited Partners holding twenty-five percent (25%) or more of the Partnership
Interests. The notice of meeting shall state the nature of the business to be
transacted. Notice of any such meeting shall be given to all Partners not less
than seven (7) days nor more than thirty (30) days prior to the date of such
meeting. Partners may vote in person or by proxy at such meeting. Whenever the
vote or Consent of Partners is permitted or required under this Agreement, such
vote or Consent may be given at a meeting of Partners or may be given in
accordance with the procedure prescribed in Section 14.01.A above. Except as
otherwise expressly provided in this Agreement, the Consent of holders of a
majority of the Percentage Interests held by Limited Partners (including Limited
Partnership Interests held by the General Partner) shall control.
F.
    Actions Without a Meeting. Any action required or permitted to be taken at a
meeting of the Partners may be taken without a meeting if a written consent
setting forth the action so taken is signed by a majority of the Percentage
Interests of the Partners (or such other percentage as is expressly required by
this Agreement). Such consent may be in one instrument or in several
instruments, and shall have the same force and effect as a vote of a majority of
the Percentage Interests of the Partners (or such other percentage as is
expressly required by this Agreement). Such consent shall be filed with the
General Partner. An action so taken shall be deemed to have been taken at a
meeting held on the effective date so certified.
G.
    Proxy. Each Limited Partner may authorize any Person or Persons to act for
him by proxy on all matters in which a Limited Partner is entitled to
participate, including waiving notice of any meeting, or voting or participating
at a meeting. Every proxy must be signed by the Limited Partner or its
attorney-in-fact. No proxy shall be valid after the expiration of eleven (11)
months from the date thereof unless otherwise provided in the proxy. Every proxy
shall be revocable at the pleasure of the Limited Partner executing it. Such
revocation to be effective upon the Partnership’s receipt of notice thereof in
writing.
H.
    Conduct of Meeting. Each meeting of Partners shall be conducted by the
General Partner or such other Person as the General Partner may appoint pursuant
to such rules for the conduct of the meeting as the General Partner or such
other Person deems appropriate.
ARTICLE XV
    

GENERAL PROVISIONS
Section 15.01.
    Addresses and Notice
Any notice, demand, request or report required or permitted to be given or made
to a Partner or Assignee under this Agreement shall be in writing and shall be
deemed given or made when delivered in person or when sent by first class United
States mail or by other means of written communication to the Partner or
Assignee at the address set forth in Exhibit A hereto or such other address as
the Partners shall notify the General Partner in writing.
Section 15.02.
    Titles and Captions
All article or section titles or captions in this Agreement are for convenience
only. They shall not be deemed part of this Agreement and in no way define,
limit, extend or describe the scope or intent of any provisions hereof. Except
as specifically provided otherwise, references to “Articles” and “Sections” are
to Articles and Sections of this Agreement.
Section 15.03.
    Pronouns and Plurals
Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.
Section 15.04.
    Further Action
The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.
Section 15.05.
    Binding Effect
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.
Section 15.06.
    Creditors
Other than as expressly set forth herein with regard to any Indemnitee, none of
the provisions of this Agreement shall be for the benefit of, or shall be
enforceable by, any creditor of the Partnership.
Section 15.07.
    Waiver
No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach or any other covenant, duty, agreement or condition.
Section 15.08.
    Counterparts
This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.
Each party shall become bound by this Agreement immediately upon affixing its
signature hereto (other than the existing Partners who will become bound by this
Agreement upon its execution by the General Partner).
Section 15.09.
    Applicable Law
This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Delaware, without regard to the principles of
conflicts of law.
Section 15.10.
    Invalidity of Provisions
If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.
Section 15.11.
    Power of Attorney
A.
    General. Each Limited Partner and each Assignee who accepts Partnership
Units (or any rights, benefits or privileges associated therewith) is deemed to
irrevocably constitute and appoint the General Partner, any Liquidator and
authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead to:
(7)
    execute, swear to, acknowledge, deliver, file and record in the appropriate
public offices (a) all certificates, documents and other instruments (including,
without limitation, this Agreement and the Certificate and all amendments or
restatements thereof) that the General Partner or any Liquidator deems
appropriate or necessary to form, qualify or continue the existence or
qualification of the Partnership as a limited partnership (or a partnership in
which the limited partners have limited liability) in the State of Delaware and
in all other jurisdictions in which the Partnership may conduct business or own
property, (b) all instruments that the General Partner or any Liquidator deems
appropriate or necessary to reflect any amendment, change, modification or
restatement of this Agreement in accordance with its terms, (c) all conveyances
and other instruments or documents that the General Partner or any Liquidator
deems appropriate or necessary to reflect the dissolution and liquidation of the
Partnership pursuant to the terms of this Agreement, including, without
limitation, a certificate of cancellation, (d) all instruments relating to the
admission, withdrawal, removal or substitution of any Partner pursuant to, or
other events described in, Article XI, XII or XIII hereof or the Capital
Contribution of any Partner and (e) all certificates, documents and other
instruments relating to the determination of the rights, preferences and
privileges of Partnership Interests; and
(8)
    execute, swear to, acknowledge and file all ballots, consents, approvals,
waivers, certificates and other instruments appropriate or necessary; in the
sole and absolute discretion of the General Partner or any Liquidator, to make,
evidence, give, confirm or ratify any vote, consent, approval; agreement or
other action which is made or given by the Partners hereunder or is consistent
with the terms of this Agreement or appropriate or necessary, in the sole
discretion of the General Partner or any Liquidator to effectuate the terms or
intent of this Agreement.
Nothing contained in this Section 15.11 shall be construed as authorizing the
General Partner or any Liquidator to amend this Agreement except in accordance
with Article XIV hereof or as may be otherwise expressly provided for in this
Agreement.
B.
    Irrevocable Nature. The foregoing power of attorney is hereby declared to be
irrevocable and a power coupled with an interest, in recognition of the fact
that each of the Partners will be relying upon the power of the General Partner
or any Liquidator to act as contemplated by this Agreement in any filing or
other action by it on behalf of the Partnership, and it shall survive and not be
affected by the subsequent Incapacity of any Limited Partner or Assignee and the
transfer of all or any portion of such Limited Partner’s or Assignee’s
Partnership Units and shall extend to such Limited Partner’s or Assignee’s
heirs, successors, assigns and personal representatives. Each such Limited
Partner or Assignee hereby agrees to be bound by any representation made by the
General Partner or any Liquidator, acting in good faith pursuant to such power
of attorney; and each such Limited Partner or Assignee hereby waives any and all
defenses which may be available to contest, negate or disaffirm the action of
the General Partner or any Liquidator, taken in good faith under such power of
attorney. Each Limited Partner or Assignee shall execute and deliver to the
General Partner or the Liquidator, within fifteen (15) days after receipt of the
General Partner’s or Liquidator’s request therefor, such further designation,
powers of attorney and other instruments as the General Partner or the
Liquidator, as the case may be, deems necessary to effectuate this Agreement and
the purposes of the Partnership.
Section 15.12.
    Entire Agreement
This Agreement contains the entire understanding and agreement among the
Partners with respect to the subject matter hereof and supersedes any prior
written oral understandings or agreements among them with respect thereto.
Section 15.13.
    No Rights as Stockholders
Nothing contained in this Agreement shall be construed as conferring upon the
holders of the Partnership Units any rights whatsoever as stockholders of the
General Partner Entity, including, without limitation, any right to receive
dividends or other distributions made to stockholders of the General Partner
Entity or to vote or to consent or receive notice as stockholders in respect to
any meeting of stockholders for the election of directors of the General Partner
Entity or any other matter.
Section 15.14.
    Limitation to Preserve REIT Status
To the extent that any amount paid or credited to the General Partner or its
officers, directors, employees or agents pursuant to Section 7.04 or Section
7.07 hereof would constitute gross income to the General Partner Entity for
purposes of Section 856(c)(2) or 856(c)(3) of the Code (a “General Partner
Payment”) then, notwithstanding any other provision of this Agreement, the
amount of such General Partner Payments for any fiscal year shall not exceed the
lesser of:
(i)
    an amount equal to the excess, if any, of (a) 4% of the General Partner
Entity’s total gross income (but not including the amount of any General Partner
Payments) for the fiscal year which is described in subsections (A) though (H)
of Section 856(c)(2) of the Code over (b) the amount of gross income (within the
meaning of Section 856(c)(2) of the Code) derived by the General Partner Entity
from sources other than those described in subsections (A) through (H) of
Section 856(c)(2) of the Code (but not including the amount of any General
Partner Payments); or
(ii)
    an amount equal to the excess, if any of (a) 24% of the General Partner
Entity’s total gross income (but not including the amount of any General Partner
Payments) for the fiscal year which is described in subsections (A) through (I)
of Section 856(c)(3) of the Code over (b) the amount of gross income (within the
meaning of Section 856(c)(3) of the Code) derived by the General Partner Entity
from sources other than those described in subsections (A) through (I) of
Section 856(c)(3) of the Code (but not including the amount of any General
Partner Payments);
provided, however, that General Partner Payments in excess of the amounts set
forth in subparagraphs (i) and (ii) above may be made if the General Partner
Entity, as a condition precedent, obtains an opinion of tax counsel that the
receipt of such excess amounts would not adversely affect the General Partner
Entity’s ability to qualify as a REIT. To the extent General Partner Payments
may not be made in a year due to the foregoing limitations, such General Partner
Payments shall carry over and be treated as arising in the following year,
provided, however, that such amounts shall not carry over for more than five
years, and if not paid within such five year period, shall expire; provided,
further, that (i) as General Partner Payments are made, such payments shall be
applied first to carryover amounts outstanding, if any, and (ii) with respect to
carryover amounts for more than one fiscal year, such payments shall be applied
to the earliest fiscal year first.






 
vii
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
GENERAL PARTNER:


GRAMERCY PROPERTY TRUST




By:/s/ Gordon F. DuGan
Name: Gordon F. DuGan
Title: Chief Executive Officer


    


    









--------------------------------------------------------------------------------








EXHIBIT A
PARTNERS AND PARTNERSHIP INTERESTS


Revised as of 4/29/16*




Class A Units    Percentage Interests


Limited Partnership Interest Holder    
Gramercy Property Trust        99%




General Partnership Interest Holder
Gramercy Property Trust        1%




7.125% Series A Cumulative Redeemable Preferred Units


Limited Partnership Interest Holder    
Gramercy Property Trust        99%




General Partnership Interest Holder
Gramercy Property Trust        1%




LTIP Units


None        N/A




*Prior to the completion of the OP Unit Exchange and the LTIP Unit Exchange.




 

EXHIBIT B
CAPITAL ACCOUNT MAINTENANCE


1.    Capital Accounts of the Partners


A.    The Partnership shall maintain for each Partner a separate Capital Account
in accordance with the rules of Regulations Section 1.704-l(b)(2)(iv). Such
Capital Account shall be increased by (i) the amount of all Capital
Contributions and any other deemed contributions made by such Partner to the
Partnership pursuant to this Agreement and (ii) all items of Partnership income
and gain (including income and gain exempt from tax) computed in accordance with
Section 1.B hereof and allocated to such Partner pursuant to Section 6.01 of the
Agreement and Exhibit C to the Agreement, and decreased by (x) the amount of
cash or Agreed Value of all actual and deemed distributions of cash or property
made to such Partner pursuant to this Agreement and (y) all items of Partnership
deduction and loss computed in accordance with Section 1.B hereof and allocated
to such Partner pursuant to Section 6.01 of the Agreement and Exhibit C to the
Agreement.


B.    For purposes of computing the amount of any item of income, gain,
deduction or loss to be reflected in the Partners’ Capital Accounts, unless
otherwise specified in this Agreement, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes determined in
accordance with Section 703(a) of the Code (for this purpose all items of
income, gain, loss or deduction required to be stated separately pursuant to
Section 703(a)(1) of the Code shall be included in taxable income or loss), with
the following adjustments:


(1)    Except as otherwise provided in Regulations Section 1.704-l(b)(2)(iv)(m),
the computation of all items of income, gain, loss and deduction shall be made
without regard to any election under Section 754 of the Code which may be made
by the Partnership, provided that the amounts of any adjustments to the adjusted
bases of the assets of the Partnership made pursuant to Section 734 of the Code
as a result of the distribution of property by the Partnership to a Partner (to
the extent that such adjustments have not previously been reflected in the
Partners’ Capital Accounts) shall be reflected in the Capital Accounts of the
Partners in the manner and subject to the limitations prescribed in Regulations
Section 1.704-l(b)(2)(iv)(m)(4).


(2)    The computation of all items of income, gain, and deduction shall be made
without regard to the fact that items described in Sections 705(a)(1)(B) or
705(a)(2)(B) of the Code are not includable in gross income or are neither
currently deductible nor capitalized for federal income tax purposes.


(3)    Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.


(4)    In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year.


(5)    In the event the Carrying Value of any Partnership Asset is adjusted
pursuant to Section 1.D hereof, the amount of any such adjustment shall be taken
into account as gain or loss from the disposition of such asset.


(6)    Any items specially allocated under Section 2 of Exhibit C to the
Agreement shall not be taken into account.


C.    Generally, a transferee (including any Assignee) of a Partnership Unit
shall succeed to a pro rata portion of the Capital Account of the transferor in
accordance with Regulations Section 1.704-1(b)(2)(iv)(l). , including where the
transfer causes a termination of the Partnership under Section 708(b)(1)(B) of
the Code, in which case the Capital Account of the transferee and the Capital
Accounts of the other holders of Partnership Units in the terminated Partnership
shall carry over to the new Partnership that is formed, for federal income tax
purposes, as a result of the termination. In such event, the Carrying Values of
the Partnership properties in the reconstituted Partnership shall remain the
same as they were in the terminated Partnership and the Capital Accounts of such
reconstituted Partnership shall be maintained in accordance with the principles
of this Exhibit B.


D.    (1)    Consistent with the provisions of Regulations Section
1.704-1(b)(2)(iv)(f), and as provided in Section 1.D(2), the Carrying Values of
all Partnership assets shall be adjusted upward or downward to reflect any
Unrealized Gain or Unrealized Loss attributable to such Partnership property, as
of the times of the adjustments provided in Section 1.D(2) hereof, as if such
Unrealized Gain or Unrealized Loss had been recognized on an actual sale of each
such property and allocated pursuant to Section 6.01 of the Agreement.


(2)    Such adjustments shall be made as of the following times: (a) immediately
prior to the acquisition of an additional interest in the Partnership by any new
or existing Partner in exchange for more than a de minimis Capital Contribution;
(b) immediately prior to the acquisition of a more than de minimis additional
interest in the Partnership by any new or existing Partner as consideration for
the provision of services to or for the benefit of the Partnership in a partner
capacity or in anticipation of becoming a partner; (c) immediately prior to the
distribution by the Partnership to a Partner of more than a de minimis amount of
property as consideration for an interest in the Partnership; and (d)
immediately prior to the liquidation of the Partnership within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g) (except for a liquidation resulting
from the termination of the Partnership under Section 708(b)(1)(B) of the Code),
provided however that adjustments pursuant to clauses (a), (b) and (c) above
shall be made only if the General Partner determines that such adjustments are
necessary or appropriate to reflect the relative economic interests of the
Partners in the Partnership; provided further, however, that the issuance of any
LTIP Unit shall be deemed to require a revaluation pursuant to this Section
1.D(2).


(3)    In accordance with Regulations Section 1.704-l(b)(2)(iv)(e), the Carrying
Value of Partnership assets distributed in kind (other than in connection with
the termination of the Partnership under Section 708(b)(1)(B) of the Code) shall
be adjusted upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property, as of the time any such asset is
distributed.


(4)    In determining Unrealized Gain or Unrealized Loss for purposes of this
Exhibit B, the aggregate cash amount and fair market value of all Partnership
assets (including cash or cash equivalents) shall be determined by the General
Partner using such reasonable method of valuation as it may adopt, or in the
case of a liquidating distribution pursuant to Article XIII of the Agreement,
shall be determined and allocated by the Liquidator using such reasonable
methods of valuation as it may adopt. The General Partner, or the Liquidator, as
the case may be, shall allocate such aggregate fair market value among the
assets of the Partnership in such manner as it determines in its sole and
absolute discretion to arrive at a fair market value for individual properties.


E.    The provisions of the Agreement (including this Exhibit B and the other
Exhibits to the Agreement) relating to the maintenance of Capital Accounts are
intended to comply with Regulations Section 1.704-l(b), and shall be interpreted
and applied in a manner consistent with such Regulations. In the event the
General Partner shall determine that it is prudent to modify the manner in which
the Capital Accounts, or any debits or credits thereto (including, without
limitation, debits or credits relating to liabilities which are secured by
contributed or distributed property or which are assumed by the Partnership, the
General Partner, or the Limited Partners) are computed in order to comply with
such Regulations, the General Partner may make such modification without regard
to Article XIV of the Agreement, provided that it is not likely to have a
material effect on the amounts distributable to any Person pursuant to Article
XIII of the Agreement upon the dissolution of the Partnership. The General
Partner also shall (i) make any adjustments that are necessary or appropriate to
maintain equality between the Capital Accounts of the Partners and the amount of
Partnership capital reflected on the Partnership’s balance sheet, as computed
for book purposes, in accordance with Regulations Section 1.704-1(b)(2)(iv)(q),
and (ii) make any appropriate modifications in the event unanticipated events
might otherwise cause the Agreement not to comply with Regulations Section
1.704-1(b).


2.    No Interest


No interest shall be paid by the Partnership on Capital Contributions or on
balances in Partners’ Capital Accounts.


3.    No Withdrawal


No Partner shall be entitled to withdraw any part of its Capital Contribution or
Capital Account or to receive any distribution from the Partnership, except as
provided in Articles IV, V, VII and XIII of the Agreement.









--------------------------------------------------------------------------------






EXHIBIT C
SPECIAL ALLOCATION RULES


1.    Special Allocation Rules.


Notwithstanding any other provision of the Agreement or this Exhibit C, the
following special allocations shall be made in the following order:


A.    Minimum Gain Chargeback. Notwithstanding the provisions of Section 6.01 of
the Agreement or any other provisions of this Exhibit C, if there is a net
decrease in Partnership Minimum Gain during any Partnership Year, each Partner
shall be specially allocated items of Partnership income and gain for such year
(and, if necessary, subsequent years) in an amount equal to such Partner’s share
of the net decrease in Partnership Minimum Gain, as determined under Regulations
Section 1.704-2(g). Allocations pursuant to the previous sentence shall be made
in proportion to the respective amounts required to be allocated to each Partner
pursuant thereto. The items to be so allocated shall be determined in accordance
with Regulations Section 1.704-2(f)(6). This Section 1.A is intended to comply
with the minimum gain chargeback requirements in Regulations Section 1.704-2(f)
and, for purposes of this Section 1.A only, each Partner’s Adjusted Capital
Account Deficit shall be determined prior to any other allocations pursuant to
Section 6.01 of the Agreement with respect to such Partnership Year and without
regard to any decrease in Partner Minimum Gain during such Partnership Year.


B.    Partner Minimum Gain Chargeback. Notwithstanding any other provision of
Section 6.01 of this Agreement or any other provisions of this Exhibit C (except
Section 1.A hereof), if there is a net decrease in Partner Minimum Gain
attributable to a Partner Nonrecourse Debt during any Partnership Year, each
Partner who has a share of the Partner Minimum Gain attributable to such Partner
Nonrecourse Debt, determined in accordance with Regulations Section
1.704-2(i)(5), shall be specially allocated items of Partnership income and gain
for such year (and, if necessary, subsequent years) in an amount equal to such
Partner’s share of the net decrease in Partner Minimum Gain attributable to such
Partner Nonrecourse Debt, determined in accordance with Regulations Section
1.704-2(i)(5). Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Partner
pursuant thereto. The items to be so allocated shall be determined in accordance
with Regulations Section 1.704-2(i)(4). This Section 1.B is intended to comply
with the minimum gain chargeback requirement in such Section of the Regulations
and shall be interpreted consistently therewith. Solely for purposes of this
Section 1.B, each Partner’s Adjusted Capital Account Deficit shall be determined
prior to any other allocations pursuant to Section 6.01 of the Agreement or this
Exhibit C with respect to such Partnership Year, other than allocations pursuant
to Section 1.A hereof.


C.    Qualified Income Offset. In the event any Partner unexpectedly receives
any adjustments, allocations or distributions described in Regulations Sections
1.704-l(b)(2)(ii)(d)(4), 1.704-l(b)(2)(ii)(d)(5), or 1.704-l(b)(2)(ii)(d)(6),
and after giving effect to the allocations required under Sections 1.A and 1.B
hereof with respect to such Partnership Year, such Partner has an Adjusted
Capital Account Deficit, items of Partnership income and gain (consisting of a


C-1



--------------------------------------------------------------------------------





pro rata portion of each item of Partnership income, including gross income and
gain for the Partnership Year) shall be specially allocated to such Partner in
an amount and manner sufficient to eliminate, to the extent required by the
Regulations, its Adjusted Capital Account Deficit created by such adjustments,
allocations or distributions as quickly as possible. This Section 1.C is
intended to constitute a “qualified income offset” under Regulations Section
1.704-l(b)(2)(ii)(d) and shall be interpreted consistently therewith.


D.    Gross Income Allocation. In the event that any Partner has an Adjusted
Capital Account Deficit at the end of any Partnership Year (after taking into
account allocations to be made under the preceding paragraphs hereof with
respect to such Partnership Year), each such Partner shall be specially
allocated items of Partnership income and gain (consisting of a pro rata portion
of each item of Partnership income, including gross income and gain for the
Partnership Year) in an amount and manner sufficient to eliminate, to the extent
required by the Regulations, its Adjusted Capital Account Deficit.


E.    Nonrecourse Deductions. Nonrecourse Deductions for any Partnership Year
shall be allocated to the holders of Class A Units in accordance with their
respective Percentage Interests. If the General Partner determines in its good
faith discretion that the Partnership’s Nonrecourse Deductions must be allocated
in a different ratio to satisfy the safe harbor requirements of the Regulations
promulgated under Section 704(b) of the Code, the General Partner is authorized,
upon notice to the Limited Partners, to revise the prescribed ratio for such
Partnership Year to the numerically closest ratio which would satisfy such
requirements.


F.    Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions for any
Partnership Year shall be specially allocated to the Partner who bears the
economic risk of loss with respect to the Partner Nonrecourse Debt to which such
Partner Nonrecourse Deductions are attributable in accordance with Regulations
Sections 1.704-2(b)(4) and 1.704-2(i).


G.     Code Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Partnership asset pursuant to Section 734(b) or 743(b) of the
Code is required, pursuant to Regulations Section 1.704-l(b)(2)(iv)(m), to be
taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis), and such item of gain or loss shall be specially
allocated to the Partners in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to such Section of the
Regulations.


H.    Forfeiture Allocations. Upon a forfeiture of any unvested Partnership
Interest by any Partner, gross items of income, gain, loss or deduction shall be
allocated to such Partner if and to the extent required by final Treasury
Regulations promulgated after the Effective Date to ensure that allocations made
with respect to all unvested Partnership Interests are recognized under Code
Section 704(b).


2.    Allocations for Tax Purposes




C-2



--------------------------------------------------------------------------------





A.    Except as otherwise provided in this Section 2, for federal income tax
purposes, each item of income, gain, loss and deduction shall be allocated among
the Partners in the same manner as its correlative item of “book” income, gain,
loss or deduction is allocated pursuant to Section 6.01 of the Agreement and
Section 1 of this Exhibit C.


B.    In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss, and
deduction shall be allocated for federal income tax purposes among the Partners
as follows:


(a)     In the case of a Contributed Property, such items attributable thereto
shall be allocated among the Partners consistent with the principles of Section
704(c) of the Code to take into account the variation between the 704(c) Value
of such property and its adjusted basis at the time of contribution (taking into
account Section 2.C of this Exhibit C); and


(b)    Any item of Residual Gain or Residual Loss attributable to a Contributed
Property shall be allocated among the Partners in the same manner as its
correlative item of “book” gain or loss is allocated pursuant to Section 6.01 of
the Agreement and Section 1 of this Exhibit C.


(c)      In the case of an Adjusted Property, such items shall


(i)    first, be allocated among the Partners in a manner consistent with the
principles of Section 704 (c) of the Code to take into account the Unrealized
Gain or Unrealized Loss attributable to such property and the allocations
thereof pursuant to Exhibit B to the Agreement;


(ii)    second, in the event such property was originally a Contributed
Property, be allocated among the Partners in a manner consistent with Section
2.B(d) of this Exhibit C; and


(d)    Any item of Residual Gain or Residual Loss attributable to an Adjusted
Property shall be allocated among the Partners in the same manner its
correlative item of “book” gain or loss is allocated pursuant to Section 6.01 of
the Agreement and Section 1 of this Exhibit C.


C.    To the extent Regulations promulgated pursuant to Section 704(c) of the
Code permit a Partnership to utilize alternative methods to eliminate the
disparities between the Carrying Value of property and its adjusted basis, the
General Partner shall have the authority to elect the method to be used by the
Partnership and such election shall be binding on all Partners.





EXHIBIT D
NOTICE OF REDEMPTION


The undersigned hereby irrevocably (i) tenders for redemption Partnership Units
in GPT Operating Partnership LP in accordance with the terms of the Agreement of
Limited Partnership of GPT Operating Partnership LP, as amended, and the
Redemption Right referred to therein, (ii) surrenders such Partnership Units and
all right, title and interest therein and (iii) directs that the Cash Amount or
Shares Amount (as determined by the General Partner) deliverable upon exercise
of the Redemption Right be delivered to the address specified below, and if
Shares are to be delivered, such Shares be registered or placed in the name(s)
and at the address(es) specified below. The undersigned hereby represents,
warrants, and certifies that the undersigned (a) has marketable and unencumbered
title to such Partnership Units, free and clear of the rights of or interests of
any other person or entity, (b) has the full right, power and authority to
redeem and surrender such Partnership Units as provided herein and (c) has
obtained the consent or approval of all persons or entities, if any, having the
right to consult or approve such redemption and surrender.
Dated: Name of Limited Partner:


(Signature of Limited Partner)


(Street Address)


If Shares are to be issued, issue to:


Name:


Please insert social security or identifying number:





EXHIBIT E


GPT OPERATING PARTNERSHIP LP


DESIGNATION OF THE RIGHTS, POWERS, PRIVILEGES,
RESTRICTIONS, QUALIFICATIONS AND LIMITATIONS
OF THE LTIP UNITS


The following are the terms of the LTIP Units:
1.    Vesting.


A.    Vesting, Generally. LTIP Units may, in the sole discretion of the General
Partner, be issued subject to vesting, forfeiture and additional restrictions on
transfer pursuant to the terms of an award, vesting or other similar agreement
(a “Vesting Agreement”). The terms of any Vesting Agreement may be modified by
the General Partner from time to time in its sole discretion, subject to any
restrictions on amendment imposed by the relevant Vesting Agreement or by the
terms of any plan pursuant to which the LTIP Units are issued, if applicable.
LTIP Units that have vested and are no longer subject to forfeiture under the
terms of a Vesting Agreement are referred to as “Vested LTIP Units”; all other
LTIP Units are referred to as “Unvested LTIP Units.” Subject to the terms of any
Vesting Agreement, a holder of LTIP Units shall be entitled to transfer his or
her LTIP Units to the same extent, and subject to the same restrictions as
holders of Class A Units are entitled to transfer their Class A Units pursuant
to Article XI of the Agreement.


B.    Forfeiture or Transfer of Unvested LTIP Units. Unless otherwise specified
in the relevant Vesting Agreement, upon the occurrence of any event specified in
a Vesting Agreement as resulting in either the forfeiture of any LTIP Units, or
the right of the Partnership or the General Partner to repurchase LTIP Units at
a specified purchase price, then upon the occurrence of the circumstances
resulting in such forfeiture or if the Partnership or the General Partner
exercises such right to repurchase, then the relevant LTIP Units shall
immediately, and without any further action, be treated as cancelled or
transferred to the General Partner, as applicable, and no longer outstanding for
any purpose. Unless otherwise specified in the Vesting Agreement, no
consideration or other payment shall be due with respect to any LTIP Units that
have been forfeited, other than any distributions declared with a record date
prior to the effective date of the forfeiture. In connection with any forfeiture
or repurchase of LTIP Units, the balance of the portion of the Capital Account
of the holder that is attributable to all of his or her LTIP Units shall be
reduced by the amount, if any, by which it exceeds the target balance
contemplated by Section 6.01.E of the Agreement, calculated with respect to the
holder’s remaining LTIP Units, if any.


C.    Legend. Any certificate evidencing an LTIP Unit shall bear an appropriate
legend indicating that additional terms, conditions and restrictions on
transfer, including without limitation any Vesting Agreement, apply to the LTIP
Unit.




2.    Distributions.


A.    LTIP Distribution Amount. Commencing from the Distribution Participation
Date (as defined below) established for any LTIP Units, for any quarterly or
other period holders of such LTIP Units shall be entitled to receive, if, when
and as authorized by the General Partner out of funds legally available for the
payment of distributions, regular cash distributions in an amount per unit equal
to the distribution payable on each Class A Unit for the corresponding quarterly
or other period (or, if applicable, for that portion of the quarterly or other
period that begins on the Distribution Participation Date) (the “LTIP
Distribution Amount”). In addition, from and after the Distribution
Participation Date, LTIP Units shall be entitled to receive, if, when and as
authorized by the General Partner out of funds or other property legally
available for the payment of distributions, non-liquidating special,
extraordinary or other distributions in an amount per unit equal to the amount
of any non-liquidating special, extraordinary or other distributions payable on
the Class A Units which may be made from time to time. LTIP Units shall also be
entitled to receive, if, when and as authorized by the General Partner out of
funds or other property legally available for the payment of distributions,
distributions representing proceeds of a sale or other disposition of all or
substantially all of the assets of the Partnership in an amount per unit equal
to the amount of any such distributions payable on the Class A Units, whether
made prior to, on or after the Distribution Participation Date, provided that
the amount of such distributions shall not exceed the positive balances of the
Capital Accounts of the holders of such LTIP Units to the extent attributable to
the ownership of such LTIP Units. Distributions on the LTIP Units, if
authorized, shall be payable on such dates and in such manner as may be
authorized by the General Partner (any such date, a “Distribution Payment
Date”); provided that the Distribution Payment Date and the record date for
determining which holders of LTIP Units are entitled to receive a distribution
shall be the same as the corresponding dates relating to the corresponding
distribution on the Class A Units.


B.    Distribution Participation Date. The “Distribution Participation Date” for
each LTIP Unit will be either (i) with respect to LTIP Units granted pursuant to
the General Partner’s 2012 Long-Term Outperformance Plan (the “2012
Outperformance Plan”), the applicable Valuation Date (as defined in the Vesting
Agreement of each Person granted LTIP Units under the 2012 Outperformance Plan)
or (ii) with respect to other LTIP Units, such date as may be specified in the
Vesting Agreement or other documentation pursuant to which such LTIP Units are
issued.


3.    Allocations.


Commencing with the portion of the taxable year of the Partnership that begins
on the Distribution Participation Date established for any LTIP Units, such LTIP
Units shall be allocated Net Income and Net Loss in amounts per LTIP Unit equal
to the amounts allocated per Class A Unit. The allocations provided by the
preceding sentence shall be subject to the proviso to the first sentence of
Section 6.01.B of the Agreement. The General Partner is authorized in its
discretion to delay or accelerate the participation of the LTIP Units in
allocations of Net Income and Net Loss, or to adjust the allocations made after
the Distribution Participation Date, so that the ratio of (i) the total amount
of Net Income or Net Loss allocated with respect to each LTIP Unit in the
taxable year in which that LTIP Unit’s Distribution Participation Date falls, to
(ii) the total amount distributed to that LTIP Unit with respect to such period,
is more nearly equal to such ratio as computed for the Class A Units held by the
General Partner.


4.    Adjustments.


The Partnership shall maintain at all times a one-to-one correspondence between
LTIP Units and Class A Units for conversion, distribution and other purposes,
including without limitation complying with the following procedures; provided
that the foregoing is not intended to alter the Capital Account Limitation (as
defined in Section 7.C of this Exhibit E), the special allocations pursuant to
Section 6.01.E of the Agreement, differences between non-liquidating
distributions to be made with respect to the LTIP Units and Class A Units prior
to the Distribution Participation Date for such LTIP Units, differences between
liquidating distributions to be made with respect to the LTIP Units and Class A
Units pursuant to Section 13.02 of the Agreement or Section 2.A of this Exhibit
E in the event that the Capital Accounts attributable to the LTIP Units are less
than those attributable to the Class A Units due to insufficient special
allocations pursuant to Section 6.01.E of the Agreement or related provisions.
If an Adjustment Event (as defined below) occurs, then the General Partner shall
make a corresponding adjustment to the LTIP Units to maintain such one-for-one
correspondence between Class A Units and LTIP Units. The following shall be
“Adjustment Events”: (A) the Partnership makes a distribution on all outstanding
Class A Units in Partnership Units, (B) the Partnership subdivides the
outstanding Class A Units into a greater number of units or combines the
outstanding Class A Units into a smaller number of units, or (C) the Partnership
issues any Partnership Units in exchange for its outstanding Class A Units by
way of a reclassification or recapitalization of its Class A Units. If more than
one Adjustment Event occurs, the adjustment to the LTIP Units need be made only
once using a single formula that takes into account each and every Adjustment
Event as if all Adjustment Events occurred simultaneously. For the avoidance of
doubt, the following shall not be Adjustment Events: (x) the issuance of
Partnership Units in a financing, reorganization, acquisition or other similar
business transaction, (y) the issuance of Partnership Units pursuant to any
employee benefit or compensation plan or distribution reinvestment plan, or (z)
the issuance of any Partnership Units to the General Partner in respect of a
capital contribution to the Partnership of proceeds from the sale of securities
by the General Partner. If the Partnership takes an action affecting the Class A
Units other than actions specifically described above as Adjustment Events and
in the opinion of the General Partner such action would require an adjustment to
the LTIP Units to maintain the one-to-one correspondence described above, the
General Partner shall have the right to make such adjustment to the LTIP Units,
to the extent permitted by law and by the terms of any plan pursuant to which
the LTIP Units have been issued, in such manner and at such time as the General
Partner, in its sole discretion, may determine to be appropriate under the
circumstances. If an adjustment is made to the LTIP Units as herein provided the
Partnership shall promptly file in the books and records of the Partnership an
officer’s certificate setting forth such adjustment and a brief statement of the
facts requiring such adjustment, which certificate shall be conclusive evidence
of the correctness of such adjustment absent manifest error. Promptly after
filing of such certificate, the Partnership shall mail a notice to each holder
of LTIP Units setting forth the adjustment to his or her LTIP Units and the
effective date of such adjustment.


5.    Ranking.


The LTIP Units shall rank on parity with the Class A Units in all respects,
subject to the proviso in the first sentence of Section 4 of this Exhibit E.


6.    No Liquidation Preference.


The LTIP Units shall have no liquidation preference.


7.    Right to Convert LTIP Units into Class A Units.


A.    Conversion Right. A holder of LTIP Units shall have the right (the
“Conversion Right”), at his or her option, at any time to convert all or a
portion of his or her Vested LTIP Units into Class A Units. Holders of LTIP
Units shall not have the right to convert Unvested LTIP Units into Class A Units
until they become Vested LTIP Units; provided, however, that when a holder of
LTIP Units is notified of the expected occurrence of an event that will cause
his or her Unvested LTIP Units to become Vested LTIP Units, such Person may give
the Partnership a Conversion Notice conditioned upon and effective as of the
time of vesting, and such Conversion Notice, unless subsequently revoked by the
holder of the LTIP Units, shall be accepted by the Partnership subject to such
condition. The General Partner shall have the right at any time to cause a
conversion of Vested LTIP Units into Class A Units. In all cases, the conversion
of any LTIP Units into Class A Units shall be subject to the conditions and
procedures set forth in this Section 7.


B.    Number of Units Convertible. A holder of Vested LTIP Units may convert
such Vested LTIP Units into an equal number of fully paid and non-assessable
Class A Units, giving effect to all adjustments (if any) made pursuant to
Section 4 of this Exhibit E. Notwithstanding the foregoing, in no event may a
holder of Vested LTIP Units convert a number of Vested LTIP Units that exceeds
(x) the Economic Capital Account Balance of such holder, to the extent
attributable to its ownership of LTIP Units, divided by (y) the Class A Unit
Economic Balance, in each case as determined as of the effective date of
conversion (the “Capital Account Limitation”).


C.    Notice. In order to exercise his or her Conversion Right, a holder of LTIP
Units shall deliver a notice (a “Conversion Notice”) in the form attached as
Attachment A to this Exhibit E to the Partnership not less than 10 nor more than
60 days prior to a date (the “Conversion Date”) specified in such Conversion
Notice. Each holder of LTIP Units covenants and agrees with the Partnership that
all Vested LTIP Units to be converted pursuant to this Section 7 shall be free
and clear of all liens. Notwithstanding anything herein to the contrary, a
holder of LTIP Units may deliver a Redemption Notice pursuant to Section 8.06 of
the Agreement relating to those Class A Units that will be issued to such holder
upon conversion of such LTIP Units into Class A Units in advance of the
Conversion Date; provided, however, that the redemption of such Class A Units by
the Partnership shall in no event take place until the Conversion Date. For
clarity, it is noted that the objective of this paragraph is to put a holder of
LTIP Units in a position where, if he or she so wishes, the Class A Units into
which his or her Vested LTIP Units will be converted can be redeemed by the
Partnership simultaneously with such conversion, with the further consequence
that, if the General Partner elects to assume the Partnership’s redemption
obligation with respect to such Class A Units under Section 8.06 of the
Agreement by delivering to such holder Shares rather than cash, then such holder
can have such Shares issued to him or her simultaneously with the conversion of
his or her Vested LTIP Units into Class A Units. The General Partner shall
cooperate with a holder of LTIP Units to coordinate the timing of the different
events described in the foregoing sentence.


D.    Forced Conversion. The Partnership, at any time at the election of the
General Partner, may cause any number of Vested LTIP Units held by a holder of
LTIP Units to be converted (a “Forced Conversion”) into an equal number of Class
A Units, giving effect to all adjustments (if any) made pursuant to Section 4 of
this Exhibit E; provided, that the Partnership may not cause a Forced Conversion
of any LTIP Units that would not at the time be eligible for conversion at the
option of the holder of such LTIP Units pursuant to Section 7.B above. In order
to exercise its right to cause a Forced Conversion, the Partnership shall
deliver a notice (a “Forced Conversion Notice”) in the form attached as
Attachment B to this Exhibit E to the applicable holder not less than 10 nor
more than 60 days prior to the Conversion Date specified in such Forced
Conversion Notice. A Forced Conversion Notice shall be provided in the manner
provided in Section 15.01 of the Agreement.


E.    Conversion Procedures. A conversion of Vested LTIP Units for which the
holder thereof has given a Conversion Notice or the Partnership has given a
Forced Conversion Notice shall occur automatically after the close of business
on the applicable Conversion Date without any action on the part of such holder
of LTIP Units, as of which time such holder of LTIP Units shall be credited on
the books and records of the Partnership with the issuance as of the opening of
business on the next day of the number of Class A Units issuable upon such
conversion. After the conversion of LTIP Units as aforesaid, the Partnership
shall deliver to such holder of LTIP Units, upon his or her written request, a
certificate of the General Partner certifying the number of Class A Units and
remaining LTIP Units, if any, held by such Person immediately after such
conversion.


F.    Treatment of Capital Account. For purposes of making future allocations
under Section 6.01.E of the Agreement and applying the Capital Account
Limitation, the portion of the Economic Capital Account balance of the
applicable holder of LTIP Units that is treated as attributable to his or her
LTIP Units shall be reduced, as of the date of conversion, by the product of the
number of LTIP Units converted multiplied by the Class A Unit Economic Balance.


G.    Mandatory Conversion in Connection with a Transaction. If the Partnership
or the General Partner shall be a party to any transaction (including without
limitation a merger, consolidation, unit exchange, self tender offer for all or
substantially all Class A Units or other business combination or reorganization,
or sale of all or substantially all of the Partnership’s assets, but excluding
any transaction which constitutes an Adjustment Event), in each case as a result
of which Class A Units shall be exchanged for or converted into the right, or
the holders of Class A Units shall otherwise be entitled, to receive cash,
securities or other property or any combination thereof (each of the foregoing
being referred to herein as a “Transaction”), then the General Partner shall,
immediately prior to the Transaction, exercise its right to cause a Forced
Conversion with respect to the maximum number of LTIP Units then eligible for
conversion, taking into account any allocations that occur in connection with
the Transaction or that would occur in connection with the Transaction if the
assets of the Partnership were sold at the Transaction price or, if applicable,
at a value determined by the General Partner in good faith using the value
attributed to the Partnership Units in the context of the Transaction (in which
case the Conversion Date shall be the effective date of the Transaction and the
conversion shall occur immediately prior to the effectiveness of the
Transaction).


In anticipation of such Forced Conversion and the consummation of the
Transaction, the Partnership shall use commercially reasonable efforts to cause
each holder of LTIP Units to be afforded the right to receive in connection with
such Transaction in consideration for the Class A Units into which his or her
LTIP Units will be converted the same kind and amount of cash, securities and
other property (or any combination thereof) receivable upon the consummation of
such Transaction by a holder of the same number of Class A Units, assuming such
holder of Class A Units is not a Person with which the Partnership consolidated
or into which the Partnership merged or which merged into the Partnership or to
which such sale or transfer was made, as the case may be (a “Constituent
Person”), or an affiliate of a Constituent Person. In the event that holders of
Class A Units have the opportunity to elect the form or type of consideration to
be received upon consummation of the Transaction, prior to such Transaction the
General Partner shall give prompt written notice to each holder of LTIP Units of
such election, and shall use commercially reasonable efforts to afford such
holders the right to elect, by written notice to the General Partner, the form
or type of consideration to be received upon conversion of each LTIP Unit held
by such holder into Class A Units in connection with such Transaction. If a
holder of LTIP Units fails to make such an election, such holder (and any of its
transferees) shall receive upon conversion of each LTIP Unit held him or her (or
by any of his or her transferees) the same kind and amount of consideration that
a holder of a Class A Unit would receive if such holder of Class A Units failed
to make such an election.


Subject to the rights of the Partnership and the General Partner under any
Vesting Agreement and the terms of any plan under which LTIP Units are issued,
the Partnership shall use commercially reasonable effort to cause the terms of
any Transaction to be consistent with the provisions of this Section 7 and to
enter into an agreement with the successor or purchasing entity, as the case may
be, for the benefit of any holders of LTIP Units whose LTIP Units will not be
converted into Class A Units in connection with the Transaction that will (i)
contain provisions enabling the holders of LTIP Units that remain outstanding
after such Transaction to convert their LTIP Units into securities as comparable
as reasonably possible under the circumstances to the Class A Units and (ii)
preserve as far as reasonably possible under the circumstances the distribution,
special allocation, conversion, and other rights set forth in the Agreement for
the benefit of the holders of LTIP Units.


8.    Redemption at the Option of the Partnership.


LTIP Units will not be redeemable at the option of the Partnership; provided,
however, that the foregoing shall not prohibit the Partnership from repurchasing
LTIP Units from the holder thereof if and to the extent such holder agrees to
sell such Units.


9.    Voting Rights.


A.    Voting with Class A Units. Holders of LTIP Units shall have the right to
vote on all matters submitted to a vote of the holders of Class A Units; holders
of LTIP Units and Class A Units shall vote together as a single class, together
with any other class or series of units of limited partnership interest in the
Partnership upon which like voting rights have been conferred. In any matter in
which the LTIP Units are entitled to vote, including an action by written
consent, each LTIP Unit shall be entitled to vote a Percentage Interest equal on
a per unit basis to the Percentage Interest of the Class A Units.


B.    Special Approval Rights. In addition to, and not in limitation of, the
provisions of Section 9.A above (and notwithstanding anything appearing to be
contrary in the Agreement), the General Partner and/or the Partnership shall
not, without the affirmative consent of the holders of sixty-six and two-thirds
percent (66 2/3%) of the then outstanding LTIP Units, given in person or by
proxy, either in writing or at a meeting, take any action that would materially
and adversely alter, change, modify or amend the rights, powers or privileges of
the LTIP Units; but subject in any event to the following provisions: (i) no
consent of the holders of LTIP Units will be required if and to the extent that
any such alteration, change, modification or amendment would similarly alter,
change, modify or amend the rights, powers or privileges of the Class A Units;
(ii) with respect to the occurrence of any merger, consolidation or other
business combination or reorganization, so long as the LTIP Units either (x) are
all converted into Class A Units immediately prior to the effectiveness of the
transaction, (y) remain outstanding with the terms thereof materially unchanged
or (z) if the Partnership is not the surviving entity in such transaction, are
exchanged for a security of the surviving entity with terms that are materially
the same with respect to rights to allocations, distributions, redemption,
conversion and voting as the LTIP Units and without any income, gain or loss
expected to be recognized by the holder upon the exchange for federal income tax
purposes (and with the terms of the Class A Units or such other securities into
which the LTIP Units (or the substitute security therefor) are convertible
materially the same with respect to rights to allocations, distributions,
redemption, conversion and voting), the occurrence of any such event shall not
be deemed to materially and adversely alter, change, modify or amend the rights,
powers or privileges of the LTIP Units, provided further, that if some, but not
all, of the LTIP Units are converted into Class A Units immediately prior to the
effectiveness of the transaction (and neither clause (y) or (z) above is
applicable), then the consent required pursuant to this section will be the
consent of the holders of sixty-six and two-thirds percent (66 2/3%) of the LTIP
Units to be outstanding following such conversion; (iii) any creation or
issuance of any Class A Units or of any class of series of common or preferred
units of the Partnership (whether ranking junior to, on a parity with or senior
to the LTIP Units with respect to payment of distributions, redemption rights
and the distribution of assets upon liquidation, dissolution or winding up),
which either (x) does not require the consent of the holders of Class A Units or
(y) does require such consent and is authorized by a vote of the holders of
Class A Units; and LTIP Units voting together as a single class, together with
any other class or series of units of limited partnership interest in the
Partnership upon which like voting rights have been conferred, shall not be
deemed to materially and adversely alter, change, modify or amend the rights,
powers or privileges of the LTIP Units; and (iv) any waiver by the Partnership
of restrictions or limitations applicable to any outstanding LTIP Units with
respect to any holder or holders thereof shall not be deemed to materially and
adversely alter, change, modify or amend the rights, powers or privileges of the
LTIP Units with respect to other holders. The foregoing voting provisions will
not apply if, as of or prior to the time when the action with respect to which
such vote would otherwise be required will be taken or be effective, all
outstanding LTIP Units shall have been converted and/or redeemed, or provision
is made for such redemption and/or conversion to occur as of or prior to such
time.






C-3



--------------------------------------------------------------------------------






Attachment A to Exhibit E


Notice of Election by Partner to Convert
LTIP Units into Class A Units


The undersigned holder of LTIP Units hereby irrevocably elects to convert the
number of Vested LTIP Units in GPT Operating Partnership LP (the “Partnership”)
set forth below into Class A Units in accordance with the terms of the Fourth
Amended and Restated Agreement of Limited Partnership of the Partnership, as
amended. The undersigned hereby represents, warrants, and certifies that the
undersigned: (a) has title to such LTIP Units, free and clear of the rights or
interests of any other person or entity other than the Partnership; (b) has the
full right, power, and authority to cause the conversion of such LTIP Units as
provided herein; and (c) has obtained the consent or approval of all persons or
entities, if any, having the right to consent or approve such conversion.


Name of Holder:________________________________________
(Please Print: Exact Name as Registered with Partnership)




Number of LTIP Units to be Converted: _____________________________________


Conversion Date:____________________________________________


_____________________________________
(Signature of Holder: Sign Exact Name as Registered with Partnership)


_____________________________________
(Street Address)


______________________        ____________________    _______________


(City)        (State)    (Zip Code)


Signature Guaranteed by:









--------------------------------------------------------------------------------






Attachment B to Exhibit E


Notice of Election by Partnership to Force Conversion
of LTIP Units into Class A Units




GPT Operating Partnership LP (the “Partnership”) hereby irrevocably elects to
cause the number of LTIP Units held by the holder of LTIP Units set forth below
to be converted into Class A Units in accordance with the terms of the Fourth
Amended and Restated Agreement of Limited Partnership of the Partnership, as
amended.




Name of Holder: _____________________________________
(Please Print: Exact Name as Registered with Partnership)




Number of LTIP Units to be Converted:_____________________________________


Conversion Date:_____________________________________









--------------------------------------------------------------------------------






EXHIBIT F


DESIGNATION OF THE PREFERENCES, CONVERSION
AND OTHER RIGHTS, VOTING POWERS, RESTRICTIONS,
LIMITATIONS AS TO DISTRIBUTIONS, QUALIFICATIONS AND TERMS
AND CONDITIONS OF REDEMPTION
OF THE
7.125% SERIES A CUMULATIVE REDEEMABLE PREFERRED UNITS
1.    Definitions.
In addition to those terms defined in the Agreement, the following definitions
shall be for all purposes, unless otherwise clearly indicated to the contrary,
applied to the terms used in the Agreement and this Exhibit F:
“Articles Supplementary” means the Articles Supplementary to the General
Partner’s Declaration of Trust filed with the State Department of Assessments
and Taxation of Maryland on December 16, 2015, establishing the Series A
Preferred Stock Shares.
“Series A Preferred Shares” means the series of preferred shares of beneficial
interest designated 7.125% Series A Cumulative Redeemable Preferred Shares,
$0.01 par value per share (liquidation preference $25.00 per share), of the
General Partner, with the preferences, conversion and other rights, voting
powers, restrictions, limitations as to dividends and other distributions,
transfers, qualifications, terms and conditions of redemption and other terms
and conditions as described in the Articles Supplementary; and
“7.125% Series A Cumulative Redeemable Preferred Units” means the series of
Partnership Units representing units of Limited Partnership Interest designated
as the 7.125% Series A Cumulative Redeemable Preferred Units, with the
preferences, liquidation and other rights, voting powers, restrictions,
limitations as to distributions, qualifications and terms and conditions of
redemption of units as described herein.
2.    Terms of the 7.125% Series A Cumulative Redeemable Preferred Units.
A.    Designation and Number
A series of Partnership Units in the Partnership designated as the “7.125%
Series A Cumulative Redeemable Preferred Units” is hereby established, with the
rights, priorities and preferences set forth herein. The number of 7.125% Series
A Cumulative Redeemable Preferred Units shall be 3,500,000.





--------------------------------------------------------------------------------





B.    Ranking
The 7.125% Series A Cumulative Redeemable Preferred Units will, with respect to
distribution rights and rights upon voluntary or involuntary liquidation,
dissolution or winding up of the Partnership, rank (a) senior to the Class A
Units and LTIP Units and to all other Partnership Interests issued by the
Partnership the terms of which specifically provide that such Partnership
Interests shall rank junior to the 7.125% Series A Cumulative Redeemable
Preferred Units; (b) on parity with all future Partnership Interests issued by
the Partnership the terms of which specifically provide that such Partnership
Interests shall rank on parity with the 7.125% Series A Cumulative Redeemable
Preferred Units; and (c) junior to all Partnership Interests issued by the
Partnership the terms of which specifically provide that such Partnership
Interests shall rank senior to the 7.125% Series A Cumulative Redeemable
Preferred Units.
C.    Distributions
(i)    Payment of Distributions. Subject to the preferential rights of the
holders of any class or series of Partnership Interests ranking senior to the
7.125% Series A Cumulative Redeemable Preferred Units as to distributions,
holders of the 7.125% Series A Cumulative Redeemable Preferred Units, will be
entitled to receive, when, as and if declared by the Partnership acting through
the General Partner, cumulative cash distributions at the rate of 7.125 percent
(7.125%) per annum on the stated value of twenty-five dollars ($25.00) per unit
(equivalent to a fixed annual amount of $1.78125 per unit). Such distributions
shall accrue and be cumulative from and including January 1, 2016 (the “7.125%
Series A Cumulative Redeemable Preferred Unit Original Issue Date”) and shall be
payable quarterly in arrears on each 7.125% Series A Cumulative Redeemable
Preferred Unit Distribution Payment Date (as defined below), commencing March
31, 2016; provided, however that if any 7.125% Series A Cumulative Redeemable
Preferred Unit Distribution Payment Date is not a Business Day (as defined
below), then the distribution which would otherwise have been payable on such
7.125% Series A Cumulative Redeemable Preferred Unit Distribution Payment Date
may be paid on the next succeeding Business Day, except that, if such Business
Day is in the next succeeding calendar year, such payment shall be made on the
immediately preceding Business Day, in each case with the same force and effect
as if paid on such 7.125% Series A Cumulative Redeemable Preferred Unit
Distribution Payment Date, and no interest or additional distributions or other
sums shall accrue on the amount so payable from such 7.125% Series A Cumulative
Redeemable Preferred Unit Distribution Payment Date to such next succeeding
Business Day. The amount of any distribution payable on the 7.125% Series A
Cumulative Redeemable Preferred Units for any 7.125% Series A Cumulative
Redeemable Preferred Unit Distribution Period (as defined below) shall be
computed on the basis of a 360-day year consisting of twelve 30-day months.
Distributions will be payable to holders of record as they appear in the records
of the Partnership at the close of business on the applicable 7.125% Series A
Cumulative Redeemable Preferred


E-2



--------------------------------------------------------------------------------





Unit Distribution Record Date (as defined below). Notwithstanding any provision
to the contrary contained herein, each outstanding 7.125% Series A Cumulative
Redeemable Preferred Unit shall be entitled to receive a distribution with
respect to any 7.125% Series A Cumulative Redeemable Preferred Unit Distribution
Record Date equal to the distribution paid with respect to each other 7.125%
Series A Cumulative Redeemable Preferred Unit that is outstanding on such date.
“7.125% Series A Cumulative Redeemable Preferred Unit Distribution Record Date”
shall mean the date designated by the Partnership for the payment of
distributions that is not more than 35 or fewer than 10 days prior to the
applicable 7.125% Series A Cumulative Redeemable Preferred Unit Distribution
Payment Date.
“7.125% Series A Cumulative Redeemable Preferred Unit Distribution Payment Date”
shall mean the last calendar day of each March, June, September and December,
commencing on March 31, 2016.
“7.125% Series A Cumulative Redeemable Preferred Unit Distribution Period” shall
mean the respective periods commencing on and including the first day of
January, April, July and October of each year and ending on and including the
day preceding the first day of the next succeeding 7.125% Series A Cumulative
Redeemable Preferred Unit Distribution Period (other than the 7.125% Series A
Cumulative Redeemable Preferred Unit Distribution Period during which any 7.125%
Series A Cumulative Redeemable Preferred Units shall be redeemed pursuant to
Section 2.F of this Exhibit F, which shall end on and include the day preceding
the redemption date with respect to the 7.125% Series A Cumulative Redeemable
Preferred Units being redeemed).\
For purposes of this Section 2 of this Exhibit F, “Business Day” shall mean each
day, other than a Saturday or Sunday, which is not a day on which banking
institutions in New York, New York are authorized or required by law, regulation
or executive order to close.
(ii)    Distributions Cumulative. Notwithstanding anything contained herein to
the contrary, distributions on the 7.125% Series A Cumulative Redeemable
Preferred Units will accrue whether or not the Partnership has earnings, whether
or not there are funds legally available for the payment of such distributions
and whether or not such distributions are authorized or declared.
(iii)    Priority as to Distributions
(a)    Except as provided in Section 2.C.(iii)(b) of this Exhibit F below, no
distributions shall be declared and paid or declared and set apart for payment,
and no other distribution of cash or other property may be declared and made,
directly or indirectly, on or with


E-3



--------------------------------------------------------------------------------





respect to any Class A Units, LTIP Units or any other Partnership Interests of
any other class or series ranking, as to distributions, on parity with or junior
to the 7.125% Series A Cumulative Redeemable Preferred Units (other than a
distribution paid in Class A Units, LTIP Units or any other Partnership
Interests of any class or series ranking junior to the 7.125% Series A
Cumulative Redeemable Preferred Units as to payment of distributions and the
distribution of assets upon liquidation, dissolution or winding up of the
Partnership) for any period, nor shall any Class A Units, LTIP Units or any
other Partnership Interests of any class or series ranking, as to distributions,
on parity with or junior to the 7.125% Series A Cumulative Redeemable Preferred
Units be redeemed, purchased or otherwise acquired for any consideration, nor
shall any funds be paid or made available for a sinking fund for the redemption
of such units, and no other distribution of cash or other property may be made,
directly or indirectly, on or with respect thereto by the Partnership (except by
conversion into or exchange for Class A Units, LTIP Units or any Partnership
Interests of any class or series ranking junior to the 7.125% Series A
Cumulative Redeemable Preferred Units as to payment of distributions and the
distribution of assets upon liquidation, dissolution or winding up of the
Partnership, except for the redemption of Partnership Interests corresponding to
any Series A Preferred Shares or any other Shares to be purchased by General
Partner pursuant to the provisions of Article VII of the Declaration of Trust,
to the extent necessary to preserve the General Partner ‘s status as a real
estate investment trust, provided that such redemption shall be upon the same
terms as the corresponding stock purchase pursuant to the Declaration of Trust
or the Articles Supplementary, and except for the redemption of Partnership
Interests corresponding to the purchase or acquisition of any Series A Preferred
Shares or any other shares of beneficial interest (or other comparable equity
interest) of the General Partner ranking on parity with the Series A Preferred
Shares as to payment of dividends and the distribution of assets upon
liquidation, dissolution or winding up of the General Partner pursuant to a
purchase or exchange offer made on the same terms to holders of all outstanding
Series A Preferred Shares), unless full cumulative distributions on the 7.125%
Series A Cumulative Redeemable Preferred Units for all past 7.125% Series A
Cumulative Redeemable Preferred Unit Distribution Periods that have ended shall
have been or contemporaneously are (i) declared and paid in cash or (ii)
declared and a sum sufficient for the payment thereof in cash is set apart for
such payment.
(b)    When distributions are not paid in full (and a sum sufficient for such
full payment is not so set apart) on the 7.125% Series A Cumulative Redeemable
Preferred Units and any other Partnership Interests of any class or series
ranking, as to distributions, on parity with the 7.125% Series A Cumulative
Redeemable Preferred Units, all distributions declared upon the 7.125% Series A
Cumulative Redeemable Preferred Units and each such other Partnership Interests
ranking on parity, as to distributions, with the 7.125% Series A Cumulative
Redeemable Preferred Units shall be declared pro rata so that the amount of
distributions declared per 7.125% Series A Cumulative Redeemable Preferred Unit
and each such other


E-4



--------------------------------------------------------------------------------





Partnership Interest shall in all cases bear to each other the same ratio that
accrued distributions per 7.125% Series A Cumulative Redeemable Preferred Unit
and each such other Partnership Interest (which shall not include any accrual in
respect of unpaid distributions on such other class or series of Partnership
Interests for prior distribution periods if such Partnership Interests do not
have a cumulative distribution) bear to each other. No interest, or sum of money
in lieu of interest, shall be payable in respect of any distribution payment or
payments on the 7.125% Series A Cumulative Redeemable Preferred Units which may
be in arrears.
(iv)    No Further Rights. Holders of the 7.125% Series A Cumulative Redeemable
Preferred Units shall not be entitled to any distributions, whether payable in
cash, property or Partnership Interests, in excess of full cumulative
distributions on the 7.125% Series A Cumulative Redeemable Preferred Units as
provided herein. Any distribution payment made on the 7.125% Series A Cumulative
Redeemable Preferred Units shall first be credited against the earliest accrued
but unpaid distributions due with respect to such 7.125% Series A Cumulative
Redeemable Preferred Units which remain payable. Accrued but unpaid
distributions on the 7.125% Series A Cumulative Redeemable Preferred Units will
accumulate as of the 7.125% Series A Cumulative Redeemable Preferred Unit
Distribution Payment Date on which they first become payable.
D.    Allocations
Allocations of the Partnership’s items of income, gain, loss and deduction shall
be allocated among holders of 7.125% Series A Cumulative Redeemable Preferred
Units in accordance with Article VI of the Agreement.
E.    Liquidation Proceeds
(i)    Distributions. Upon any voluntary or involuntary liquidation, dissolution
or winding up of the Partnership, distributions on the 7.125% Series A
Cumulative Redeemable Preferred Units shall be made in accordance with Section
13.02.A of the Agreement.
(ii)    Notice. Written notice of any voluntary or involuntary liquidation,
dissolution or winding up of the Partnership, stating the payment date or dates
when, and the place or places where, the amounts distributable in such
circumstances shall be payable, shall be given by the General Partner pursuant
to Section 13.06 of the Agreement.
(iii)    No Further Rights. After payment of the full amount of the liquidating
distributions to which it is entitled, the holders of 7.125% Series A Cumulative
Redeemable Preferred Units, will have no right or claim to any of the remaining
assets of the Partnership.
F.    Redemption


E-5



--------------------------------------------------------------------------------





In connection with any redemption by the General Partner of any Series A
Preferred Shares pursuant to Sections 5 or 6 of the Articles Supplementary, the
Partnership shall redeem, on the date of such redemption, an equal number of
7.125% Series A Cumulative Redeemable Preferred Units held by the General
Partner in exchange for a cash amount per unit equal to $25.00 plus any accrued
but unpaid distributions with respect to such unit to, but not including, such
payment date. In addition, in the event of the liquidation, dissolution or
winding up of the General Partner prior to the occurrence of a Liquidating Event
pursuant to Section 13.01 of the Agreement, the General Partner shall have the
right to redeem, on any payment date established by the General Partner for
liquidating distributions to the Series A Preferred Shares, 7.125% Series A
Cumulative Redeemable Preferred Units for an amount per unit equal to $25.00
plus any accrued but unpaid distributions with respect to such unit to but
excluding such payment date. From and after the 7.125% Series A Cumulative
Redeemable Preferred Unit redemption date, the 7.125% Series A Cumulative
Redeemable Preferred Units so redeemed shall no longer be outstanding, and all
rights hereunder, to distributions or otherwise, with respect to such 7.125%
Series A Cumulative Redeemable Preferred Units shall cease.
G.    Conversion
In the event of a conversion of Series A Preferred Shares into Shares in
accordance with the Articles Supplementary, upon conversion of such Series A
Preferred Shares, the Partnership shall convert an equal whole number of 7.125%
Series A Cumulative Redeemable Preferred Units into a number of Class A Units
equal to the quotient obtained by dividing (A) the number of Shares into which
such Series A Preferred Shares were converted by (B) the Conversion Factor in
effect as of the date of such conversion. In the event of a conversion of Series
A Preferred Shares into Shares, (a) to the extent the General Partner is
required to pay cash in lieu of fractional Shares pursuant to the Articles
Supplementary in connection with such conversion, the Partnership shall
distribute an equal amount of cash to the General Partner; and (b) to the extent
the General Partner receives cash proceeds in addition to the Series A Preferred
Shares tendered for conversion, the General Partner shall contribute such
proceeds to the Partnership.
H.    Voting Rights
Holders of 7.125% Series A Cumulative Redeemable Preferred Units shall not have
any voting or consent rights in respect of their Partnership Interests
represented by the 7.125% Series A Cumulative Redeemable Preferred Units.
I.    Transfer Restrictions
The 7.125% Series A Cumulative Redeemable Preferred Units shall not be
transferable except in accordance with Section 11.03 of the Agreement.


E-6



--------------------------------------------------------------------------------





J.    No Sinking Fund
No sinking fund shall be established for the retirement or redemption of 7.125%
Series A Cumulative Redeemable Preferred Units.


E-7

